
	
		II
		110th CONGRESS
		1st Session
		S. 1775
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Burr (for himself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize the Elementary and Secondary Education Act
		  of 1965 to ensure that no child is left behind. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Child Left Behind Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				TITLE I—Improving the academic achievement of the
				disadvantaged
				Sec. 1001. Statement of purpose.
				Sec. 1002. Authorization of appropriations.
				Sec. 1003. School improvement.
				Part A—Improving basic programs operated by local educational
				agencies
				Sec. 1111. State plans.
				Sec. 1112. Local educational agency plans.
				Sec. 1113. Schoolwide programs.
				Sec. 1114. Targeted assistance schools.
				Sec. 1115. Academic assessment and local educational agency and
				school improvement.
				Sec. 1116. School support and recognition.
				Sec. 1117. Parental involvement.
				Sec. 1118. Qualifications for teachers and
				paraprofessionals.
				Sec. 1119. Grants for the outlying areas and the Secretary of
				the Interior.
				Sec. 1120. Allocations to States.
				Sec. 1121. Basic grants to local educational
				agencies.
				Sec. 1122. Education finance incentive grant
				program.
				Part B—Student reading skills improvement grants
				SUBPART 1—Reading first
				Sec. 1201. Formula grants to State educational
				agencies.
				Sec. 1202. State formula grant applications.
				Sec. 1203. Targeted assistance grants.
				Sec. 1204. External evaluation.
				Sec. 1205. National activities.
				Sec. 1206. Prohibition of Federal Government
				intervention.
				SUBPART 2—Early Reading first
				Sec. 1221. Evaluation.
				SUBPART 3—Striving Readers
				Sec. 1231. Striving Readers.
				SUBPART 4—Improving literacy through school
				libraries
				Sec. 1241. Improving literacy through school
				libraries.
				Part C—Education of migratory children
				Sec. 1301. Program purpose.
				Sec. 1302. State allocations.
				Sec. 1303. State applications; services.
				Sec. 1304. Comprehensive needs assessment.
				Sec. 1305. Coordination of migrant education
				activities.
				Sec. 1306. Evaluation and study.
				Part D—Prevention and Intervention Programs for Children and Youth
				who are neglected, delinquent, or at-risk
				Sec. 1401. Allocation of funds.
				Sec. 1402. Career education.
				Part E—National assessment of title I 
				Sec. 1501. Evaluations.
				Sec. 1502. Assessment evaluation.
				Sec. 1503. Close up fellowship program.
				Part F—Math now
				Sec. 1601. Math Now.
				Part G—Advanced placement programs
				Sec. 1701. Purposes.
				Sec. 1702. Advanced Placement incentive program
				grants.
				Sec. 1703. Supplement, not supplant.
				Part H—Secondary School Graduation
				Sec. 1801. Secondary school graduation.
				Part I—General Provisions
				Sec. 1901. Local educational agency spending
				audits.
				Sec. 1902. State report on dropout data.
				Sec. 1903. Regulations for sections 1111 and 1116.
				TITLE II—Preparing, training, and recruiting
				high quality teachers and principals
				Part A—Teacher and principal training and
				recruiting fund
				Sec. 2101. Purpose.
				Sec. 2102. Authorizations of
				appropriations.
				Sec. 2103. State applications and needs
				assessment.
				Sec. 2104. State use of funds.
				Sec. 2105. Local applications and needs
				assessment.
				Sec. 2106. Local use of funds.
				Sec. 2107. Definitions.
				Sec. 2108. National activities of
				demonstrated effectiveness.
				Part B—Mathematics and science partnerships 
				Sec. 2201. Allocation of funds.
				Sec. 2202. Authorization of
				appropriations.
				Part C—Innovation for teacher quality
				
				Sec. 2301. Definitions.
				Sec. 2302. Authorization of
				troops-to-teachers program.
				Sec. 2303. Recruitment and selection or
				program participants.
				Sec. 2304. Participation agreement and
				financial assistance.
				Sec. 2305. Participation by
				States.
				Sec. 2306. Support of innovative
				preretirement teacher certification programs.
				Sec. 2307. Reporting
				requirements.
				Sec. 2308. Transition to teaching grant
				program.
				Sec. 2309. General provisions
				authorization of appropriations.
				Sec. 2310. National writing
				project.
				Sec. 2311. Civic education general
				authority.
				Sec. 2312. We the people
				program.
				Sec. 2313. Close Up fellowship
				program.
				Sec. 2314. Teaching of traditional
				American history.
				Sec. 2315. Appropriations for teaching of
				traditional American history.
				Sec. 2316. Teacher incentive fund program;
				adjunct teacher corps.
				Part D—Enhancing education through
				technology
				Sec. 2401. Authorization of
				appropriations.
				Sec. 2402. Allotment and
				reallotment.
				Sec. 2403. Applications.
				Sec. 2404. Local activities.
				Sec. 2405. National technology
				activities.
				Sec. 2406. National education technology
				plan.
				Sec. 2407. Ready-to-learn
				television.
				TITLE III—Language instruction for limited
				English proficient and immigrant children
				Sec. 3101. Authorization of
				appropriations.
				Part A—English language acquisition, language
				enhancement, and academic achievement act
				Sec. 3111. Purposes.
				SUBPART 1—Grants and subgrants for english
				language acquisition and language enhancement
				Sec. 3115. Formula grants to
				States.
				Sec. 3116. Subgrants to eligible
				entities.
				Sec. 3117. Local plans.
				SUBPART 2—Accountability and
				administration
				Sec. 3121. Evaluations.
				Sec. 3122. Achievement objectives and
				accountability.
				Sec. 3123. Reporting
				requirements.
				Part B—General provisions
				Sec. 3201. Improving language instruction
				educational programs.
				Sec. 3202. General provisions.
				TITLE IV—21ST CENTURY SCHOOLS
				Part A—Safe and drug-free schools and
				communities
				Sec. 4101. Safe and drug-free schools and
				communities.
				Part B—21st century community learning
				centers and mentoring programs
				Sec. 4201. 21st century community learning
				centers.
				Sec. 4202. Mentoring programs.
				TITLE V—PROMOTING INFORMED PARENTAL CHOICE
				AND INNOVATIVE PROGRAMS
				Part A—Innovative programs 
				Sec. 5101. State uses of
				funds.
				Sec. 5102. State applications.
				Sec. 5103. Local uses of
				funds.
				Sec. 5104. Participation of children
				enrolled in private schools.
				Sec. 5105. Definitions.
				Sec. 5106. Authorization of
				appropriations.
				Part B—Public Charter Schools 
				Sec. 5201. Program authorized.
				Sec. 5202. Authorization of appropriations
				for charter school programs.
				Sec. 5203. Authorization of appropriations
				for credit enhancement initiatives.
				Sec. 5204. Authorization of appropriations
				for voluntary public school choice programs.
				Part C—Magnet Schools Assistance 
				Sec. 5301. Findings and
				purpose.
				Sec. 5302. Definition.
				Sec. 5303. Limitations.
				Sec. 5304. Authorization of
				appropriations.
				Part D—Fund for the improvement of
				education
				Sec. 5401. Authorization of
				appropriations.
				Sec. 5402. Programs
				authorized.
				Sec. 5403. Studies of national
				significance.
				Sec. 5404. Counseling
				programs.
				Sec. 5405. Partnerships in character
				education.
				Sec. 5406. Programs to be
				struck.
				Sec. 5407. Gifted and talented
				students.
				Sec. 5408. Star schools
				program.
				Sec. 5409. Ready to teach.
				Sec. 5410. Foreign language assistance
				program.
				Sec. 5411. Physical education.
				Sec. 5412. Excellence in economic
				education.
				Sec. 5413. Arts in education.
				Sec. 5414. Parental assistance and local
				family information centers.
				TITLE VI—Flexibility and
				accountability
				Part A—Improving academic
				achievement
				Sec. 6101. Grants for State assessments
				and related activities.
				Sec. 6102. Grants for enhanced assessments
				for students with disabilities and limited English proficient
				students.
				Sec. 6103. Funding.
				Sec. 6104. Performance review and
				penalties.
				Sec. 6105. Local flexibility demonstration
				agreements.
				Sec. 6106. Performance review and
				penalties.
				Sec. 6107. Reports.
				Sec. 6108. Education flexibility
				partnership.
				Sec. 6109. Child-centered
				programming.
				Part B—Rural Education Initiative
				SUBPART 1—Small, Rural School Achievement
				Program
				Sec. 6211. Redesignation.
				Sec. 6212. Grant programs
				authorized.
				Sec. 6213. Accountability.
				SUBPART 2—Rural and Low-Income School
				Program
				Sec. 6221. Program authorized.
				Sec. 6222. Accountability.
				SUBPART 3—Alternate Uses of
				Funds
				Sec. 6231. Use of applicable
				funding.
				SUBPART 4—General provisions
				Sec. 6241. Annual average daily attendance
				determination.
				Sec. 6242. Supplement, not
				supplant.
				Sec. 6243. Authorization of
				appropriations.
				TITLE VII—Indian, Native Hawaiian, and
				Alaska Native education 
				Part A—Indian education
				Sec. 7101. Purpose.
				SUBPART 1—Formula grants to local
				educational agencies
				Sec. 7111. Purpose.
				Sec. 7112. Grants to local educational
				agencies and tribes.
				Sec. 7113. Amount of grants.
				Sec. 7114. Report on obstacles to program
				integration.
				Sec. 7115. Student
				eligibility.
				SUBPART 2—Definitions; authorization of
				appropriations
				Sec. 7121. Definitions.
				Sec. 7122. Authorization of
				appropriations.
				SUBPART 3—Additional
				amendments
				Sec. 7131. Department of Interior
				schools.
				Part B—Native Hawaiian Education
				Sec. 7201. Report date for Native Hawaiian
				Education Council and Island Councils.
				Sec. 7202. Program authorized.
				Part C—Alaska Native Education
				Sec. 7301. Program authorized.
				TITLE VIII—Impact Aid program
				Sec. 8101. Impact aid.
				TITLE IX—General provisions
				Sec. 9101. Definitions.
				Sec. 9102. Consolidation of funding for
				local administration.
				Sec. 9103. Waivers.
				Sec. 9104. Disasters and
				emergencies.
				Sec. 9105. Participation by private school
				children and teachers.
				Sec. 9106. By-pass determination
				process.
				TITLE X—McKinney-Vento Homeless Assistance
				Act
				Sec. 10001. Short title.
				Sec. 10002. Grants for State and local
				activities.
				Sec. 10003. Waivers by the
				Secretary.
				Sec. 10004. Authorization of
				appropriations.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		IImproving the academic achievement of the
			 disadvantaged
			1001.Statement of
			 purposeSection 1001 (20
			 U.S.C. 6301) is amended—
				(1)by redesignating
			 paragraphs (5) through (12) as paragraphs (6) through (13), respectively;
			 and
				(2)by inserting
			 after paragraph (4) the following:
					
						(5)ensuring that all
				children are taught by highly qualified teachers and that low-income and
				minority children are not taught at higher rates by unqualified teachers than
				their more advantaged
				peers;
						.
				1002.Authorization
			 of appropriationsSection 1002
			 (20 U.S.C. 6302) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking $13,500,000,000 for fiscal year 2002 and inserting
			 $14,000,000,000 for fiscal year 2008;
					(B)in paragraph (2),
			 by striking 2003 and inserting 2009;
					(C)in paragraph (3),
			 by striking 2004 and inserting 2010;
					(D)in paragraph (4),
			 by striking 2005 and inserting 2011;
					(E)in paragraph (5),
			 by striking 2006 and inserting 2012; and
					(F)in paragraph (6),
			 by striking 2007 and inserting 2013;
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking $900,000,000 for fiscal year 2002 and inserting
			 $1,000,000,000 for fiscal year 2008;
					(B)in paragraph (2),
			 by striking $75,000,000 for fiscal year 2002 and inserting
			 $120,000,000 for fiscal year 2008;
					(C)by striking
			 paragraph (3) and inserting the following:
						
							(3)Striving
				readersFor the purpose of carrying out subpart 3 of part B,
				there are authorized to be appropriated $100,000,000 for fiscal year 2008 and
				such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							;
				and
					(D)in paragraph (4),
			 by striking 2002 and inserting 2008;
					(3)in subsection
			 (c), by striking 2002 and inserting 2008;
				(4)in subsection
			 (d), by striking 2002 and inserting 2008;
				(5)by striking
			 subsection (e) and inserting the following:
					
						(e)EvaluationFor
				the purpose of carrying out sections 1501 and 1502, there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2008 and each of the
				5 succeeding fiscal
				years.
						;
				(6)by striking
			 subsection (f) and inserting the following:
					
						(f)Math
				nowFor the purpose of carrying out part F, there are authorized
				to be appropriated such sums as may be necessary for fiscal year 2008 and each
				of the 5 succeeding fiscal
				years.
						;
				(7)in subsection
			 (g), by striking 2002 and inserting 2008;
				(8)by striking
			 subsection (h) and inserting the following:
					
						(h)Secondary
				school reformFor the purpose of carrying out part H, there are
				authorized to be appropriated $250,000,000 for fiscal year 2008 and such sums
				as may be necessary for each of the 5 succeeding fiscal
				years.
						;
				and
				(9)in subsection
			 (i)—
					(A)by striking
			 1003(g) and inserting 1003(e); and
					(B)by striking
			 2002 and inserting 2008.
					1003.School
			 improvement
				(a)AmendmentsSection 1003 (20 U.S.C. 6303) is
			 amended—
					(1)in subsection (a)—
						(A)by striking 2 percent and
			 inserting 4 percent; and
						(B)by striking
			 for fiscal years 2002 and all that follows through
			 2007, and inserting for each fiscal year;
						(2)in subsection
			 (b)—
						(A)in the subsection
			 heading, by inserting Allocation and before
			 Uses; and
						(B)by striking
			 paragraph (1) and inserting the following:
							
								(1)shall allocate
				not less than 95 percent directly to—
									(A)local educational
				agencies for schools identified for school improvement and restructuring, for
				activities under section 1116(b); and
									(B)local educational
				agencies identified for school improvement or correction action under section
				1116, for activities under section 1116(c);
				or
									;
						(3)by striking
			 subsections (c), (e), (f), and (g);
					(4)by redesignating
			 subsection (d) as subsection (c); and
					(5)by adding at the
			 end the following:
						
							(d)Assistance for
				local school improvement
								(1)Program
				authorizedThe Secretary shall award grants to States, from
				allotments under paragraph (3), to enable the States to provide subgrants to
				local educational agencies for the purpose of providing assistance for school
				and local educational agency improvement, consistent with section 1116.
								(2)State
				allotmentsSuch grants shall be allotted among States, the
				Department of the Interior, and the outlying areas, for a fiscal year in
				proportion to the funds received by the States, the Department of the Interior,
				and the outlying areas, respectively, for the fiscal year under part A of this
				title.
								(3)ReservationFor
				each fiscal year the Secretary may reserve not more than 1 percent of funds
				appropriated under section 1002(i) to conduct research, evaluation, and
				dissemination activities related to the identification of effective school and
				local educational agency improvement practices.
								(4)ReallocationsIf
				a State does not receive funds under this subsection, the Secretary shall
				reallocate such funds to other States in the same proportion as funds are
				allocated under paragraph (2).
								(5)State
				applicationsEach State educational agency that receives funds
				under this subsection shall submit an application to the Secretary at such
				time, and containing such information, as the Secretary shall reasonably
				require, except that such requirement shall be waived if a State educational
				agency submitted such information as part of its State plan under this part.
				Each State application shall, at a minimum, describe—
									(A)how the State
				educational agency will use the funds provided under this subsection to assist
				local educational agencies that have the greatest need for such assistance,
				including how the State will set priorities among—
										(i)local educational
				agencies serving schools that have persistently not made adequate yearly
				progress and are undergoing school improvement or restructuring under section
				1116;
										(ii)local
				educational agencies serving schools that are at risk of being identified for
				restructuring under section 1116; and
										(iii)local
				educational agencies that are undergoing improvement or corrective action under
				section 1116;
										(B)how the State
				educational agency will use the funds provided under this subsection to employ
				strategically the mechanisms described in section 1117 (including school
				support teams and the other elements of a statewide system of intensive and
				sustained support) to meet the needs of the schools in the State that are
				undergoing school improvement and restructuring under section 1116, and to meet
				the needs of the local educational agencies in the State that are undergoing
				improvement and corrective action under section 1116, including how the State
				educational agency will use any funds the State educational agency retains
				under paragraph (6)(B) to complement and build on the activities that local
				educational agencies carry out with the funds local educational agencies
				receive under this subsection;
									(C)how the State
				educational agency will ensure that activities carried out with funds provided
				under this subsection are based on the findings of scientifically based
				research on improving student achievement, including a description of how the
				State educational agency will review the applications submitted by local
				educational agencies for assistance under this subsection to determine the
				quality of the applications;
									(D)the objectives
				that the State educational agency intends to meet through the activities
				described in the application; and
									(E)how the State
				educational agency will disseminate the results achieved through activities
				carried out with funds received under this subsection, particularly with
				respect to activities that have been successful.
									(6)Uses of
				fundsA State educational agency that receives a grant under this
				subsection shall—
									(A)use at least 80
				percent of the grant funds, to award subgrants, on a competitive basis, to
				local educational agencies identified for improvement or corrective action
				under section 1116 or that serve schools identified for school improvement or
				restructuring under section 1116, except that no State educational agency shall
				award a smaller amount under this paragraph for a fiscal year, in the
				aggregate, to local educational agencies within the State than the State
				educational agency allocated to such local educational agencies for fiscal year
				2007 under subsection (g) of this section (as such subsection was in effect on
				the day before the date of enactment of No
				Child Left Behind Act of 2007); and
									(B)use any remaining
				funds to implement a statewide system of support for school and local
				educational agency improvements as required under section 1117.
									(7)Local
				educational agency subgrantsA subgrant to a local educational
				agency under this subsection shall be—
									(A)of sufficient
				size and scope to support implementation of the activities described in a
				school or local educational agency improvement plan under section 1116, except
				that the amount made available under the subgrant to a participating school
				shall be not less than $50,000 and not more than $500,000; and
									(B)renewable for 2
				additional 1-year periods if schools or local educational agencies are meeting
				the goals described in their school improvement plans developed under section
				1116.
									(8)ReportingThe
				State educational agency shall annually report to the Secretary, and shall make
				publicly available within the State, information on—
									(A)the schools and
				local educational agencies within the State that received financial or other
				assistance with funds provided under this subsection;
									(B)the services
				provided to schools and local educational agencies and the activities carried
				out with funds under this subsection; and
									(C)the results
				obtained through the provision of services and the completion of
				activities.
									.
					(b)Conforming
			 amendmentSection 1117(c)(1)(A) (20 U.S.C. 6317(c)(1)(A)) is
			 amended by striking 1003(g) and inserting
			 1003(d).
				AImproving basic programs operated by local
			 educational agencies
				1111.State
			 plansSection 1111 (20 U.S.C.
			 6311) is amended—
					(1)in subsection
			 (a), by adding at the end the following:
						
							(3)Peer-review and
				secretarial approvalThe Secretary shall—
								(A)establish a
				peer-review process to assist in the review of State plans submitted under
				paragraph (1);
								(B)appoint
				individuals to the peer-review process who are—
									(i)representative of
				parents, teachers, State educational agencies, and local educational agencies;
				and
									(ii)familiar with
				educational standards, assessments, accountability, the needs of low-performing
				schools, and other educational needs of students;
									(C)approve a State
				plan within 120 days of the plan's submission unless the Secretary determines
				that the plan does not meet the requirements of this section;
								(D)if the Secretary
				determines that the State plan does not meet the requirements of this
				subsection, subsection (b), or subsection (c), immediately notify the State of
				such determination and the reasons for such determination;
								(E)not decline to
				approve a State's plan before—
									(i)offering the
				State an opportunity to revise the plan;
									(ii)providing
				technical assistance in order to assist the State to meet the requirements of
				this subsection, subsection (b), and subsection (c); and
									(iii)providing a
				hearing; and
									(F)disapprove a
				State plan for not meeting the requirements of this part, but not require a
				State as a condition of approval of the State plan—
									(i)to include in, or
				delete from, such plan, 1 or more specific elements of the State's academic
				content standards; or
									(ii)to use specific
				academic assessment instruments or items.
									(4)State
				revisionsA State plan shall be revised by the State educational
				agency if it is necessary to satisfy the requirements of this section.
							(5)Duration of the
				plan
								(A)In
				generalEach State plan shall—
									(i)remain in effect
				for the duration of the State's participation under this part; and
									(ii)be periodically
				reviewed and revised, as the State educational agency determines necessary, to
				reflect changes in the State's strategies and programs under this part.
									(B)Additional
				informationIf significant changes are made to a State's plan,
				such as the adoption of new State academic content standards, new State student
				academic achievement standards, new academic assessments, or a new definition
				of adequate yearly progress, such information shall be submitted to the
				Secretary for review and approval.
								(6)Penalties
								(A)Failure to meet
				deadlines enacted in 2002
									(i)In
				generalIf a State fails to meet the deadlines established by the
				No Child Left Behind Act of 2001, the Secretary shall withhold 25 percent of
				the funds that would otherwise be available to the State for State
				administration and activities under this part in each year until the Secretary
				determines that the State meets those requirements.
									(ii)No
				extensionNotwithstanding any other provision of law, 90 days
				after the date of enactment of the No Child Left Behind Act of 2007 the
				Secretary shall not grant any additional waivers of, or enter into any
				additional compliance agreements to extend, the deadlines described in
				subparagraph (A) for any State.
									(B)Failure to meet
				requirements enacted in 2007If a State fails to meet any of the
				requirements of this section, other than the requirements described in
				subparagraph (A), then the Secretary may withhold funds for State
				administration under this part until the Secretary determines that the State
				has fulfilled those
				requirements.
								;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (C), by striking (beginning in the 2005–2006 school
			 year);
							(ii)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H),
			 respectively; and
							(iii)by inserting
			 after subparagraph (D) the following:
								
									(E)Alternate
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, define alternate academic achievement standards for
				students with the most significant cognitive disabilities who take an alternate
				assessment, if those standards—
										(i)are aligned with
				the State’s academic content standards;
										(ii)promote access
				to the general curriculum; and
										(iii)reflect
				professional judgment of the highest achievement standards attainable by those
				students.
										(F)Modified
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, adopt modified academic achievement standards for
				students who have disabilities that preclude the students from achieving
				grade-level proficiency within the academic year covered by a student’s
				individualized education program under section 614(d) of the Individuals with
				Disabilities Education Act, if the modified standards—
										(i)are aligned with
				the State’s academic content standards for the grade in which the student is
				enrolled;
										(ii)are challenging
				for eligible students, except that the modified standards may be less difficult
				than the grade-level academic achievement standards under this section;
										(iii)include at
				least 3 achievement levels.
										;
				and
							(iv)in
			 subparagraph (H), as redesignated by clause (ii), by striking
			 2001 and inserting 2007;
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (C)—
								(I)by striking
			 clause (vi) and inserting the following:
									
										(vi)in accordance
				with subparagraph (D), includes graduation rates for public secondary school
				students disaggregated by each category of students described in clause (v),
				and at least 1 other academic indicator (as determined by the State) for all
				public elementary school
				students;
										;
								(II)in clause (vii),
			 by striking the period and inserting ; and; and
								(III)by adding at
			 the end the following:
									
										(viii)in carrying
				out clause (v) and (vii), ensures that the minimum number of students necessary
				to yield statistically reliable information is the same for the group of all
				students described in clause (v)(I) and each of the subgroups described in
				clause
				(v)(II)
										;
								(ii)in
			 subparagraph (D)—
								(I)in clause (i), by
			 striking and after the semicolon;
								(II)by striking
			 clause (ii) and inserting the following:
									
										(ii)except as
				provided in subparagraph (I)(i), may not use those indicators to reduce the
				number of, or change, the schools that would otherwise be subject to school
				improvement or restructuring under section 1116 if those indicators were not
				used, but may use those indicators to identify additional schools for school
				improvement or restructuring under section 1116;
				and
										;
								(III)by adding at
			 the end the following:
									
										(iii)shall calculate
				the graduation rate—
											(I)beginning not
				later than the end of the 2011–2012 school year, by dividing the number of
				students in a school or served by a local educational agency who receive a
				regular diploma by the number of first-time ninth-grade students who were
				enrolled in the school or were served by the local educational agency 4 years
				earlier, taking into account—
												(aa)the movement of
				students into and out of the school or local educational agency, documented
				through such evidence as a transcript, over the 4-year period; and
												(bb)the additional
				time that may be required for students with disabilities and recently arrived
				students who have limited English proficiency to graduate with a regular
				secondary school diploma; and
												(II)prior to the
				timeframe described in subclause (I), by using the averaged freshman graduation
				rate as defined by the National Center for Education
				Statistics.
											;
								(iii)in subparagraph
			 (F), by inserting of mathematics and reading or language arts
			 after State assessments;
							(iv)in
			 subparagraph (G)—
								(I)in clause (iv),
			 by striking and after the semicolon;
								(II)in clause (v),
			 by striking the period and inserting ; and; and
								(III)by adding at
			 the end the following:
									
										(vi)shall include
				significant improvement, as determined by the Secretary, in the graduation rate
				for public secondary school students that applies separately to each group of
				students described in subparagraph
				(C)(v).
										;
								(v)in
			 subparagraph (I)(ii), by striking (except that and all that
			 follows through the period and inserting the
			 following:
								
									, except
			 that—(I)the 95 percent
				requirement described in this clause shall not apply in a case in which the
				number of students in a category is insufficient to yield statistically
				reliable information or the results would reveal personally identifiable
				information about an individual student; and
									(II)the Secretary
				may promulgate regulations to permit States to omit from the 95 percent
				requirement described in clause (ii) students who cannot participate in a
				State’s assessments due to a significant medical
				emergency.
									;
							(vi)in
			 subparagraph (J)—
								(I)by striking
			 clause (ii); and
								(II)by redesignating
			 clause (iii) as clause (ii); and
								(vii)by adding at
			 the end the following:
								
									(L)Student
				growthNotwithstanding any other provision of this paragraph, the
				Secretary may permit a State, consistent with requirements established by the
				Secretary, to establish and implement procedures for incorporating student
				academic growth into the State’s definition of adequate yearly progress under
				subparagraph (C). A State that desires to incorporate student academic growth
				into the State’s definition of adequate yearly progress under subparagraph (C)
				shall, at a minimum—
										(i)include, in the
				State's procedures for incorporating student academic growth in the definition
				of adequate yearly progress, an expectation that all students in each group
				described in subparagraph (C)(v) will, by school year 2013–2014, meet or exceed
				the State’s proficient level of academic achievement on the State assessments
				under paragraph (3);
										(ii)establish
				statewide annual measurable objectives that are based on meeting the State’s
				proficient level of academic achievement on the State assessments under
				paragraph (3) and are not based on individual student background
				characteristics;
										(iii)establish
				separate, measurable objectives for the assessments of mathematics and reading
				or language arts under paragraph (3);
										(iv)ensure that all
				students who are tested using the State’s assessments under paragraph (3)(B)
				are included in the State’s assessment system under this section;
										(v)include, in the
				State's definition of adequate yearly progress, the results of assessments,
				approved by the Secretary, that—
											(I)produce
				comparable results from grade to grade and from year to year in each of the
				grades 3 through 8, and in secondary school, in mathematics and reading or
				language arts; and
											(II)have been used
				by the State for more than 1 year;
											(vi)track student
				progress through a State-developed longitudinal data system; and
										(vii)include, as
				separate academic indicators in determining whether schools are making adequate
				yearly progress for a particular year—
											(I)the rate of
				student participation in assessments under paragraph (3);
											(II)another academic
				indicator described in subparagraph (C)(vi); and
											(III)another
				academic indicator described in subparagraph (C)(vii).
											(M)Students with
				disabilities
										(i)In
				generalIn determining adequate yearly progress for schools,
				local educational agencies, and the State, a State may include—
											(I)the scores of
				students with the most significant cognitive disabilities who meet or exceed
				the proficient level of academic achievement based on alternate academic
				achievement standards, if the number of those students (at the local
				educational agency and State levels, separately) does not exceed 1 percent of
				all students in the grades assessed in mathematics and reading or language
				arts; and
											(II)the scores of
				students with disabilities who meet or exceed the proficient level of academic
				achievement based on modified academic achievement standards, if the number of
				those students (at the local educational agency and State levels, separately)
				does not exceed 2 percent of all students in the grades assessed in mathematics
				and reading or language arts.
											(ii)Exceptions
											(I)2
				percentNotwithstanding clause (i), a State or local educational
				agency may exceed the 2 percent limitation in clause (i)(II) if—
												(aa)the number of
				proficient and advanced scores on the alternate academic achievement standards
				is less than 1 percent; and
												(bb)the number of
				proficient and advanced scores based on modified and alternate academic
				achievement standards combined does not exceed 3 percent of all students in the
				grades assessed.
												(II)1
				percentA State may, in accordance with such criteria as the
				Secretary may prescribe, waive the 1 percent limitation in clause (i)(I) for
				local educational agencies in the State, if the State does not exceed the 1
				percent limitation in clause (i)(I).
											(iii)Special
				ruleA State or local educational agency may, in determining
				adequate yearly progress for the subgroup of students with disabilities,
				include the score of a student who previously met the definition of a child
				with a disability under section 602(3) of the Individuals with Disabilities
				Education Act, for a period of not more than 2 years from the time the student
				stopped receiving services under such Act.
										(N)Adequate yearly
				progress for limited english proficient studentsIn determining
				adequate yearly progress for schools, local educational agencies, and the
				State, a State may—
										(i)for the purpose
				of meeting the requirements of subsection (b)(2)(I)(ii), count recently arrived
				limited English proficient students as having participated in the State’s
				assessment, if the students have taken the State’s English language proficiency
				assessment under subsection (b)(7) or the State’s reading or language arts
				assessment;
										(ii)for 2
				administrations of the annual mathematics assessments or reading or language
				arts assessments under paragraph (3), choose not to include the scores of
				recently arrived limited English proficient students on the State’s mathematics
				assessment or the reading or language arts assessment, even if those students
				have been enrolled in the same school or served by the same local educational
				agency for a full academic year; and
										(iii)include, in the
				subgroup of students with limited English proficiency, the score of a student
				who was limited English proficient, for not more than 2 years after the year in
				which the student no longer meets the State’s definition of limited English
				proficient.
										(O)Adequate yearly
				progress for refugee childrenThe Secretary may promulgate
				regulations that permit additional flexibility in determining adequate yearly
				progress for recently arrived limited English proficient students who have
				resettled in the United States through the United States Refugee Admissions
				Program, administered by the Department of State’s Bureau of Population,
				Refugees, and
				Migration.
									;
							(C)in paragraph
			 (3)—
							(i)by
			 striking subparagraph (B) and inserting the following:
								
									(B)Use of academic
				assessment results to improve student academic achievement
										(i)In
				generalEach State plan shall demonstrate how results of academic
				assessments under this paragraph—
											(I)will be promptly
				provided to local educational agencies, schools, and teachers in a manner that
				is clear and easy to understand, except that in no case shall the results be so
				provided later than the day before the first day of the school year that begins
				after the assessment is administered; and
											(II)be used by those
				local educational agencies, schools, and teachers to improve the educational
				achievement of individual students.
											(ii)Incorporation
				of dataEach State educational agency may incorporate the data
				from assessments under this paragraph into a State developed longitudinal data
				system that links student test scores, teacher assignments, length of
				enrollment, and graduation records over
				time.
										;
							(ii)in
			 subparagraph (C)—
								(I)in clause (v)(I),
			 by striking once during and all that follows through the
			 semicolon at the end of item (cc) and inserting once during grades 10
			 through 12;;
								(II)in clause
			 (vii)—
									(aa)by
			 striking beginning not later than school year 2005–2006,;
			 and
									(bb)by
			 striking , except that and all that follows through
			 1-year period;
									(III)by striking
			 clause (ix) and inserting the following:
									
										(ix)provide
				for—
											(I)the participation
				in such assessments of all students;
											(II)the appropriate
				accommodations for students with disabilities necessary to measure the academic
				achievement of such students relative to State academic content and State
				student academic achievement standards;
											(III)alternate
				assessments aligned with grade-level academic content and academic achievement
				standards, unless the State develops alternate assessments aligned with—
												(aa)alternate
				academic achievement standards, consistent with subparagraph (D), for students
				with the most significant cognitive disabilities; or
												(bb)modified
				academic achievement standards consistent with subparagraph (D); and
												(IV)the inclusion of
				limited English proficient students, who shall be assessed in a valid and
				reliable manner and provided reasonable accommodations on assessments
				administered to such students under this paragraph, including, to the extent
				practicable, assessments in the language and form most likely to yield accurate
				data on what such students know and can do in academic content areas, until
				such students have achieved English language proficiency as determined under
				paragraph (7), except as provided in subparagraph (E);
				and
											;
				and
								(IV)in clause (x),
			 by striking subclause (III) and inserting clause
			 (ix)(III);
								(iii)by
			 redesignating subparagraph (D) as subparagraph (F);
							(iv)by
			 inserting after subparagraph (C), as amended by clause (ii), the
			 following:
								
									(D)Students with
				disabilities
										(i)Alternate
				standardsA State may provide for alternate assessments aligned
				with alternate academic achievement standards for students with the most
				significant cognitive disabilities, if the State—
											(I)establishes and
				monitors implementation of clear and appropriate guidelines for individualized
				education program teams (as that term is defined in section 614(d)(1)(B) of the
				Individuals with Disabilities Education Act) to apply in determining when a
				child’s significant cognitive disability justifies assessment based on
				alternate academic achievement standards;
											(II)ensures that the
				parents of those students are informed that their child’s academic achievement
				will be based on alternate academic achievement standards;
											(III)documents that
				students with the most significant cognitive disabilities are, to the extent
				practicable, included in the general curriculum, and in assessments aligned
				with that curriculum;
											(IV)develops,
				disseminates information on, and promotes the use of, appropriate
				accommodations to increase the number of students with disabilities who are
				tested against academic achievement standards for the grade in which a student
				is enrolled; and
											(V)ensures that
				regular and special education teachers and other appropriate staff know how to
				administer assessments, including making appropriate use of accommodations, for
				students with disabilities.
											(ii)Modified
				standardsA State may assess students with disabilities based on
				modified academic achievement standards in any of the assessments for which
				assessments are administered under this paragraph, if the State—
											(I)establishes and
				monitors implementation of clear and appropriate guidelines for individualized
				education program teams to apply in determining which students with
				disabilities are eligible to be assessed based on modified academic achievement
				standards, which criteria, at a minimum, shall include—
												(aa)whether the
				student’s disability has precluded the student from achieving grade-level
				proficiency, as demonstrated by objective evidence, such as the student’s
				performance on the State’s regular assessments or on other assessments that can
				validly demonstrate academic achievement; and
												(bb)whether the
				student’s progress in response to appropriate instruction, including special
				education and related services designed to address the student’s individual
				needs, is such that, even if significant growth occurs, the individualized
				education program team is reasonably certain that the student will not achieve
				grade-level proficiency within the year covered by the student’s individualized
				education program, which progress shall be based on multiple measurements, over
				a period of time, that are valid for the subjects being assessed;
												(II)ensures that, if
				a student’s individualized education program includes goals for a subject
				assessed based on modified academic achievement standards, those goals are
				based on academic content standards for the grade in which the student is
				enrolled;
											(III)ensures that
				parents of students with disabilities who are assessed against modified
				academic achievement standards are informed that their child’s achievement will
				be measured based on modified academic achievement standards;
											(IV)ensures that the
				alternate assessment yields results that measure the achievement of those
				students separately in reading or language arts, mathematics, and science
				relative to the modified academic achievement standards;
											(V)ensures that
				students who are assessed based on modified academic achievement standards have
				access to the curriculum, including instruction, for the grade in which the
				students are enrolled; and
											(VI)establishes and
				monitors implementation of clear and appropriate guidelines for individualized
				education program teams to apply in developing and implementing individualized
				education programs for students who are assessed based on modified academic
				achievement standards.
											(E)Students with
				limited english proficiencyA State may exempt a recently arrived
				limited English proficient student from 2 administrations of the State’s
				reading or language arts assessment.
									;
				and
							(v)in
			 subparagraph (F), as redesignated by clause (iii), by striking
			 6113(a)(2) is less than and all that follows through
			 through 2007. and inserting 6113(a)(1) is less than
			 $400,000,000.;
							(D)by striking
			 paragraphs (7), (8), (9), and (10); and
						(E)by adding at the
			 end the following:
							
								(7)Assessment of
				English language proficiencyEach State plan shall demonstrate
				that local educational agencies in the State will provide for an annual
				assessment of English proficiency (measuring students’ proficiency in speaking,
				listening, reading, writing, and comprehension in English) of all students with
				limited English proficiency in the schools served by the State educational
				agency.
								(8)DefinitionsIn
				this subsection:
									(A)Recently
				arrived limited English proficient studentThe term
				recently arrived limited English proficient student means a
				student with limited English proficiency who has attended schools in the United
				States for a period of less than 24 months.
									(B)School in the
				United StatesThe term school in the United States
				means an elementary school or secondary school in 1 of the 50 States or the
				District of
				Columbia.
									;
						(3)by striking
			 subsection (c) and inserting the following:
						
							(c)Provisions To
				support teaching and learningEach State plan shall—
								(1)describe how the
				State will notify local educational agencies, teachers, parents, and the public
				of the academic content standards, student academic achievement standards, and
				academic assessments, developed under this section;
								(2)describe how the
				State educational agency will assist each local educational agency and school
				affected by the State plan to develop the capacity to comply with each of the
				requirements of sections 1112(b), 1114(b), and 1115(c) that is applicable to
				the local educational agency or school;
								(3)describe how the
				State educational agency will assist each local educational agency and school
				affected by the State plan to provide additional educational assistance to
				individual students assessed and determined to need help to meet the State's
				challenging academic achievement standards;
								(4)describe how the
				State educational agency, in consultation with the Governor, will to carry out
				the responsibilities of the State under sections 1116 and 1117, including
				carrying out the State educational agency's statewide system of technical
				assistance and support for local educational agencies;
								(5)describe the
				specific steps the State educational agency will take to ensure that schoolwide
				programs and targeted assistance schools provide instruction by highly
				qualified instructional staff as required by sections 1114(b)(1)(C) and
				1115(c)(1)(E), including steps that the State educational agency will take to
				ensure that poor and minority children are not taught at higher rates than
				other children by inexperienced, unqualified, or out-of-field teachers, and the
				measures that the State educational agency will use to evaluate and publicly
				report the progress of the State educational agency with respect to such
				steps;
								(6)include an
				assurance that the State educational agency will assist local educational
				agencies in developing or identifying high-quality effective curricula aligned
				with State academic achievement standards and describe how the State
				educational agency will disseminate such curricula to each local educational
				agency and school within the State;
								(7)include an
				assurance that the State educational agency will coordinate and collaborate, to
				the extent feasible and necessary as determined by the State educational
				agency, with agencies providing services to children, youth, and families, with
				respect to local educational agencies within the State that are identified for
				improvement or corrective action under section 1116 and that request assistance
				with addressing major factors that have significantly affected the academic
				achievement of students in the local educational agency or schools served by
				the local educational agency; and
								(8)include an
				assurance that the State educational agency will work with other agencies,
				including educational service agencies or other local consortia, and
				institutions to provide technical assistance to local educational agencies and
				schools, including technical assistance in providing professional development
				under section 1119, technical assistance under section 1117, and technical
				assistance relating to parental involvement under section
				1118.
								;
					(4)by striking
			 subsections (e), (f), and (g);
					(5)by redesignating
			 subsections (h), (i), (j), (k), (l), and (m), as subparagraphs (e), (g), (h),
			 (i), (j), and (k), respectively;
					(6)in subsection
			 (e), as redesignated by paragraph (5)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking Not later than the beginning of the
			 2002–2003 school year, unless and inserting
			 Unless;
							(ii)in
			 subparagraph (C)—
								(I)by redesignating
			 clauses (i) through (viii) as clauses (ii) through (ix), respectively;
								(II)by inserting
			 before clause (ii), as redesignated by clause (i), the following:
									
										(i)a
				clear and concise description of the State's accountability system, including a
				description of the criteria by which the State evaluates school performance,
				and the criteria that the State has established, consistent with subsection
				(b)(2), to determine the status of schools regarding school improvement and
				restructuring;
										;
								(III)in clause
			 (viii), as redesignated by clause (i), by striking and after the
			 semicolon;
								(IV)in clause (ix),
			 as redesignated by clause (i), by striking the period and inserting ;
			 and; and
								(V)by adding at the
			 end the following:
									
										(x)information on
				the academic achievement and gains in English language proficiency of students
				with limited English proficiency, including—
											(I)information on
				the number of students with limited English proficiency who achieved
				proficiency in English and, therefore, exited the limited English proficiency
				subgroup; and
											(II)the number of
				recently arrived limited English proficient students in the State exempted from
				taking the reading or language arts assessments under subsection (b)(3);
				and
											(xi)for the prior
				school year—
											(I)the number of
				students eligible to participate in public school choice and supplemental
				educational services under this part;
											(II)the number of
				students who so participated; and
											(III)the total
				amount of funds expended for supplemental educational
				services.
											;
								(iii)in subparagraph
			 (D)—
								(I)by striking
			 clause (iii);
								(II)by redesignating
			 clauses (iv), (v), and (vi) as clauses (iii), (iv), and (v),
			 respectively;
								(III)by striking
			 clause (vii) and inserting the following:
									
										(vi)postsecondary
				enrollment
				rates.
										;
								(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)(i), by striking Not later than the beginning of the
			 2002–2003 school year, a local and inserting A
			 local;
							(ii)in
			 subparagraph (B)(i)—
								(I)in subclause
			 (I)—
									(aa)by
			 striking 1116(c) and inserting 1116(b);
			 and
									(bb)by
			 striking and after the semicolon; and
									(II)by adding at the
			 end the following:
									
										(III)the information
				described in paragraph (1)(C)(xi), relating to student participation in
				public-school choice and supplemental educational services;
				and
										;
				and
								(iii)in subparagraph
			 (E), by striking the 2002–2003 and inserting
			 each;
							(C)in paragraph (3),
			 by striking 2001 and inserting 2007;
						(D)by striking
			 paragraph (4) and inserting the following:
							
								(4)Annual state
				report to the secretaryEach State educational agency receiving
				assistance under this part shall report annually to the Secretary, and make
				widely available within the State—
									(A)information on
				the State's progress in developing and implementing the academic assessments
				described in subsection (b)(3);
									(B)information on
				the achievement of students on the academic assessments required by subsection
				(b)(3), including the disaggregated results for the categories of students
				identified in subsection (b)(2)(C)(v);
									(C)the number and
				percentage of students with disabilities who have taken—
										(i)general
				assessments;
										(ii)general
				assessments with accommodations;
										(iii)alternate
				assessments based on grade-level academic achievement standards;
										(iv)alternate
				assessments based on modified academic achievement standards; and
										(v)alternate
				assessments based on alternate academic achievement standards;
										(D)information on
				the acquisition of English proficiency by children with limited English
				proficiency;
									(E)the number and
				names of each school identified for school improvement and restructuring under
				section 1116(b), the reason why each school was so identified, and the measures
				taken to address the achievement problems of such schools;
									(F)for the prior
				school year—
										(i)the number of
				students eligible to participate in public school choice and supplemental
				educational services under this part;
										(ii)the actual
				number of students who so participated; and
										(iii)the total
				amount of funds expended for supplemental educational services; and
										(G)information on
				the quality of teachers and the percentage of classes being taught by highly
				qualified teachers in the State, local educational agency, and
				school.
									;
						(E)in paragraph (5),
			 by striking the Workforce and inserting Labor;
			 and
						(F)by striking
			 paragraph (6);
						(7)by inserting
			 after subsection (e), as redesignated by paragraph (5) and amended by paragraph
			 (6), the following:
						
							(f)Other
				assurancesEach State plan shall contain an assurance
				that—
								(1)the State will
				participate in biennial State academic assessments of 4th and 8th grade reading
				and mathematics under the National Assessment of Educational Progress carried
				out under section 303 of the National Assessment of Educational Progress
				Authorization Act if the Secretary pays the costs of administering such
				assessments;
								(2)the State
				educational agency will provide the least restrictive and burdensome
				regulations for local educational agencies and individual schools participating
				in a program assisted under this part;
								(3)the State
				educational agency will encourage schools to consolidate funds from other
				Federal, State, and local sources for schoolwide reform in schoolwide programs
				under section 1114 and modify or eliminate State fiscal and accounting barriers
				so that schools can easily consolidate funds from other Federal, State, and
				local sources for schoolwide programs under section 1114;
								(4)the State
				educational agency has involved the committee of practitioners established
				under section 1903(b) in developing the State plan and monitoring
				implementation of the State plan;
								(5)the State
				educational agency will inform local educational agencies in the State of the
				local educational agency's authority to transfer funds under title VI, to
				obtain waivers under part D of title IX, and, if the State is an Ed-Flex
				Partnership State, to obtain waivers under the Education Flexibility
				Partnership Act of 1999; and
								(6)the State
				educational agency will coordinate activities funded under this part with other
				Federal activities as appropriate.
								;
				and
					(8)in subsection (k)
			 (as redesignated by paragraph (5))—
						(A)in the subsection
			 heading, by striking Bureau-funded schools and inserting
			 Department of the
			 Interior-funded schools; and
						(B)in the matter
			 preceding paragraph (1) of subsection (k)—
							(i)by
			 striking operated or funded by BIA; and
							(ii)by inserting
			 from the Department of the Interior after receiving
			 funds.
							1112.Local
			 educational agency plansSection 1112 (20 U.S.C. 6312) is
			 amended—
					(1)in subsection
			 (a), by adding at the end the following:
						
							(3)State review
				and approval
								(A)In
				generalEach local educational agency plan shall be filed
				according to a schedule established by the State educational agency.
								(B)ApprovalThe
				State educational agency shall approve a local educational agency's plan only
				if the State educational agency determines that the local educational agency's
				plan—
									(i)enables schools
				served under this part to substantially help children served under this part
				meet the academic standards expected of all children as described in section
				1111(b)(1); and
									(ii)meets the
				requirements of this section.
									(C)ReviewThe
				State educational agency shall review the local educational agency's plan to
				determine if such agency's activities are in accordance with sections 1118 and
				1119.
								(4)Plan
				development and duration
								(A)ConsultationEach
				local educational agency plan shall be developed in consultation with teachers,
				principals, administrators (including administrators of programs described in
				other parts of this title), and other appropriate school personnel, and with
				parents of children in schools served under this part.
								(B)Program
				responsibilityEach local educational agency plan shall reflect
				the shared responsibility of schools, teachers, and the local educational
				agency in making decisions regarding activities under sections 1114 and
				1115.
								(C)DurationEach
				local educational agency plan shall be submitted for the first year for which
				this part is in effect following the date of enactment of the No Child Left
				Behind Act of 2007 and shall remain in effect for the duration of the agency's
				participation under this part.
								(D)ReviewEach
				local educational agency shall periodically review and, as necessary, revise
				its plan to reflect changes in the local educational agency’s strategies and
				programs under this
				part.
								;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking subparagraphs (F), (I), (L), (M), (N), (O), and (P);
							(ii)by
			 redesignating subparagraphs (D), (E), (G), (H), (J), (K), and (Q), as
			 subparagraphs (H), (I), (K), (L), (M), (O), and (P), respectively;
							(iii)by inserting
			 after subparagraph (C) the following:
								
									(D)a description of
				how the local educational agency will work in consultation with schools to
				develop the school's plans and activities pursuant to sections 1114 and 1115 so
				that each school can make adequate yearly progress toward meeting the State
				student academic achievement standards and a description of the programs to be
				conducted by such agency's schools under sections 1114 and 1115, and where
				appropriate, educational services outside such schools for children living in
				local institutions for neglected or delinquent children, and for neglected and
				delinquent children in community day school programs;
									(E)a description of
				the actions the local educational agency will take to assist schools identified
				for academic alert, improvement, or restructuring under section 1116 and how
				the local educational agency will take into account the experience of model
				programs for the educationally disadvantaged, and the findings of relevant
				scientifically based research indicating which programs and services may be
				most effective in improving student academic achievement;
									(F)a description of
				the actions the local educational agency will take to implement public school
				choice and supplemental services, consistent with the requirements of section
				1116;
									(G)a description of
				how the local educational agency will meet the requirements of section 1119
				regarding the qualifications of teachers and paraprofessionals and of how the
				local educational agency will ensure, through incentives for voluntary
				transfers, recruitment programs, incentive pay, performance- or merit-based pay
				systems, or other effective strategies, that low-income students and minority
				students are not taught at higher rates than other students by unqualified,
				out-of-field, or inexperienced
				teachers;
									;
							(iv)in
			 subparagraph (I)(i) (as redesignated by clause (ii)), by striking Even
			 Start,;
							(v)by
			 inserting after subparagraph (I) (as redesignated by clause (ii)) the
			 following:
								
									(J)a description of
				the strategy the local educational agency will use to implement effective
				parental involvement under section
				1118;
									;
							(vi)by
			 inserting after subparagraph (M) (as redesignated by clause (ii)) the
			 following:
								
									(N)a description of
				the services the local educational agency will provide homeless children,
				including services provided with funds reserved under section
				1113(c)(3)(A);
									;
							(vii)in subparagraph
			 (O) (as redesignated by clause (ii))—
								(I)by striking
			 First, and inserting First;
								(II)by striking
			 or Even Start;
								(III)by striking
			 , or an agency operating an Even Start program; and
								(IV)by adding
			 and after the semicolon; and
								(viii)in
			 subparagraph (P) (as redesignated by clause (ii)), by striking
			 support and all that follows through the period at the end and
			 inserting support extended learning opportunities, including before and
			 after school, summer school, and school-year extension programs.;
			 and
							(B)in paragraph
			 (2)(B)—
							(i)by
			 inserting academic alert, after schools for;
			 and
							(ii)by
			 striking or in need of corrective action or and inserting
			 , or;
							(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking subparagraphs (B), (C), (D), (F), (H), (I), (J), (L), (M), (N), and
			 (O);
							(ii)by
			 redesignating subparagraphs (A), (G), and (K), as subparagraphs (C), (F), and
			 (G);
							(iii)by inserting
			 before subparagraph (C) (as redesignated by clause (ii)) the following:
								
									(A)assist each
				school served by the agency and assisted under this part in developing or
				identifying examples of high-quality, effective curricula consistent with
				section 1111(c)(6);
									(B)ensure that the
				results from the academic assessments required under section 1111(b)(3) will be
				provided to parents and teachers as soon as is practicably possible after the
				test is taken, in an understandable and uniform format and, to the extent
				practicable, provided in a language that the parents can
				understand;
									;
							(iv)by
			 inserting after subparagraph (C) (as redesignated by clause (ii)) the
			 following:
								
									(D)inform eligible
				schools of the local educational agency's authority to obtain waivers on the
				school's behalf under title IX and, if the State is an Ed-Flex Partnership
				State, to obtain waivers under the Education Flexibility Partnership Act of
				1999;
									;
							(v)in
			 subparagraph (G) (as redesignated by clause (ii)), by inserting
			 and after the semicolon; and
							(vi)by
			 inserting after subparagraph (G) (as redesignated by clause (ii)), the
			 following:
								
									(H)an assurance that
				the local educational agency will participate, if selected, in the State
				assessments of educational progress in 4th and 8th grade reading and
				mathematics carried out under section 303 of the National Assessment of
				Educational Progress Authorization
				Act.
									;
							(B)in paragraph (2),
			 by striking subparagraph (G) and inserting subparagraph
			 (F); and
						(C)by striking
			 paragraph (3);
						(4)by striking
			 subsections (d), (e), and (f);
					(5)by redesignating
			 subsection (g) as subsection (e);
					(6)by inserting
			 after subsection (c) the following:
						
							(d)Parents
				right-to-know
								(1)QualificationsAt
				the beginning of each school year, a local educational agency that receives
				funds under this part shall notify the parents of each student attending any
				school receiving funds under this part that the parents may request, and the
				agency will provide the parents on request (and in a timely manner),
				information regarding the professional qualifications of the student's
				classroom teachers, including, at a minimum, the following:
									(A)Whether the
				teacher has met State qualification and licensing criteria for the grade levels
				and subject areas in which the teacher provides instruction.
									(B)Whether the
				teacher is teaching under emergency or other provisional status through which
				State qualification or licensing criteria have been waived.
									(C)The baccalaureate
				degree major of the teacher and any other graduate certification or degree held
				by the teacher, and the field of discipline of the certification or
				degree.
									(D)Whether the child
				is provided services by paraprofessionals and, if so, their
				qualifications.
									(2)Additional
				informationIn addition to the information that parents may
				request under paragraph (1), a school that receives funds under this part shall
				provide to each individual parent—
									(A)information on
				the level of achievement of the parent's child in each of the State academic
				assessments as required under this part; and
									(B)timely notice
				that the parent's child has been assigned, or has been taught for 4 or more
				consecutive weeks by, a teacher who is not highly qualified.
									(3)FormatThe
				notice and information provided to parents under this subsection shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can
				understand.
								;
				and
					(7)in subsection
			 (e), in the heading, by striking Parental notification and inserting
			 Language
			 instruction.
					1113.Schoolwide
			 programsSection 1114 (20
			 U.S.C. 6314) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (B)(iii)(I)(cc), by striking vocational and
			 inserting career;
							(ii)in
			 subparagraph (C), by inserting and strategies to attract high-quality
			 highly qualified teachers to high-need schools through incentive pay,
			 performance- or merit-based pay systems, or other effective strategies to
			 ensure that low-income students and minority students are not taught at higher
			 rates than other students by unqualified, out-of-field, or inexperienced
			 teachers after teachers;
							(iii)by striking
			 subparagraph (E);
							(iv)by
			 redesignating subparagraphs (F), (G), (H), (I), and (J), as subparagraphs (E),
			 (F), (G), (H), and (I), respectively;
							(v)in
			 subparagraph (F) (as redesignated by clause (iv)) by striking Even
			 Start,; and
							(vi)in
			 subparagraph (I) (as redesignated by clause (iv)) by striking
			 vocational and inserting career; and
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking 2001 and inserting
			 2007; and
							(ii)in
			 subparagraph (B)—
								(I)in clause
			 (i)(II), by striking 2001 and inserting 2007;
			 and
								(II)in clause (v),
			 by striking Even Start,; and
								(2)in subsection
			 (c), by striking Even Start programs or.
					1114.Targeted
			 assistance schoolsSection
			 1115 (20 U.S.C. 6315) is amended—
					(1)in subsection
			 (b)(2)(B)—
						(A)by striking
			 , Even
			 Start,; and
						(B)by striking
			 , Even Start,; and
						(2)in subsection
			 (c)(1)—
						(A)in subparagraph
			 (D), by striking Even Start,;
						(B)in subparagraph
			 (E), by inserting and include strategies to attract high-quality highly
			 qualified teachers to high-need schools through incentive pay, performance- or
			 merit-based pay systems, or other effective strategies to ensure that
			 low-income students and minority students are not taught at higher rates than
			 other students by unqualified, out-of-field, or inexperienced teachers
			 after teachers; and
						(C)in subparagraph
			 (H), by striking vocational and inserting
			 career.
						1115.Academic
			 assessment and local educational agency and school improvementSection 1116 (20 U.S.C. 6316) is
			 amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph
			 (B)—
							(i)by
			 striking subject to and inserting identified for academic
			 alert,;
							(ii)by
			 striking corrective action,;
							(iii)by inserting
			 academic alert, after additional schools for;
			 and
							(iv)by
			 striking improvement or in need of corrective action and
			 inserting improvement,; and
							(B)in subparagraph
			 (C), by striking , in an instructionally useful manner,;
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)School
				improvement
								(1)General
				requirements
									(A)IdentificationSubject
				to subparagraph (C), a local educational agency shall—
										(i)identify for
				academic alert any elementary school or secondary school served under this part
				that for 1 year does not make adequate yearly progress as defined in the
				State’s plan under section 1111(b)(2);
										(ii)identify for
				school improvement any elementary school or secondary school served under this
				part that, for the 2nd, 3rd, or 4th consecutive year, does not to make adequate
				yearly progress as defined in the State's plan under section 1111(b)(2);
				and
										(iii)identify for
				restructuring any elementary school or secondary school served under this part
				that, for the 5th consecutive year, does not make adequate yearly progress as
				defined in the State’s plan under section 1111(b)(2).
										(B)DeadlineThe
				identification described in subparagraph (A) shall take place before the
				beginning of the school year following the school year in which the school did
				not make adequate yearly progress.
									(C)ApplicationSubparagraph
				(A) shall not apply to a school if almost every student in each group specified
				in section 1111(b)(2)(C)(v) enrolled in such school is meeting or exceeding the
				State's proficient level of academic achievement.
									(D)Public school
				choice and supplemental educational services
										(i)In
				generalIn the case of a school identified for school improvement
				or restructuring under this paragraph, the local educational agency shall, not
				later than the first day of the school year following such identification,
				provide all students enrolled in the school with the option—
											(I)to transfer to
				another public school served by the local educational agency, which may include
				a charter school that has not been identified for school improvement or
				restructuring under this paragraph; or
											(II)to receive
				supplemental educational services available consistent with subsection
				(d)(1).
											(ii)RuleIn
				providing students the option to transfer to another public school or to
				receive supplemental educational services, the local educational agency shall
				give priority to the lowest achieving children from low-income families, as
				determined by the local educational agency for purposes of allocating funds to
				schools under section 1113(c)(1).
										(E)TransferStudents
				who use the option to transfer under subparagraph (D) and paragraph (5)(B),
				paragraph (8)(A)(iii), or subsection (c)(9)(C)(vii) shall be enrolled in
				classes and other activities in the public school to which the students
				transfer in the same manner as all other children at the public school.
									(F)DelayNotwithstanding
				any other provision of this paragraph, a local educational agency may delay,
				for a period not to exceed 1 year, advancing identification to the next level
				of school improvement or restructuring and their respective requirements under
				paragraphs (5), (6), or (8), if the school makes adequate yearly progress for 1
				year or if the school's not making adequate yearly progress is due to
				exceptional or uncontrollable circumstances, such as a natural disaster or a
				precipitous and unforeseen decline in the financial resources of the local
				educational agency or school. No such period shall be taken into account in
				determining the number of consecutive years of failure to make adequate yearly
				progress.
									(G)DurationIf
				any school identified for school improvement or restructuring makes adequate
				yearly progress for 2 consecutive school years, then the local educational
				agency shall no longer—
										(i)subject the
				school to the requirements of school improvement or restructuring; or
										(ii)identify the
				school for school improvement for the school year succeeding such second
				consecutive school year.
										(2)Opportunity to
				review and present evidence; time limit
									(A)IdentificationBefore
				identifying a school for academic alert or school improvement under paragraph
				(1) or for restructuring under paragraphs (1) or (8), the local educational
				agency shall provide the school with an opportunity to review the school-level
				data on which the proposed identification is based.
									(B)EvidenceIf
				the principal of a school proposed for academic alert or school improvement
				under paragraph (1) or for restructuring under paragraphs (1) or (8) believes,
				or a majority of the parents of the students enrolled in such school believe,
				that the proposed identification is in error for statistical or other
				substantive reasons, the principal may provide supporting evidence to the local
				educational agency, which shall consider that evidence before making a final
				determination.
									(C)Final
				determinationNot later than 30 days after a local educational
				agency provides the school with the opportunity to review such school-level
				data, the local educational agency shall make public a final determination on
				the status of the school with respect to the identification for academic alert,
				school improvement, or restructuring.
									(3)School
				improvement plan
									(A)In
				generalAfter the resolution of a review under paragraph (2),
				each school identified under paragraph (1) for academic alert shall, not later
				than 3 months after being so identified, develop or revise a school improvement
				plan, in consultation with parents, school staff, the local educational agency
				serving the school, and outside experts, for approval by such local educational
				agency. The school plan shall cover a 3-year period and shall be implemented
				not later than the first day of the first school year following the
				identification of the school for academic alert.
									(B)Review
										(i)In
				generalIn developing a plan under paragraph (A), a school shall,
				at a minimum, review each of the elements of the school’s operations described
				in clause (ii) to identify any gaps and areas of improvement, and incorporate
				in the school's plan any changes to the school’s program necessary to ensure
				that all students meet State levels of academic proficiency.
										(ii)Elements
				reviewedThe elements referred to in clause (i) are as
				follows:
											(I)Current and prior
				years' student achievement data for each group of students specified in section
				1111(b)(2)(C)(v).
											(II)For secondary
				schools, current and prior years' graduation rate data for each group of
				students specified in section 1111(b)(2)(C)(v).
											(III)Teacher
				qualifications and assignments, including a review of out-of-field teaching (as
				defined in clause (iii)).
											(IV)Professional
				development offerings, including the alignment to State student academic
				achievement standards and State academic content standards, and whether the
				professional development focuses on students and subgroups in the school not
				making adequate yearly progress.
											(V)All instructional
				programs and materials and the degree of the alignment of the programs and
				materials to State academic content standards.
											(VI)Use of
				instructional time and time-on-learning.
											(VII)Evaluations of
				all school academic programs and the effectiveness of the programs in improving
				student academic achievement, especially for students not meeting the State's
				proficient levels of academic achievement.
											(VIII)Current
				allocation and budgeting of resources (including Federal, State, and local
				resources).
											(IX)Student and
				staff attendance rates.
											(X)Parental outreach
				efforts and rates of parental involvement.
											(iii)Definition of
				out-of-field teachingFor purposes of clause (ii)(III) the term
				out-of-field teaching means teaching an academic subject for which
				a teacher is not highly qualified.
										(C)Elements of
				planThe school plan shall—
										(i)incorporate
				changes to the school program identified as necessary after conducting the
				review under subparagraph (B);
										(ii)establish
				specific annual, measurable goals for continuous and substantial progress by
				each group of students specified in section 1111(b)(2)(C)(v) and enrolled in
				the school that will ensure that all such groups of students will, in
				accordance with the definition of adequate yearly progress described in section
				1111(b)(2), meet the State's proficient level of academic achievement on the
				State academic assessment described in section 1111(b)(3) not later than 12
				years after the end of the 2001–2002 school year;
										(iii)specify the
				responsibilities of the school, the local educational agency, and the State
				educational agency serving the school under the plan, including the technical
				assistance to be provided by the local educational agency under paragraph (4)
				and the local educational agency's responsibilities under section 1120A;
										(iv)incorporate
				strategies based on scientifically based research that will strengthen the core
				academic instructional program in the school and address the specific academic
				issues that caused the school to be identified for academic alert or school
				improvement, and may include a strategy for the implementation of a
				comprehensive school reform model;
										(v)adopt policies
				and practices concerning the school's core academic instructional program that
				have the greatest likelihood of ensuring that all groups of students specified
				in section 1111(b)(2)(C)(v) and enrolled in the school will meet the State's
				proficient level of academic achievement on the State academic assessment
				described in section 1111(b)(3) not later than 12 years after the end of the
				2001–2002 school year for mathematics and reading or language arts, including
				expanding instructional time for students not meeting or not on track to meet
				the State's proficient level of academic achievement;
										(vi)implement a
				curriculum that is aligned with the State’s academic achievement standards and
				State academic content standards, and ensure that teachers and administrators
				receive professional development and instructional coaching in implementing
				such curriculum;
										(vii)provide an
				assurance that the school will spend not less than 10 percent of the funds made
				available to the school under section 1113 for each fiscal year that the school
				is in school improvement status, for the purpose of providing to the school's
				teachers and principal high-quality professional development that—
											(I)directly
				addresses the academic achievement problem that caused the school to be
				identified for academic alert or school improvement;
											(II)meets the
				requirements for professional development activities under section 1119;
											(III)provides
				guidance and assistance in the use of benchmark assessments to inform classroom
				instruction;
											(IV)incorporates a
				teacher mentoring program; and
											(V)is provided in a
				manner that affords increased opportunity for participating in that
				professional development;
											(viii)specify how
				the funds described in clause (vii) will be used to remove the school from
				academic alert or school improvement status;
										(ix)describe how the
				school will provide written notice about the identification to parents of each
				student enrolled in such school, in a format and, to the extent practicable, in
				a language that the parents can understand;
										(x)include
				strategies to promote effective parental involvement in the school; and
										(xi)incorporate, as
				appropriate, activities before school, after school, during the summer, and
				during any extension of the school year.
										(D)Conditional
				approvalThe local educational agency may condition approval of a
				school plan under this paragraph on—
										(i)inclusion of one
				or more of the actions specified in paragraph (8)(C); or
										(ii)feedback on the
				school improvement plan from parents and community leaders.
										(E)Local
				educational agency approvalThe local educational agency, within
				45 days of receiving a school plan, shall—
										(i)establish a peer
				review process to assist with review of the school plan; and
										(ii)promptly review
				the school plan, work with the school as necessary, and approve the school plan
				if the school plan meets the requirements of this paragraph.
										(4)Technical
				assistance
									(A)In
				generalFor each school identified for academic alert or school
				improvement under paragraph (1), the local educational agency serving the
				school shall ensure the provision of technical assistance as the school
				develops and implements the school plan under paragraph (3) throughout the
				school plan's duration.
									(B)Specific
				assistanceSuch technical assistance—
										(i)shall include
				assistance in analyzing data from the assessments required under section
				1111(b)(3), and other examples of student work, to identify and address
				problems in instruction, and problems if any, in implementing the parental
				involvement requirements described in section 1118, the professional
				development requirements described in section 1119, and the responsibilities of
				the school and local educational agency under the school plan, and to identify
				and address solutions to such problems;
										(ii)shall include
				assistance in identifying and implementing professional development,
				instructional strategies, and methods of instruction that are based on
				scientifically based research and that have proven effective in addressing the
				specific instructional issues that caused the school to be identified for
				academic alert or school improvement;
										(iii)shall include
				assistance in analyzing and revising the school's budget so that the school's
				resources are more effectively allocated to the activities most likely to
				increase student academic achievement and to remove the school from school
				improvement status; and
										(iv)may be
				provided—
											(I)by the local
				educational agency, through mechanisms authorized under section 1117; or
											(II)by the State
				educational agency, an institution of higher education (that is in full
				compliance with all the reporting provisions of title II of the Higher
				Education Act of 1965), a private not-for-profit organization or for-profit
				organization, an educational service agency, or another entity with experience
				in helping schools improve academic achievement.
											(C)Scientifically
				based researchTechnical assistance provided under this section
				by a local educational agency or an entity approved by that agency shall be
				based on scientifically based research.
									(5)Identification
				for school improvementIn the case of any school served under
				this part that does not make adequate yearly progress, as set out in the
				State's plan under section 1111(b)(2), by the end of the 1st full school year
				after identification for academic alert under paragraph (1), the local
				educational agency serving such school shall—
									(A)ensure that
				school implements its school improvement plan in accordance with paragraph
				(3);
									(B)provide all
				students enrolled in the school with the option to transfer to another public
				school served by the local educational agency in accordance with paragraphs
				(1)(D) and (E);
									(C)make supplemental
				educational services available consistent with subsection (d)(1); and
									(D)continue to
				provide technical assistance to the school as described in paragraph
				(4).
									(6)Failure To make
				adequate yearly progress after initial identification for school
				improvementIn the case of any school served under this part that
				does not make adequate yearly progress, as set out in the State's plan under
				section 1111(b)(2), by the end of the 1st or 2nd full school year after
				identification for school improvement under paragraph (1), the local
				educational agency serving the school—
									(A)shall ensure that
				the school reviews the school's instructional program and activities in
				accordance with paragraph (3)(B) and makes any necessary changes to the its
				school improvement plan under paragraph (3), and shall provide the school with
				technical assistance in conducting such review and in making such
				changes;
									(B)shall ensure that
				the school continues to implement its school improvement plan under paragraph
				(3);
									(C)shall continue to
				provide all students enrolled in the school with the option to transfer to
				another public school served by the local education agency in accordance with
				paragraphs (1)(D) and (E);
									(D)shall continue to
				provide supplemental educational services consistent with subsection
				(d)(1);
									(E)shall continue to
				provide technical assistance as described in paragraph (4); and
									(F)may require the
				school to undertake 1 or more of the actions specified in paragraph
				(8)(C).
									(7)Notice to
				parentsA local educational agency shall promptly provide to a
				parent or parents of each student enrolled in an elementary school or a
				secondary school identified for academic alert or school improvement under
				paragraph (1) or restructuring under paragraphs (1) and (8), in an
				understandable and uniform format and, to the extent practicable, in a language
				the parents can understand, and through public means such as mailings to
				parents, postings on the school webpage, open school meetings, and distribution
				to public agencies—
									(A)an explanation of
				what the identification means, and how the school compares in terms of academic
				achievement to other elementary schools or secondary schools served by the
				local educational agency and the State educational agency involved;
									(B)the reasons for
				the identification;
									(C)an explanation of
				what the school identified for school improvement is doing to address the
				problem of low achievement;
									(D)an explanation of
				what the local educational agency or State educational agency is doing to help
				the school address the achievement problem;
									(E)an explanation of
				how the parents can become involved in addressing the academic issues that
				caused the school to be identified for school improvement; and
									(F)an explanation of
				the parents' option to transfer their child to another public school under
				paragraphs (1)(D) and (E), paragraph (5)(B), paragraph (8)(A)(iii), and
				subsection (c)(9)(C)(vii) (with transportation provided by the agency when
				required by paragraph (9)) or to obtain supplemental educational services for
				the child, in accordance with subsection (d).
									(8)Restructuring
									(A)Persistent and
				pervasive lack of academic progressIn the case of any school
				served under this part that does not make adequate yearly progress, as set out
				in the State’s plan under section 1111(b)(2), by the end of the 3rd full school
				year after identification for school improvement under paragraph (1) the local
				educational agency serving the school shall—
										(i)(I)identify the school for
				focused restructuring if the school has not made adequate yearly progress with
				respect to the achievement of 1 or more groups of students specified in section
				1111(b)(2)(C)(v), but only if 1 or more of such groups comprise less than 50
				percent of all enrolled students at the school; and
											(II)prepare a plan and make necessary
				arrangements to carry out subparagraph (C);
											(ii)(I)identify the school for
				comprehensive restructuring if the school has not made adequate yearly progress
				with respect to the achievement of 1 or more groups of students specified in
				section 1111(b)(2)(C)(v), but only if 1 or more of such groups comprise 50
				percent or more of all enrolled students at the school; and
											(II)prepare a plan and make necessary
				arrangements to carry out subparagraph (D);
											(iii)continue to
				provide all students enrolled in the school with the option to transfer to
				another public school served by the local educational agency, in accordance
				with paragraph (1)(D) and (E);
										(iv)continue to
				provide supplemental educational services, in accordance with subsection (d),
				to children who remain in the school; and
										(v)prepare a plan
				and make necessary arrangements to carry out subparagraphs (C) or (D).
										(B)Collective
				bargainingIn preparing a plan and making necessary arrangements
				to carry out subparagraphs (C) and (D) a local educational agency may
				renegotiate the limitations in the local educational agency's collective
				bargaining agreement related to—
										(i)teacher transfer
				and assignment;
										(ii)differential,
				incentive, merit-based, or performance-based pay for teaching in high-poverty,
				low income schools; or
										(iii)the expeditious
				dismissal of teachers who cannot demonstrate effectiveness in raising student
				achievement, or reconstitution of school staff,
										if the
				local educational agency determines that changes to those limitations are
				appropriate to effectively implement a restructuring plan.(C)Focused
				restructuringNot later than the beginning of the school year
				following the year in which the local educational agency implements
				subparagraph (A), the local educational agency, consistent with State
				law—
										(i)shall institute
				and fully implement, under the direct supervision of the local educational
				agency, a new academic curriculum, including providing intensive professional
				development for all staff and offering intensive academic catch-up programs and
				services for all students not meeting the State's proficient level of academic
				achievement, that is based on scientifically based research to raise the
				educational achievement of low-performing students and enable the school to
				make adequate yearly progress;
										(ii)shall replace or
				reassign under-performing staff;
										(iii)shall, if
				determined necessary by the local educational agency, restructure the internal
				organization of the school and decrease management authority at the school
				level, to ensure that the academic needs of low-performing students are met to
				enable such students to meet the State's proficient level of academic
				achievement in reading or language arts and mathematics; and
										(iv)may extend the
				school year or school day for the school.
										(D)Comprehensive
				restructuringNot later than the beginning of the school year
				following the year in which the local educational agency implements
				subparagraph (A), the local educational agency shall implement 1 of the
				following alternative governance arrangements for the school consistent with
				State law:
										(i)Reopening the
				school as a public charter school.
										(ii)Replacing all or
				most of the school staff (which may include the principal) who are relevant to
				the persistent and pervasive lack of academic progress.
										(iii)Entering into a
				contract with an entity, such as a private management company, with a
				demonstrated record of effectiveness, to operate the public school.
										(iv)Turning the
				operation of the school over to—
											(I)the State
				educational agency, if permitted under State law and agreed to by the State;
				or
											(II)the chief
				executive officer or authority of a State or local unit of government, such as
				a city mayor.
											(v)Closing the
				school and making arrangements for students to enroll in another public school
				operated by the local educational agency that has not been identified for
				school improvement under paragraph (1) or restructuring under paragraphs (1)
				and (8).
										(E)Prompt
				noticeThe local educational agency shall—
										(i)provide prompt
				notice to teachers and parents whenever subparagraphs (A), (C), or (D) apply;
				and
										(ii)provide the
				teachers and parents with an adequate opportunity to—
											(I)comment before
				taking any action under those subparagraphs; and
											(II)participate in
				developing any plan under subparagraph (A)(v).
											(F)Treatment of
				school after implementing focused restructuringIf after the end
				of the 2nd school year of implementing a focused restructuring plan under
				subparagraph (C) a school has not made adequate yearly progress as defined in
				the State plan under section 1111(b)(2), the local educational agency shall
				identify the school for comprehensive restructuring and implement 1 of the
				alternative governance arrangements described in clauses (i) through (iv) of
				subparagraph (D).
									(G)Treatment of
				school after implementing comprehensive restructuringAfter a
				local educational agency implements 1 of the alternative governance
				arrangements for a school described in clauses (i) through (iv) of subparagraph
				(D)—
										(i)such school shall
				cease to be treated as identified for academic alert or school improvement
				under paragraph (1) or restructuring under paragraphs (1) and (8); and
										(ii)the
				determination of whether such school is subsequently so identified shall be
				made by taking into account only years subsequent to the year in which the
				alternative governance arrangement commences.
										(9)TransportationIn
				any case described in paragraph (1)(D) for schools described in paragraphs
				(1)(A), (5)(B), (6)(C), and (8)(A)(iii), and subsection (c)(9)(C)(vii), the
				local educational agency shall provide, or shall pay for the provision of,
				transportation for the student to the public school the student attends.
								(10)Funds for
				transportation and supplemental educational services
									(A)In
				generalUnless a lesser amount is needed to comply with paragraph
				(9) and to satisfy all requests for supplemental educational services under
				subsection (d), a local educational agency shall spend an amount equal to 20
				percent of the local educational agency's allocation under subpart 2, of which
				the agency shall spend—
										(i)an amount equal
				to 5 percent of the local educational agency's allocation under subpart 2 to
				provide, or pay for, transportation under paragraph (9);
										(ii)an amount equal
				to 5 percent of the local educational agency's allocation under subpart 2 to
				provide supplemental educational services under subsection (d); and
										(iii)an amount equal
				to the remaining 10 percent of the local educational agency's allocation under
				subpart 2 for transportation under paragraph (9) or supplemental educational
				services under subsection (d), as the agency determines.
										(B)Total
				amountThe amount described in subparagraph (A)(ii) is the
				maximum amount the local educational agency shall be required to spend under
				this part on supplemental educational services described in subsection
				(d).
									(C)Parent outreach
				and assistanceFor any fiscal year, a local educational agency
				may spend an amount that is not greater than one-half of 1 percent of the local
				educational agency's allocation under subpart 2 on implementing the parent
				outreach and assistance requirements of subsections (b)(6)(F) and (d)(2), with
				such funds counting toward meeting the requirements of subparagraph (A).
									(D)Insufficient
				fundsIf the amount of funds described in subparagraph (A)(ii) or
				(iii) and available to provide services under this subsection is insufficient
				to provide supplemental educational services to each child whose parents
				request the services, the local educational agency shall give priority to
				providing the services to the lowest-achieving children.
									(E)ProhibitionA
				local educational agency shall not, as a result of the application of this
				paragraph, reduce by more than 15 percent the total amount made available under
				section 1113(c) to a school described in paragraph (8)(A) of subsection
				(b).
									(F)FundingThe
				funds described in subparagraph (A) shall be made available for the year in
				which the funding is set aside or otherwise allocated and shall,
				notwithstanding section 1127(a), remain available until such funds are expended
				(subject to section 421(b) of the General Education Provisions Act) on
				supplemental educational services under subsection (d), transportation costs
				under paragraph (9), or parent outreach and assistance under subparagraph (C),
				unless—
										(i)the local
				educational agency has provided the State educational agency with evidence
				satisfactory to the State educational agency that not less than 75 percent of
				the students eligible for supplemental educational services have received or
				affirmatively declined those services; or
										(ii)the State
				educational agency approves a local educational agency request to spend a
				lesser amount based on a State review of the local educational agency's
				demonstrated success in—
											(I)making
				significant progress in meeting the requirements of clause (i);
											(II)partnering with
				community-based organizations and other groups to help inform eligible students
				and their families of the availability of supplemental educational
				services;
											(III)ensuring that
				all eligible students are able to sign up for supplemental educational services
				throughout the course of the school year and the summer; and
											(IV)meeting the
				requirements of subsections (d)(2)(E) and (d)(2)(F).
											(11)Cooperative
				agreementIn any case described in paragraph (1)(D), (5)(B),
				(6)(C), or (8)(A)(iii), or subsection (c)(9)(C)(vii), if all public schools
				served by the local educational agency to which a child may transfer are
				identified for school improvement or restructuring, then the local educational
				agency shall, to the extent practicable, establish a cooperative agreement with
				other local educational agencies in the area for a transfer.
								(12)Special
				ruleA local educational agency shall permit a child who
				transferred to another school under this subsection to remain in that school
				until the child has completed the highest grade in that school. The obligation
				of the local educational agency to provide, or to provide for, transportation
				for the child ends at the end of a school year if the local educational agency
				determines that the school from which the child transferred is no longer
				identified for school improvement or restructuring.
								(13)State
				educational agency responsibilitiesThe State educational agency
				shall—
									(A)make technical
				assistance under section 1117 available to schools identified for academic
				alert, school improvement, or restructuring under this subsection consistent
				with section 1117(a)(2);
									(B)if the State
				educational agency determines that a local educational agency failed to carry
				out its responsibilities under this subsection, take such corrective actions as
				the State educational agency determines to be appropriate and in compliance
				with State law;
									(C)ensure that
				academic assessment results under this part are provided to schools before any
				identification of a school may take place under this subsection; and
									(D)for local
				educational agencies or schools identified for improvement under this
				subsection, notify the Secretary of major factors brought to the attention of
				the State educational agency under section 1111(c)(7) that have significantly
				affected student academic
				achievement.
									;
					(3)in subsection
			 (c)—
						(A)in paragraph (3),
			 by striking 2001, failed to and inserting 2007, does
			 not;
						(B)by striking
			 paragraph (4);
						(C)by redesignating
			 paragraphs (5), (6), (7), (9), (10), and (11) as paragraphs (4), (5), (6), (7),
			 (8), and (9), respectively;
						(D)in paragraph
			 (4)(A) (as redesignated by subparagraph (C)), by striking (10)
			 and inserting (8);
						(E)in paragraph (6)
			 (as redesignated by subparagraph (C))—
							(i)in
			 subparagraph (A)—
								(I)by redesignating
			 clauses (i) through (viii) as clauses (iii) through (xii), respectively;
								(II)by inserting
			 before clause (iii) (as redesignated by subclause (I)), the following:
									
										(i)describe the
				structural changes that the local educational agency will make, over time, in
				its organization and its operations to improve the educational performance of
				schools served by the local educational agency;
										(ii)include an
				analysis of school districtwide achievement data, particularly of the school
				districtwide achievement data of students from low-income families, and include
				a description of how the local educational agency has used those data in
				structuring the local educational agency's improvement
				plan;
										;
				and
								(III)in clause (v)
			 (as redesignated by subclause (I)), by striking (b)(3)(A)(iii)
			 and inserting (b)(3)(C)(vi); and
								(ii)by
			 adding at the end the following:
								
									(C)Review
										(i)In
				generalIn developing a local educational agency plan under
				subparagraph (A), the local educational agency shall, at a minimum, review each
				of the elements described in clause (ii) of the local educational agency’s
				operations to identify any gaps and areas of improvement, and incorporate in
				the local educational agency's plan any changes to the local educational
				agency’s program necessary to ensure that all students meet State levels of
				academic proficiency.
										(ii)Elements
				reviewedThe elements referred to in clause (i) are as
				follows:
											(I)Current and prior
				years' student achievement data for each group of students specified in section
				1111(b)(2)(C)(v).
											(II)Current and
				prior years' secondary school graduation rate data for each group of students
				specified in section 1111(b)(2)(C)(v).
											(III)Teacher
				qualifications and the school and classroom assignments of the teachers,
				including a review of out-of-field teaching (as defined in clause (iii)),
				disaggregated by high- and low-poverty schools.
											(IV)Incentives to
				reward effective teachers and to attract effective teachers to teach in
				low-income schools and high-need subjects, such as differential, incentive,
				merit-based, or performance-based pay systems.
											(V)All instructional
				programs and the degree of alignment of the programs to State academic content
				standards.
											(VI)Evaluations of
				all academic programs and the effectiveness of the programs in improving
				student academic achievement, especially for students not meeting the State's
				proficient level of academic achievement.
											(VII)Current
				allocation and budgeting of resources (including Federal, State, and local
				resources).
											(VIII)Student and
				staff attendance rates.
											(IX)Parental
				outreach efforts and rates of parental involvement.
											(iii)Definition of
				out-of-field teachingFor purposes of clause (ii)(III) the term
				out-of-field teaching means teaching an academic subject for which
				a teacher is not highly
				qualified.
										;
							(F)in paragraph (8)
			 (as redesignated by subparagraph (C))—
							(i)in
			 subparagraph (B)—
								(I)in the matter
			 preceding clause (i), by striking (9) and inserting
			 (7); and
								(II)in clause (ii),
			 by striking second and inserting third;
			 and
								(ii)in
			 subparagraph (C)(vii)—
								(I)by striking
			 Authorizing and inserting Consistent with State law,
			 authorizing; and
								(II)by striking
			 (b)(1)(E) and (F) and inserting (b)(1)(D) and
			 (E);
								(4)by striking
			 subsection (d) and (f);
					(5)by redesignating
			 subsections (e), (g), and (h) as subsections (d), (e), and (f),
			 respectively;
					(6)in subsection (d)
			 (as redesignated by paragraph (5))—
						(A)in paragraph (1),
			 by striking (5), (7), or (8) and inserting (1), (5), (6),
			 or (8);
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (C), by striking and after the semicolon;
							(ii)in
			 subparagraph (D), by striking the period and inserting a semicolon; and
							(iii)by adding at
			 the end the following:
								
									(E)choose an
				approved provider, using a fair, open, and objective process, to operate on
				site in the school identified under paragraph (1), (5), (6), or (8) of
				subsection (b) free of charge, or for a reasonable fee, on the same basis and
				terms as are available to other groups that seek access to the school building;
				and
									(F)provide approved
				providers with appropriate logistical information, including information on the
				procedures parents follow to obtain supplemental educational services for their
				children.
									;
							(C)by redesignating
			 paragraphs (7) through (12) as paragraphs (8) through (13), respectively;
			 and
						(D)by inserting
			 after paragraph (6) the following:
							
								(7)Amounts for
				special populationsNotwithstanding subparagraph (6), the amount
				that a local educational agency shall make available for supplemental
				educational services for students with disabilities, limited English proficient
				students, and students in local educational agencies that are eligible for
				assistance under section 6211 or 6221, may equal 200 percent of the amount
				determined in subparagraph (6)(A), except that no student shall receive more
				than the actual costs of the supplemental educational services received by the
				student.
								;
						(7)in subsection (e)
			 (as redesignated by paragraph (5))—
						(A)by striking
			 Bureau of Indian Affairs each place the term appears and
			 inserting Department of the Interior;
						(B)in the heading
			 for paragraph (1), by striking Bureau and inserting
			 Department of the
			 Interior;
						(C)in paragraph
			 (2)—
							(i)in the paragraph
			 heading, by striking BIA and inserting Department of the
			 Interior; and
							(ii)by striking
			 and (e) and inserting and (d); and
							(D)by striking
			 paragraph (4) and inserting the following:
							
								(4)Restructuring
				for Department of Interior-funded schools
									(A)Contract and
				grant schoolsFor a school funded by the Department of the
				Interior which is operated under a contract issued by the Secretary of the
				Interior pursuant to the Indian Self-Determination Act (25 U.S.C. 450 et seq.)
				or under a grant issued by the Secretary of the Interior pursuant to the
				Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), the school
				board of such school shall be responsible for meeting the requirements of
				subsection (b) relating to restructuring as described in subsection (b)(8). Any
				action taken by such school board under subsection (b)(8) shall take into
				account the unique circumstances and structure of the Department of the
				Interior-funded school system and the laws governing that system.
									(B)Department of
				the Interior operated schoolsFor schools operated by the
				Department of the Interior, the Department of the Interior shall be responsible
				for meeting the requirements of subsection (b) relating to restructuring as
				described in subsection (b)(8). Any action taken by the Department of the
				Interior under subsection (b)(8) shall take into account the unique
				circumstances and structure of the Department of the Interior-funded school
				system and the laws governing that
				system.
									;
				and
						(8)in subsection (f)
			 (as redesignated by paragraph (5)) by striking (b)(14)(D) and
			 inserting (b)(13)(D).
					1116.School
			 support and recognitionSection 1117 (20 U.S.C. 6317) is
			 amended—
					(1)in subsection
			 (a)(2)(A)—
						(A)by striking
			 corrective action and inserting restructuring;
			 and
						(B)by striking
			 paragraphs (7) and and inserting paragraph;
			 and
						(2)in subsection
			 (c)(1)(A), by striking 1003(g) and inserting
			 1003(e).
					1117.Parental
			 involvementSection 1118 (20
			 U.S.C. 6318) is amended—
					(1)in subsection
			 (a)(2)(D), by striking Even Start program,;
					(2)in subsection
			 (d)(1), by striking television watching and inserting
			 course selection in middle and high school; and
					(3)in subsection
			 (e)—
						(A)in paragraph (1),
			 by inserting State and local secondary school graduation requirements,
			 entrance requirements for postsecondary education, after State
			 and local academic assessments,; and
						(B)in paragraph (4),
			 by striking Even Start,.
						1118.Qualifications
			 for teachers and paraprofessionals
					(a)In
			 generalSection 1119 (20 U.S.C. 6319) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Highly
				qualified teachers
										(A)In
				generalExcept as provided in subparagraph (B), each local
				educational agency receiving assistance under this part shall ensure that all
				teachers teaching in a program supported with funds under this part are highly
				qualified.
										(B)Teachers in
				rural areas
											(i)Rural local
				educational agencyIn this subparagraph, the term rural
				local educational agency means a local educational agency described in
				section 6211(e) or 6221(b)(1).
											(ii)Newly hired
				teachers
												(I)In
				generalThe Secretary may waive the requirement of subparagraph
				(A) in the case of a teacher—
													(aa)who is first
				employed by a rural local educational agency after the date of enactment of the
				No Child Left Behind Act of
				2007;
													(bb)who is not
				highly qualified; and
													(cc)who meets the
				requirements of clause (iii).
													(II)LimitationThe
				Secretary may waive the requirement of subparagraph (A) only during such
				teacher’s first 3 years of employment as a teacher with the rural local
				educational agency.
												(iii)ConditionsThe
				Secretary may waive the requirement of subparagraph (A) only if the
				teacher—
												(I)meets the
				requirement described in section 9101(23)(A);
												(II)in the case of a
				middle or secondary school teacher, holds at least a bachelor's degree and has
				demonstrated a high level of competency in not less than 1 of the academic
				subjects in which the teacher teaches by meeting a requirement under subclause
				(I) or (II) of section 9101(23)(B)(ii);
												(III)receives
				high-quality professional development from the rural local educational agency
				that increases the teacher’s content knowledge in the additional core academic
				subjects the teacher teaches; and
												(IV)participates in
				a mentoring or other program of intensive support provided by the rural local
				educational agency.
												(iv)One
				processA State may establish one highly objective uniform State
				standard of evaluation process, as described under section 9101(23)(C)(ii), for
				teachers who wish to demonstrate their subject matter competency under such
				process in multiple core academic
				subjects.
											;
				
							(B)in paragraph (2),
			 by striking not later than the end of the 2005–2006 school year
			 both places such phrase appears; and
							(C)in paragraph (3),
			 by striking not later than the end of the 2005–2006 school
			 year;
							(2)in subsection
			 (b), by striking beginning with the 2002–2003 school year, each
			 place such phrase appears;
						(3)in subsection
			 (c)—
							(A)in the heading,
			 by striking New; and
							(B)in paragraph (1),
			 by striking hired after the date of enactment of the No Child Left
			 Behind Act of 2001 and;
							(4)by striking
			 subsection (d);
						(5)by redesignating
			 subsections (e) through (l) as subsections (d) through (k),
			 respectively;
						(6)in subsection
			 (d), as redesignated by paragraph (5), by striking Subsections (c) and
			 (d) and inserting Subsection (c);
						(7)in subsection
			 (e), as redesignated by paragraph (5), by striking regardless of the
			 paraprofessionals' hiring date,;
						(8)in subsection
			 (f)(3)(A), as redesignated by paragraph (5), by striking section
			 1119 and inserting this section;
						(9)in subsection
			 (j), as redesignated by paragraph (5), by striking subsection
			 (l) and inserting subsection (k); and
						(10)by striking
			 subsection (k), as redesignated by paragraph (5), and inserting the
			 following:
							
								(k)Minimum
				expendituresEach local educational agency that receives funds
				under this part shall use not less than 5 percent of the funds for each fiscal
				year, for professional development activities and teacher recruitment and
				retention activities, which may include differential, incentive, and merit- or
				performance-based pay, to ensure that low-income students and minority students
				are not taught at higher rates than other students by unqualified,
				out-of-field, or inexperienced
				teachers.
								.
				
						(b)Teacher
			 developmentPart A of title II of the Higher Education Act of
			 1965 (20 U.S.C. 1021 et seq.) is amended by adding after section 208 the
			 following:
						
							208A.Teacher
				development
								(a)In
				generalAs a condition of receiving assistance under title IV, an
				institution of higher education that conducts a teacher preparation program
				that enrolls students receiving Federal assistance under this Act shall set
				annual quantifiable goals for—
									(1)increasing the
				number of prospective teachers trained in teacher shortage areas designated by
				the Secretary, including mathematics, science, special education, and
				instruction of limited English proficient students; and
									(2)more closely
				linking the training provided by the institution with the needs of schools and
				the instructional decisions new teachers face in the classroom.
									(b)AssurancesAn
				institution of higher education described in subsection (a) shall provide an
				assurance to the Secretary that—
									(1)training provided
				to prospective teachers responds to the identified needs of the local
				educational agencies or States where graduates are likely to teach (based on
				past hiring and recruitment trends);
									(2)prospective
				special education teachers receive coursework in core content areas and receive
				training in providing instruction in core content areas;
									(3)general education
				teachers receive training in providing instruction to diverse populations,
				including students with disabilities, limited English proficient students, and
				students from low-income families; and
									(4)prospective
				teachers receive training on how to effectively teach in urban and rural
				schools.
									(c)Public
				reportingAs part of the report card required under section
				207(f), an institution of higher education described in this section shall
				publicly report whether the goals established under subsection (a) have been
				met.
								.
					1119.Grants for
			 the outlying areas and the Secretary of the InteriorSection 1121(b) (20 U.S.C. 6331(b)) is
			 amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 each appropriate outlying area and inserting the Republic
			 of Palau; and
						(B)by striking
			 2001 and inserting 2007;
						(2)in paragraph
			 (3)(A), by striking and freely associated States; and
					(3)in paragraph (4),
			 by striking States and inserting states.
					1120.Allocations
			 to StatesSection 1122(a) (20
			 U.S.C. 6332(a)) is amended, in the matter preceding paragraph (1), by striking
			 fiscal years 2002–2007 and inserting fiscal years
			 2008–2013.
				1121.Basic grants
			 to local educational agenciesSection 1124 (20 U.S.C. 6333) is
			 amended—
					(1)in subsection
			 (a)(4)—
						(A)in subparagraph
			 (B), by striking less than and all that follows through the
			 period and inserting less than 100.0 percent.; and
						(B)in subparagraph
			 (C)—
							(i)in
			 clause (i), by inserting or after the semicolon;
							(ii)by
			 striking clause (ii); and
							(iii)by
			 redesignating clause (iii) as clause (ii); and
							(2)in subsection
			 (c)(3)(A), by striking In fiscal year 2002 and each subsequent fiscal
			 year, and inserting In each fiscal year,.
					1122.Education
			 finance incentive grant programSection 1125A (20 U.S.C. 6337) is
			 amended—
					(1)in subsection
			 (c), by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2),
			 respectively, and indenting appropriately; and
					(2)in subsection
			 (f), by striking 2002 and inserting 2008.
					BStudent reading skills improvement grants
				1Reading first
					1201.Formula
			 grants to State educational agenciesSection 1202 (20 U.S.C. 6362) is
			 amended—
						(1)in subsection
			 (b)(1)(E), by striking , beginning with fiscal year
			 2004,;
						(2)by striking
			 clause (ii) of subsection (c)(6)(B) and inserting the following:
							
								(ii)have the highest
				percentages of children who are eligible for free or reduced-price lunch under
				the Richard B. Russell National School Lunch
				Act.
								;
						(3)in subsection
			 (c)(7)(B)—
							(A)by striking
			 clause (i); and
							(B)by redesignating
			 clauses (ii) and (iii) as clauses (i) and (ii), respectively; and
							(4)in subsection
			 (e)(2), by striking peer review panel and inserting
			 Committee.
						1202.State formula
			 grant applicationsSection
			 1203 (20 U.S.C. 6363) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraph (2); and
							(B)by striking
			 Applications.— and all that follows
			 through A State and inserting Applications.—A
			 State;
							(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (2);
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
							(C)in paragraph (3)
			 (as redesignated by subparagraph (B))—
								(i)by
			 redesignating subparagraph (I) as subparagraph (J); and
								(ii)by
			 inserting after subparagraph (H) the following:
									
										(I)How the State
				educational agency will collect and report to the Secretary, for each school
				served by a local educational agency receiving a subgrant under section 1202,
				baseline data on the reading achievement of students in grades 1 through 3 in
				the year prior to the first year of the
				project.
										;
								(3)in subsection
			 (c)(2)—
							(A)in the matter
			 preceding clause (i) of subparagraph (A)—
								(i)in
			 the first sentence, by striking panel to evaluate and inserting
			 Reading First Advisory Committee (referred to in this subpart as
			 the Committee) to evaluate; and
								(ii)in
			 the second sentence, by striking panel shall and inserting
			 Committee shall;
								(B)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
							(C)by inserting
			 after subparagraph (A) the following:
								
									(B)LimitationThe
				Committee shall not be comprised of a majority of members selected by 1
				individual or entity described in subparagraph
				(A).
									;
							(D)in subparagraph
			 (C), as redesignated by subparagraph (B), by striking The panel
			 and inserting The Committee;
							(E)in subparagraph
			 (D), as redesignated by subparagraph (B)—
								(i)by
			 striking The panel and inserting The Committee;
			 and
								(ii)by inserting
			 and shall provide the Secretary with feedback for State educational
			 agencies whose applications are not approved before the period at the
			 end;
								(F)by adding at the
			 end the following:
								
									(E)Subcommittees
										(i)In
				generalAt its sole discretion, the Committee may form 1 or more
				subcommittees, comprised of members of the Committee, to assist the Committee
				with the Committee's functions described in this paragraph.
										(ii)RepresentationEach
				subcommittee formed by the Committee shall include not less than 1 member
				selected by each individual or entity described in subparagraph (A), and in no
				case shall be comprised of a majority of members selected by 1 such individual
				or entity. Members of the Committee may serve on 1 or more
				subcommittees.
										(iii)Committee
				reviewAfter a subcommittee makes recommendations regarding a
				grant application under this section, the Committee shall—
											(I)review the
				recommendations made by the subcommittee, including any feedback to be provided
				to the State educational agency regarding the application; and
											(II)following such
				review, make a final recommendation, including any feedback, to the Secretary
				in accordance with subparagraph (D).
											(F)GovernanceThe
				provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to
				the activities of the Committee.
									(G)Conflicts of
				interest
										(i)In
				generalThe Secretary shall establish a process through which
				each individual selected to be a member of the Committee shall be screened for
				potential conflicts of interest before becoming a member.
										(ii)ScreeningThe
				screening process described in clause (i) shall—
											(I)be reviewed and
				approved by the Office of General Counsel of the Department;
											(II)include, at a
				minimum—
												(aa)a
				review of each potential member's connection to any State's program under this
				subpart;
												(bb)each potential
				member's potential financial interest in any product that might be purchased by
				a State educational agency or local educational agency in the course of such
				agency's implementation of a grant under this subpart; and
												(cc)each potential
				member's professional connections to teaching methodologies that might require
				the use of specific products; and
												(III)be designed to
				prevent, to the extent possible, bias or the appearance of bias in the
				Committee's performance of the Committee's responsibilities under this
				paragraph.
											(H)Guidance
										(i)In
				generalThe Secretary shall—
											(I)develop guidance
				for how the Committee and any subcommittees created in accordance with
				subparagraph (E) will—
												(aa)review
				applications submitted under this section; and
												(bb)provide feedback
				to State educational agencies and recommendations to the Secretary; and
												(II)develop guidance
				for how the Secretary will review the recommendations of the Committee and any
				subcommittees and make final determinations of funding or disapproval of an
				application submitted under this section.
											(ii)RequirementsThe
				guidance described in clause (i) shall, at a minimum—
											(I)create a
				transparent process through which the Committee and any subcommittees of the
				Committee provide clear, consistent, and publicly available documentation in
				support of all recommendations;
											(II)ensure that the
				Committee reviews any subcommittee feedback prior to that feedback being
				submitted to a State educational agency;
											(III)ensure that a
				State educational agency has the opportunity for direct interaction with the
				Committee and any subcommittees, as appropriate, when revising an application
				under this section as a result of feedback submitted by the Committee or a
				subcommittee;
											(IV)require that the
				Committee, any subcommittee, and the Secretary clearly and consistently
				document that all criteria described in subsection (b) are met before an
				application submitted under this section is approved; and
											(V)create a
				transparent process through which the Secretary clearly, consistently, and
				publicly documents the Secretary's decision to fund or disapprove each
				application submitted under this section and the reasons for such
				decision.
											;
				and
							(4)by striking
			 subsection (d)(4).
						1203.Targeted
			 assistance grantsSection 1204
			 (20 U.S.C. 6364) is amended—
						(1)in subsection
			 (a), by striking Beginning with fiscal year 2004, from and
			 inserting From; and
						(2)in subsection
			 (c)(2)—
							(A)in the first
			 sentence, by striking peer review panel and inserting
			 Committee; and
							(B)in the second
			 sentence, by striking panel shall and inserting Committee
			 shall.
							1204.External
			 evaluationSection 1205 (20
			 U.S.C. 6365) is amended by adding at the end the following:
						
							(e)Limitation
								(1)In
				generalThe Secretary shall ensure that the independent
				organization described in subsection (a) does not hold a contract or
				subcontract to implement any aspect of a program under this subpart.
								(2)SubcontractorsThe
				contract entered into under subsection (a) shall prohibit the independent
				organization conducting the evaluation from entering into a subcontract with
				any entity that holds a contract or subcontract to implement any aspect of a
				program under this
				subpart.
								.
					1205.National
			 activitiesSection 1206 (20
			 U.S.C. 6366) is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting before From funds the
			 following:
							
								(a)Technical
				assistance and evaluation
								;
				and
						(2)by adding at the
			 end the following:
							
								(b)Contracts for
				technical assistance
									(1)In
				generalThe Secretary may enter into contracts with independent
				entities to perform the activities described in subsection (a)(1).
									(2)Conflicts of
				interest
										(A)In
				generalIf the Secretary enters into a contract described in
				paragraph (1), the Secretary shall—
											(i)ensure that such
				contract requires the independent entity to screen for conflicts of interest
				through the screening process described in subparagraph (B) when hiring
				individuals to carry out the responsibilities under the contract; and
											(ii)ensure that such
				contract requires the independent entity to include the requirement under
				clause (i) in any subcontract that such entity enters into to fulfill the
				responsibilities described in subsection (a)(1).
											(B)Screening
				processThe screening process shall—
											(i)include, at a
				minimum, a review of each individual performing duties under the contract or
				subcontract for—
												(I)any connection to
				a State's program under this subpart;
												(II)any potential
				financial interest in, or other connection to, products that might be purchased
				by a State educational agency or local educational agency in the course of such
				agency’s implementation of a program or project under this subpart; and
												(III)any connection
				to a teaching methodology that might require the use of a specific product;
				and
												(ii)be designed to
				prevent, to the extent possible, bias or the appearance of bias in the
				performance of the responsibilities under the contract or subcontract.
											(3)Information
				disseminationIf the Secretary enters into a contract under
				paragraph (1), or if a contracted entity enters into a subcontract to carry out
				the responsibilities under such contract, the contract or subcontract shall
				require the contractor or subcontractor to clearly separate technical
				assistance provided under such contract or subcontract from information
				provided, or activities engaged in, as part of the normal operations of the
				contractor or subcontractor. Efforts to comply with this paragraph may include
				the creation of separate web pages for the purpose of fulfilling a contract or
				subcontract entered into under this
				subsection.
									.
						1206.Prohibition
			 of Federal Government interventionSubpart 1 of part B of title I (20 U.S.C.
			 6361 et seq.) is further amended by inserting after section 1207 the
			 following:
						
							1207A.Prohibition of Federal Government
				intervention
								(a)In
				generalNothing in this subpart shall be construed to alter or
				lessen the prohibitions under section 9527(b) or section 103(b) of the
				Department of Education Organization Act.
								(b)Guidance
									(1)In
				generalThe Secretary shall develop guidance for Department
				employees responsible for the implementation of this subpart that will assist
				such employees in complying with the prohibitions described in subsection
				(a).
									(2)Contents of
				guidanceThe guidance described in paragraph (1) shall—
										(A)emphasize the
				importance of consultation with the Office of General Counsel of the Department
				on issues related to such prohibitions; and
										(B)stress that any
				information disseminated, or technical assistance provided, in accordance with
				this subpart, shall represent multiple perspectives and not in any way endorse
				or appear to endorse any particular product or service that might be purchased
				by a State educational agency or local educational agency in the course of such
				agency's implementation of a program under this
				subpart.
										.
					2Early Reading first
					1221.EvaluationSection 1226 (20 U.S.C. 6376) is
			 amended—
						(1)in subsection
			 (a), by striking October 1, 2002, and ending September 30, 2006,
			 and inserting October 1, 2007, and ending September 30, 2011,;
			 and
						(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking 2004 and inserting 2009; and
							(B)in paragraph (2),
			 by striking 2006 and inserting 2011.
							3Striving Readers
					1231.Striving
			 ReadersSubpart 3 of part B of
			 title I (20 U.S.C. 6381 et seq.) is amended to read as follows:
						
							3Striving Readers
								1231.Purpose;
				definitions
									(a)PurposeThe
				purpose of this subpart is to raise the reading achievement of middle school
				and high school students in schools that are eligible for assistance under part
				A and that enroll significant numbers of students reading below grade level, by
				supporting the implementation and evaluation of new and existing comprehensive
				reading initiatives that improve the quality of literacy instruction across the
				curriculum and provide intensive literacy interventions to struggling
				adolescent readers.
									(b)DefinitionsIn
				this subpart:
										(1)Eligible
				applicantThe term eligible applicant means any of
				the following:
											(A)A local
				educational agency that—
												(i)is eligible to
				receive funds under part A to carry out section 1113; and
												(ii)serves an
				eligible school with students in 1 or more of grades 6 through 12.
												(B)A partnership
				consisting of—
												(i)a
				local educational agency described in subparagraph (A); and
												(ii)1 or more of the
				following entities:
													(I)Another local
				educational agency described in subparagraph (A).
													(II)A State
				educational agency.
													(III)An institution
				of higher education.
													(IV)A public or
				private organization with expertise in adolescent literacy or rigorous
				evaluation of education programs.
													(C)A State
				educational agency, applying on behalf of 1 or more local educational agencies
				described in subparagraph (A), individually or jointly with 1 or more of the
				following entities:
												(i)An institution of
				higher education.
												(ii)A public or
				private organization with expertise in adolescent literacy or rigorous
				evaluation of education programs.
												(2)Eligible
				schoolThe term eligible school means a school that
				is eligible for funds under section 1113.
										1232.Striving
				readers grants
									(a)Program
				authorized
										(1)In
				generalFrom amounts appropriated under this subpart, the
				Secretary shall award grants, on a competitive basis, to eligible applicants to
				carry out activities consistent with the purpose of this subpart.
										(2)DurationA
				grant awarded under this subsection shall be for a period of not more than 5
				years.
										(b)ApplicationsAn
				eligible applicant that desires to receive a grant under this subpart shall
				submit an application to the Secretary at such time, in such manner, and
				including such information as the Secretary may reasonably require,
				including—
										(1)information on
				the eligible schools to be served by the project, including—
											(A)such demographic,
				socioeconomic, and reading achievement data as the Secretary may request;
				and
											(B)evidence that the
				schools proposed to be served have significant numbers or percentages of
				students reading below grade level;
											(2)a description of
				the instructional program that will be used in the project, including
				information on how the program reflects strong research-based evidence on
				adolescent literacy instruction; and
										(3)a description of
				the activities that will be carried out under the grant, including a
				description of the professional development that will be provided to teachers,
				administrators, and other personnel, and of how those activities will support
				achievement of the purposes of the grant.
										(c)Uses of
				fundsAn eligible applicant receiving a grant under this subpart
				shall use grant funds received to—
										(1)provide middle-
				and high-school aged students who are not less than 2 years below grade level
				in reading with targeted interventions to improve the students' basic reading
				skills, vocabulary, fluency, and reading comprehension using research-based
				strategies;
										(2)implement
				school-level strategies to increase reading achievement for students by
				improving the quality of literacy instruction across the curriculum;
										(3)provide teachers
				with professional development on scientifically based reading research for
				adolescent students or on integrating comprehension and literacy skills in the
				classroom across subject areas;
										(4)acquire, provide
				training for, and implement valid and reliable reading assessments or other
				appropriate measures that are based on scientifically based reading research to
				determine whether students are developing and improving reading skills;
										(5)provide
				professional development to teachers, administrators, and other personnel, to
				support achievement of the purposes of the project; and
										(6)design and
				implement a rigorous evaluation, including random assignment of students, of
				the grantee’s targeted literacy interventions that will measure whether the
				interventions were properly implemented and will track student performance in
				reading and literacy as measured by regular ongoing assessment as well as the
				results of the State academic assessments of reading or language arts, as
				described in section 1111(b)(3).
										(d)Fiscal
				agentEach eligible applicant for a grant under this subpart
				shall identify, in the application, a participating local educational agency
				described in section 1231(b)(1)(A) or a State educational agency, that will
				serve as the fiscal agent for the grant.
									1233.Participation
				of private school children and teachersIn making grants under this subpart, the
				Secretary shall ensure, where appropriate, that provision is made for the
				equitable participation of students and teachers in private nonprofit
				elementary schools and secondary schools, including the participation of
				teachers and other personnel serving these students in professional development
				programs.
								1234.Evaluation
				and technical assistanceThe
				Secretary may use funds appropriated under this subpart to provide technical
				assistance to grantees and to conduct a program evaluation.
								1235.Program
				performance and accountabilityEach eligible applicant receiving a grant
				under this subpart shall collect and report to the Secretary such information
				on the results of the grant as the Secretary may reasonably require, including
				information on—
									(1)the percentage of
				middle school and high school students reading significantly below grade level
				who demonstrate a gain in their reading achievement, at a minimum of 1 grade
				level or its equivalent, after participating in a targeted intervention under
				the grant over an academic school year; and
									(2)the percentage of
				students in schools participating in the program who score at or above the
				proficient level on the State academic assessments of reading or language arts
				described in section
				1111(b)(3).
									.
					4Improving literacy through school libraries
					1241.Improving
			 literacy through school librariesSubpart 4 of part B of title I (20 U.S.C.
			 6383) is amended—
						(1)by redesignating
			 section 1251 as section 1241; and
						(2)in section
			 1241(j)(1) (as redesignated by paragraph (1)), by striking 2001
			 and inserting 2007.
						CEducation of migratory children
				1301.Program
			 purposeSection 1301 (20
			 U.S.C. 6391) is amended to read as follows:
					
						1301.Program
				purposeIt is the purpose of
				this part to assist States in providing high-quality, comprehensive education
				programs (including instructional and supportive services, as appropriate) that
				address the special educational needs of migratory children that result from
				such children's migratory lifestyle, in order to—
							(1)help such children succeed in school and
				meet the same challenging State academic content standards and student academic
				achievement standards that all children are expected to meet; and
							(2)prepare such children to make a successful
				transition to postsecondary education or
				employment.
							.
				1302.State
			 allocationsSection 1303 (20
			 U.S.C. 6393) is amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)State
				allocations
								(1)In
				generalFrom the amounts made available for this part for a
				fiscal year and subject to paragraph (2), each State (other than the
				Commonwealth of Puerto Rico) shall be entitled to receive an amount equal to
				the product of—
									(A)the number of
				identified migratory children, aged 3 through 21, residing in the State, as
				determined in accordance with subsection (d); and
									(B)40 percent of the
				average per-pupil expenditure in the State, except that the amount determined
				under this subparagraph may not be less than 32 percent, nor more than 48
				percent, of the average per-pupil expenditure in the United States.
									(2)Hold
				harmlessNotwithstanding paragraph (1), for each of the fiscal
				years 2008 through 2010, each State shall be allotted the greater of—
									(A)the amount
				determined under paragraph (1) for such State for the fiscal year; or
									(B)an amount equal
				to 90 percent of the amount the State received under this part for the previous
				fiscal
				year.
									;
					(2)in subsection
			 (b)—
						(A)by striking
			 paragraphs (2) and (3);
						(B)by striking
			 Puerto
			 Rico.— and all that follows through For
			 each and inserting Puerto Rico.—For each; and
						(C)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and
			 indenting appropriately;
						(3)in subsection
			 (c)(2)(A), by striking required and inserting
			 needed; and
					(4)by striking
			 subsections (d) and (e) and inserting the following:
						
							(d)Determining
				numbers of eligible studentsIn order to determine the estimated
				number of migratory children residing in each State for purposes of this
				section, the Secretary shall use the most recent information available that the
				Secretary finds most accurately reflects the actual number of migratory
				children.
							.
					1303.State
			 applications; servicesSection
			 1304 (20 U.S.C. 6394) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(B), by striking migrant and inserting
			 migratory; and
						(B)in paragraph (5),
			 by striking , the requirements and all that follows through the
			 semicolon at the end and inserting and the requirements of subsection
			 (d);;
						(2)in subsection
			 (c)—
						(A)in paragraph
			 (6)(E), by striking and after the semicolon;
						(B)in paragraph
			 (7)—
							(i)by
			 striking paragraphs (1)(A) and (2)(B)(i) of section 1303(a) and
			 inserting section 1303(a)(1)(A); and
							(ii)by
			 striking the period and inserting ; and; and
							(C)by adding at the
			 end the following:
							
								(8)the State will
				require that each paraprofessional hired to work in a program or project
				assisted under this part, and supported with funds received under this part,
				meet the requirements set forth under subsections (c), (e), and (f) of section
				1119, except that—
									(A)if the
				paraprofessional was hired before the date of enactment of the No Child Left
				Behind Act of 2007, such paraprofessional shall not be required to meet the
				requirements set forth under section 1119(c) of this Act until the end of the
				4-year period following such date of enactment; and
									(B)if the
				paraprofessional is a paraprofessional described in paragraph (1) or (2) of
				section 1119(d), such paraprofessional shall not be required to meet the
				requirements of section 1119(c).
									;
				and
						(3)in subsection
			 (d), by striking whose education has been interrupted during the regular
			 school year and inserting who have moved within the past 12
			 months, on their own or with their parent or guardian, in order to obtain, or
			 return from obtaining, temporary or seasonal employment in agricultural or
			 fishing work..
					1304.Comprehensive
			 needs assessmentSection 1306
			 (20 U.S.C. 6396) is amended—
					(1)in subsection
			 (a)(1), in the matter preceding subparagraph (A), by inserting after
			 migratory children the following: that result from such
			 children's migratory lifestyle (including lack of educational continuity,
			 missed instruction, low school and social engagement, cultural and language
			 barriers, health-related problems, difficulties parents face in helping such
			 children with school, and limited access to other educational and social
			 services),; and
					(2)in subsection
			 (b)(2)—
						(A)in the paragraph
			 heading, by striking Unaddressed and inserting
			 Unmet;
						(B)by striking
			 address and inserting meet;
						(C)by striking
			 not addressed and inserting not met; and
						(D)by striking
			 addresses and inserting has met.
						1305.Coordination
			 of migrant education activitiesSection 1308 (20 U.S.C. 6398) is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking subparagraph (B); and
							(ii)by
			 striking Information
			 system.— and all that follows through The
			 Secretary, in consultation and inserting Information system.—The
			 Secretary, in consultation;
							(B)by redesignating
			 clauses (i) through (iv) as subparagraphs (A) through (D), respectively, and
			 indenting such subparagraphs appropriately; and
						(C)by striking
			 paragraph (4);
						(2)by striking
			 subsection (c) and inserting the following:
						
							(c)Availability of
				fundsFrom the funds appropriated for any fiscal year to carry
				out this part, the Secretary may reserve not more than $12,500,000 to carry out
				this section for such fiscal
				year.
							;
					(3)in subsection
			 (d), by striking whose education is interrupted and inserting
			 described in section 1304(d); and
					(4)by striking
			 subsection (e).
					1306.Evaluation
			 and studyPart C of title I
			 (20 U.S.C. 6391 et seq.) is amended by adding at the end the following:
					
						1310.Evaluation
				and study
							(a)Program
				evaluation
								(1)In
				generalFrom funds appropriated to carry out this part for fiscal
				years 2008 through 2013, the Secretary may reserve a total of not more than
				$5,000,000 to carry out a national evaluation of the program under this part,
				including an examination of the success of State efforts to identify and meet
				the unique educational needs of migratory children.
								(2)Institute of
				Education SciencesThe Secretary shall carry out the evaluation
				through the Institute of Education Sciences.
								(b)Study
								(1)In
				generalFrom the amounts described in paragraph (2), the
				Secretary shall conduct a pilot study on the feasibility of using the National
				Assessment of Educational Progress under section 303 of the National Assessment
				of Educational Progress Authorization Act for assessing and reporting on the
				academic achievement of migratory children in grades 4 and 8 in reading and
				mathematics
								(2)Funding
				sourceNotwithstanding section 305 of the National Assessment of
				Educational Progress Authorization Act, a portion of the funds appropriated
				under such section for the 2009 National Assessment of Educational Progress may
				be used by the Secretary to carry out the pilot
				study.
								.
				DPrevention and Intervention Programs for Children
			 and Youth who are neglected, delinquent, or at-risk
				1401.Allocation of
			 fundsSection 1412(b)(2) (20
			 U.S.C. 6432(b)(2)) is amended to read as follows:
					
						(2)Minimum
				percentageThe percentage in paragraph (1)(A) shall not be less
				than 85.0 percent for any fiscal
				year.
						.
				1402.Career
			 educationPart D of title I
			 (20 U.S.C. 6421 et seq.) is amended—
					(1)in section 1414—
						(A)in subsection
			 (a)(2)(A), by striking vocational and inserting
			 career; and
						(B)in subsection
			 (c)(8), by striking vocational and inserting
			 career;
						(2)in section
			 1415(a)(1)(B), by striking vocational and inserting
			 career;
					(3)in section
			 1418(a)(2), by striking vocational each place the term appears
			 and inserting career;
					(4)in section
			 1423(9), by striking vocational and inserting
			 career;
					(5)in section
			 1424(4), by striking vocational and inserting
			 career; and
					(6)in section
			 1425(9), by striking vocational and inserting
			 career.
					ENational assessment of title I 
				1501.EvaluationsSection 1501 (20 U.S.C. 6491) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (2)—
							(i)in subparagraph (C)—
								(I)by striking clause (i); and
								(II)by redesignating
			 clauses (ii) and (iii) as clauses (i) and (ii), respectively;
								(ii)in
			 subparagraph (E)—
								(I)by striking
			 clause (ii);
								(II)by redesignating
			 clauses (iii), (iv), and (v), as clauses (ii), (iii), and (iv),
			 respectively;
								(III)in clause
			 (iii), as redesignated by subclause (II), by striking , including the
			 impact of the technical assistance on such achievement; and
								(IV)in clause (iv),
			 as redesignated by subclause (II), by striking not later than the end of
			 the 2005–2006 school year;
								(iii)by striking
			 subparagraphs (G) and (H);
							(iv)by
			 redesignating subparagraphs (I) through (O) as subparagraphs (G) through (M),
			 respectively; and
							(v)in
			 subparagraph (G)(iii), as redesignated by clause (iv), by striking
			 provisions, the and all that follows through the period and
			 inserting provisions, and the implementation of these
			 provisions.;
							(B)in paragraph (3),
			 by striking section 411 of the National Education Statistics Act of
			 1994 and inserting the National Assessment of Educational
			 Progress Authorization Act;
						(C)by striking
			 paragraph (5);
						(D)by redesignating
			 paragraph (6) as paragraph (5); and
						(E)in paragraph (5),
			 as redesignated by subparagraph (D)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 No Child Left Behind Act of 2001 and inserting [short
			 title]; and
								(II)by striking
			 the Workforce and inserting Labor; and
								(ii)in
			 subparagraph (B)—
								(I)by striking
			 No Child Left Behind Act of 2001 and inserting [short
			 title]; and
								(II)by striking
			 the Workforce and inserting Labor;
								(2)in subsection
			 (c)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking subparagraph (D); and
							(ii)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E),
			 respectively; and
							(B)in paragraph
			 (3)(C), by striking including and all that follows through the
			 period and inserting including schoolwide and targeted
			 services.; and
						(3)in subsection
			 (d)(3)(B)—
						(A)in clause (i), by
			 striking subsection (a)(6)(B) and inserting subsection
			 (a)(5)(B); and
						(B)in clause (iii),
			 by striking subsection (a)(6)(B) and inserting subsection
			 (a)(5)(B).
						1502.Assessment
			 evaluationSection 1503 (20
			 U.S.C. 6493) is amended—
					(1)in subsection (b), by striking The
			 Assistant Secretary of Educational Research and Improvement and
			 inserting The Director of the Institute of Education
			 Sciences;
					(2)in subsection
			 (c)(3), by striking the Workforce and inserting
			 Labor; and
					(3)in subsection
			 (e), by striking the Workforce and inserting
			 Labor.
					1503.Close up fellowship
			 programPart E of title I (20
			 U.S.C. 6491) is amended by striking section 1504.
				FMath now
				1601.Math
			 NowPart F of title I (20
			 U.S.C. 6511 et seq.) is amended to read as follows:
					
						FMath Now
							1601.Purposes;
				definition
								(a)PurposesThe
				purposes of this subpart are—
									(1)to enable all
				elementary and middle school students to reach or exceed grade-level student
				academic achievement standards in mathematics; and
									(2)to prepare such
				students to enroll in and pass algebra courses by—
										(A)improving
				instruction in mathematics for students in kindergarten through grade 9 through
				the implementation of mathematics programs and the support of comprehensive
				mathematics initiatives that are based on scientifically valid research and
				reflect a demonstrated record of effectiveness; and
										(B)providing
				targeted help to low-income students who are struggling with mathematics and
				whose mathematics achievement is significantly below grade level.
										(b)DefinitionsIn
				this part:
									(1)Eligible local
				educational agencyThe term eligible local educational
				agency means a local educational agency serving not less than 1
				elementary or middle school—
										(A)with a
				significant number or percentage of students whose mathematics skills are below
				grade level; or
										(B)that did not make
				adequate yearly progress in mathematics, as determined under section 1111(b)(2)
				for the most recent school year for which such information is available.
										(2)Scientifically
				valid researchThe term scientifically valid
				research has the meaning given that term in section 102 of the Education
				Sciences Reform Act of 2002.
									1602.Grants and
				subgrants
								(a)Program
				authorized
									(1)In
				generalFrom the amounts appropriated under section 1002(f) for a
				fiscal year, the Secretary is authorized to award grants, on a competitive
				basis, to State educational agencies to enable the State educational agencies
				to award subgrants to eligible local educational agencies to carry out the
				activities described in subsection (c).
									(2)Duration of
				grantA grant awarded under this section shall be for a period of
				not more than 5 years.
									(3)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applications for projects that will implement statewide strategies for
				improving mathematics instruction and raising the mathematics achievement of
				students, particularly students in grades 4 through 9.
									(b)State uses of
				funds
									(1)In
				generalEach State educational agency that receives a grant under
				this section for a fiscal year—
										(A)shall use not
				more than a total of 10 percent of the grant funds to carry out the activities
				described in paragraphs (2) and (3) for the fiscal year; and
										(B)shall use not
				less than 90 percent of the grant funds to award subgrants, on a competitive
				basis, to eligible local educational agencies within the State to enable the
				eligible local educational agencies to carry out the activities described in
				subsection (c) for the fiscal year.
										(2)Mandatory uses
				of fundsA State educational agency shall use the grant funds
				made available under paragraph (1)(A) to carry out each of the following
				activities:
										(A)Planning and
				administrationPlanning and administration of the grant and
				subgrant programs, including—
											(i)evaluating
				applications from eligible local educational agencies using peer review teams
				described in subsection (d)(1)(D);
											(ii)administering
				the distribution of subgrants to eligible local educational agencies;
				and
											(iii)assessing and
				evaluating, on a regular basis, eligible local educational agency activities
				assisted under this section, with respect to whether the activities have been
				effective in increasing the number of students—
												(I)making progress
				toward meeting the student academic achievement standards in mathematics for
				the students' grade level; and
												(II)meeting or
				exceeding the proficient level for the students' appropriate grade level on the
				State academic assessments in mathematics described in section
				1111(b)(3).
												(B)ReportingAnnually
				reporting to the Secretary with information on the implementation of this
				section, as described in subsection (g).
										(3)Permissive use
				of funds; technical assistance
										(A)In
				generalA State educational agency may use the grant funds made
				available under paragraph (1)(A) for 1 or both of the following technical
				assistance activities that assist an eligible local educational agency in
				accomplishing the tasks required to design and implement a project under this
				section:
											(i)Assistance in
				implementing a mathematics program or comprehensive mathematics initiative that
				is based on scientifically valid research and reflects a demonstrated record of
				effectiveness.
											(ii)Assistance in
				evaluating and selecting diagnostic and classroom-based instructional
				mathematics assessments.
											(B)GuidanceThe
				technical assistance described in subparagraph (A) shall be guided by—
											(i)researchers with
				expertise in the pedagogy of mathematics;
											(ii)mathematicians;
				and
											(iii)mathematics
				educators from high-risk, high-achievement schools.
											(c)Local uses of
				funds
									(1)Mandatory uses
				of fundsEach eligible local educational agency receiving a
				subgrant under this section shall use the subgrant funds to carry out each of
				the following activities:
										(A)Implementation
				of program or initiativeImplementing a mathematics program or
				comprehensive mathematics initiative—
											(i)for students in
				the grades of a participating school that were identified in the application
				submitted under subsection (d)(2)(B); and
											(ii)that is
				research-based and reflects a demonstrated record of effectiveness.
											(B)Professional
				developmentProviding professional development and instructional
				leadership activities for teachers and, if appropriate, for administrators and
				other school staff, on the implementation of comprehensive mathematics
				initiatives designed—
											(i)to improve the
				achievement of students performing significantly below grade level;
											(ii)to improve the
				mathematical content knowledge of the teachers, administrators, and other
				school staff;
											(iii)to increase the
				use of effective instructional practices; and
											(iv)to monitor
				student progress.
											(C)Progress
				monitoringConducting continuous progress monitoring, which may
				include the adoption and use of assessments that—
											(i)measure student
				progress and identify areas in which students need help in learning
				mathematics; and
											(ii)reflect
				mathematics content that is consistent with the State student academic
				achievement standards in mathematics described in section 1111(b)(1).
											(2)Permissive uses
				of fundsAn eligible local educational agency may use subgrant
				funds under this section to—
										(A)adopt and use
				mathematics instructional materials and assessments;
										(B)implement
				classroom-based mathematics assessments, including diagnostic or formative
				assessments;
										(C)provide remedial
				mathematics coursework and interventions for students, which may be provided
				before or after school;
										(D)provide small
				groups with individualized instruction in mathematics;
										(E)conduct
				activities designed to improve the content knowledge and expertise of teachers,
				such as the use of a mathematics coach, enrichment activities, or
				interdisciplinary methods of mathematics instruction; or
										(F)collect and
				report performance data.
										(d)Applications
									(1)State
				educational agencyEach State educational agency desiring a grant
				under this section shall submit an application to the Secretary at such time
				and in such manner as the Secretary may require. Each application shall
				include—
										(A)an assurance that
				the core mathematics instructional programs, supplemental instructional
				materials, and intervention programs used by the eligible local educational
				agencies receiving subgrants under this section will—
											(i)be based on
				scientifically valid research;
											(ii)reflect a
				demonstrated record of effectiveness; and
											(iii)be aligned with
				State student academic achievement standards;
											(B)an assurance that
				all eligible local educational agencies receiving subgrants will meet the
				requirements described in paragraph (2);
										(C)an assurance that
				local applications will be evaluated using a peer review process;
										(D)a description of
				the qualifications of the peer review teams, which shall consist of—
											(i)researchers with
				expertise in the pedagogy of mathematics;
											(ii)mathematicians;
				and
											(iii)mathematics
				educators serving high-risk, high-achievement schools and eligible local
				educational agencies; and
											(E)an assurance that
				the State will establish a process to safeguard against conflicts of interest,
				consistent with section 1603(b), for individuals providing technical assistance
				on behalf of the State educational agency under this part or participating in
				the State peer review process described in subparagraph (C).
										(2)Eligible local
				educational agencyEach eligible local educational agency
				desiring a subgrant under this section shall submit an application to the State
				educational agency at such time and in such manner as the State educational
				agency may require. Each application shall include—
										(A)an assurance that
				the eligible local educational agency will provide assistance to 1 or more
				schools that are—
											(i)served by the
				eligible local educational agency; and
											(ii)described in
				section 1601(b);
											(B)a description of
				each of the grades kindergarten through grade 9, and of the schools, that will
				be served;
										(C)information, on
				an aggregate basis, on each school to be served by the project, including such
				demographic, socioeconomic, and mathematics achievement data as the State
				educational agency may request;
										(D)a description of
				the core mathematics instructional program, supplemental instructional
				materials, and intervention programs or strategies that will be used for the
				project, including an assurance that the programs, materials, or
				strategies—
											(i)are based on
				scientifically valid research;
											(ii)reflect a
				demonstrated record of effectiveness; and
											(iii)are aligned
				with State student academic achievement standards;
											(E)a description of
				the activities that will be carried out under the subgrant, including—
											(i)a
				description of the professional development that will be provided to teachers,
				and, if appropriate, administrators and other school staff; and
											(ii)a description of
				how the activities will support the achievement of the purposes of this
				part;
											(F)an assurance that
				the eligible local educational agency will report to the State educational
				agency all data on student academic achievement that is necessary for the State
				educational agency's report under subsection (g); and
										(G)any other
				information the State educational agency may reasonably require.
										(e)Matching
				requirements
									(1)State
				educational agencyFor each fiscal year of a grant under this
				section, the State educational agency that receives the grant shall provide,
				from non-Federal sources, an amount equal to 50 percent of the amount of the
				grant, in cash or in-kind, to carry out the activities supported by the
				grant.
									(2)WaiverThe
				Secretary may waive all or a portion of the matching requirement described in
				paragraph (1) for any fiscal year, if the Secretary determines that—
										(A)the application
				of the matching requirement will result in serious hardship for the State
				educational agency; or
										(B)providing a
				waiver best serves the purpose of the projects assisted under this
				section.
										(f)Supplement not
				supplantGrant funds provided under this part shall be used to
				supplement, not supplant, other Federal and State funds available to carry out
				the activities described in subsection (c).
								(g)Program
				performance and accountability
									(1)InformationEach
				State educational agency receiving a grant under this section shall collect and
				report to the Secretary annually such information on the results of the grant
				as the Secretary may reasonably require, including information on—
										(A)mathematics
				achievement data that show the progress of students participating in projects
				under this section (including, to the extent practicable, comparable data from
				students not participating in such projects), based primarily on the results of
				State, school district-wide, or classroom-based assessments, including—
											(i)specific
				identification of those schools and eligible local educational agencies that
				report the largest gains in mathematics achievement; and
											(ii)evidence of
				whether the State educational agency and eligible local educational agencies
				within the State have—
												(I)significantly
				increased the number of such students achieving at or above grade level in
				mathematics;
												(II)significantly
				increased the percentages of such students, disaggregated by the subgroups
				described in section 1111(b)(2)(C)(v)(II), who are achieving at or above grade
				level in mathematics;
												(III)significantly
				increased the number of such students making significant progress toward
				meeting the State student academic achievement standards in mathematics for the
				appropriate grade level; and
												(IV)successfully
				implemented this section;
												(B)the percentage of
				students in the schools served by each eligible local educational agency
				receiving a subgrant under this section who enroll in algebra courses and the
				percentage of such students who pass algebra courses; and
										(C)the progress made
				in increasing the quality and accessibility of professional development and
				leadership activities in mathematics, especially activities resulting in
				greater content knowledge and expertise of teachers, administrators, and other
				school staff, except that the Secretary shall not require such information
				until after the third year of a grant awarded under this section.
										(2)Reporting and
				disaggregationThe information required under paragraph (1) shall
				be—
										(A)reported in a
				manner that allows for a comparison of aggregated score differentials of
				student academic achievement before (to the extent feasible) and after the
				implementation of the project assisted under this section; and
										(B)disaggregated in
				the same manner as information is disaggregated under section
				1111(h)(1)(C)(i).
										(3)Privacy
				protectionThe data in the report shall be reported in a manner
				that—
										(A)protects the
				privacy of individuals; and
										(B)complies with the
				requirements of the Family Educational Rights and Privacy Act of 1974 (20
				U.S.C. 1232g).
										(h)Evaluation and
				technical assistance
									(1)Evaluation
										(A)In
				generalFrom the amounts reserved under paragraph (3), the
				Secretary shall—
											(i)conduct an annual
				independent evaluation, by grant or by contract, of the program assisted under
				this section, which shall include an assessment of the impact of the program on
				student academic achievement and teacher performance; and
											(ii)shall annually
				submit to the authorizing committees a report on the results of the
				evaluation.
											(2)Technical
				assistanceThe Secretary may use funds made available under
				paragraph (3) to provide technical assistance to prospective applicants for
				grants or subgrants under this section and to eligible local educational
				agencies receiving subgrants.
									(3)Reservation of
				fundsThe Secretary may reserve not more than 2.5 percent of
				funds appropriated under section 1002(f) for a fiscal year to carry out this
				subsection.
									1603.Prohibitions
								(a)In
				generalIn implementing this part, the Secretary shall
				not—
									(1)endorse, approve,
				or sanction any mathematics curriculum designed for use in any school;
				or
									(2)engage in
				oversight, technical assistance, or activities that will require the adoption
				of a specific mathematics program or instructional materials by a State, local
				educational agency, or school.
									(b)Conflict of
				interestAny Federal employee, contractor, or subcontractor
				involved in the administration, implementation, or provision of oversight or
				technical assistance duties or activities under this part shall fully comply
				with all applicable Federal statutes, regulations, Executive orders, and
				Department of Education policies relating to ethical behavior (including
				provisions relating to conflicts of interest and to impropriety and the
				appearance of impropriety), including—
									(1)titles 5 and 18,
				United States Code;
									(2)the Ethics in
				Government Act of 1978 (5 U.S.C. App.);
									(3)part 2635 of
				title 5, Code of Federal Regulations (regarding the standards of ethical
				conduct for employees of the executive branch), or any corresponding similar
				regulation;
									(4)part 6301 of
				title 5, Code of Federal Regulations (regarding the supplemental standards of
				conduct for employees of the Department), or any corresponding similar
				regulation; and
									(5)Executive Order
				12731 (55 Fed. Reg. 42547; relating to the principles of ethical conduct for
				Federal Government officers and employees), or any corresponding similar
				executive order.
									(c)Rule of
				constructionNothing in this part shall be construed to authorize
				or permit the Secretary, the Department, or a contractor for the Department, to
				mandate, direct, control, or suggest the selection of a mathematics curriculum,
				supplemental instructional materials, or program of instruction by a State,
				local educational agency, or
				school.
								.
				GAdvanced placement programs
				1701.PurposesSection 1702(3) (20 U.S.C. 6532(3)) is
			 amended by striking , Scholastic Aptitude Test (SAT) scores that are 100
			 points above the national averages,.
				1702.Advanced
			 Placement incentive program grantsSection 1705 (20 U.S.C. 6535) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(B)by striking
			 paragraph (1) and inserting the following:
							
								(a)Grants
				authorized
									(1)Grants to
				partnershipsFor any fiscal year for which the funds appropriated
				under section 1002(g) are less than $100,000,000, the Secretary is authorized
				to award grants, on a competitive basis, to eligible entities to carry out the
				authorized activities described in subsection (d).
									(2)Grants to State
				educational agencies
										(A)In
				generalFor any fiscal year for which funds appropriated under
				section 1002(g) are equal to or more than $100,000,000—
											(i)in the case of an
				eligible entity in the State that was previously awarded a grant under
				paragraph (1) whose grant period has not ended, the Secretary shall reserve
				funds in a sufficient amount to make payments to the entity in accordance with
				the terms of the grant; and
											(ii)from the amounts
				remaining after the reservation of funds under clause (i), the Secretary shall
				make allotments under subparagraph (B) to State educational agencies to enable
				such agencies to award subgrants, on a competitive basis, to eligible entities
				to carry out the authorized activities described in subsection (d).
											(B)AllotmentFrom
				amounts remaining after the reservation of funds under subparagraph (A)(i) for
				a fiscal year and subject to subparagraph (C), the Secretary shall make
				allotments to each State for a fiscal year in an amount that bears the same
				relation to the total of such remaining amounts for the fiscal year as the
				number of children eligible to be counted under section 1124(c) in the State
				bears to the number of children so counted in all the States.
										(C)Minimum
				allotmentThe amount of any State educational agency’s allotment
				under subparagraph (B) for any fiscal year shall not be less than one-half of 1
				percent of the amount made available under this part for such year.
										(D)Subgrant
				limitationAn eligible entity described in paragraph (4)(A) shall
				not be eligible for a subgrant under subparagraph
				(A)(ii).
										;
						(C)in paragraph (3)
			 (as redesignated by subparagraph (A))—
							(i)in
			 subparagraph (A), by striking The Secretary shall award a grant under
			 this section and inserting A grant or subgrant awarded under
			 this section shall be; and
							(ii)in
			 subparagraph (B), by striking The Secretary shall make grant payments
			 under this section and inserting Grant payments or subgrant
			 payments under this section shall be made;
							(D)by striking
			 paragraph (4) (as redesignated by subparagraph (A)) and inserting the
			 following:
							
								(4)Definition of
				eligible entityIn this section, the term eligible
				entity means—
									(A)a State
				educational agency;
									(B)a local
				educational agency; or
									(C)a national
				nonprofit educational entity with expertise in advanced placement
				services.
									;
						(2)in subsection
			 (c), by striking In awarding grants under this section, the
			 Secretary and inserting In awarding grants under subsection
			 (a)(1) or subgrants under subsection (a)(2), the Secretary or State educational
			 agency, respectively,;
					(3)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking grant funds and inserting grant or subgrant
			 funds;
						(B)in paragraph
			 (2)—
							(i)by
			 striking that is a State educational agency and inserting
			 described in subsection (a)(4)(A) that receives a grant under subsection
			 (a)(1); and
							(ii)by
			 striking local educational agencies to enable the local educational
			 agencies and inserting eligible entities described in
			 subparagraph (B) or (C) of subsection (a)(4) to enable the eligible
			 entities;
							(4)in subsection
			 (e), by striking awarded a grant and inserting awarded a
			 grant or subgrant; and
					(5)in subsection
			 (f)(1)—
						(A)by striking
			 awarded a grant and inserting awarded a grant or
			 subgrant; and
						(B)by striking
			 the Secretary and inserting the Secretary or the State
			 educational agency, as applicable.
						1703.Supplement,
			 not supplantSection 1706 (20
			 U.S.C. 6536) is amended by striking Grant funds and inserting
			 Grant funds and subgrant funds.
				HSecondary School Graduation
				1801.Secondary
			 school graduationPart H of
			 title I (20 U.S.C. 6551 et seq.) is amended to read as follows:
					
						HHigh school graduation
							1801.Short
				titleThis part may be cited
				as the Graduate for a Better Future
				Act.
							1802.PurposesThe purposes of this part are—
								(1)to create models
				of excellence for academically rigorous high schools, including early college
				high schools, in order to prepare all students for postsecondary education and
				work;
								(2)to raise high
				school graduation rates and college-going rates;
								(3)to reduce
				remediation rates at institutions of higher education;
								(4)to create a
				seamless curriculum between high school and postsecondary education;
								(5)to improve
				teaching and curricula to make high school more rigorous and relevant;
								(6)to improve
				instruction and access to supports for struggling high school students;
				and
								(7)to create,
				implement, and use early warning systems to help identify students at risk of
				dropping out of high school, especially systems that monitor student
				absenteeism.
								1803.DefinitionsIn this part:
								(1)Advanced
				placement or international baccalaureate courseThe term
				Advanced Placement or International Baccalaureate course means a
				course of college-level instruction provided to middle school or high school
				students, terminating in an examination administered by the College Board or
				the International Baccalaureate Organization.
								(2)College-going
				rateThe term college-going rate means the
				percentage of high school graduates who enroll at an institution of higher
				education in the school year immediately following graduation from high
				school.
								(3)Dual credit
				coursesThe term dual credit course means a college
				course that—
									(A)may be taken at a
				high school or at an institution of higher education;
									(B)is taught by
				college faculty; and
									(C)the successful
				completion of which can earn high school academic credit as well as
				postsecondary academic credit.
									(4)Eligible
				entityThe term eligible entity means—
									(A)a State
				educational agency;
									(B)a national,
				regional, or statewide nonprofit organization with expertise and experience in
				working with local educational agencies and high schools to raise high school
				academic achievement, high school graduation rates, and college-going rates;
				or
									(C)a partnership
				consisting of a State educational agency and an entity described in
				subparagraph (B).
									(5)Eligible local
				educational agencyThe term eligible local educational
				agency means a local educational agency with a high school graduation
				rate of 60 percent or less—
									(A)in the aggregate;
				or
									(B)applicable to 2
				or more of the following subgroups of high school students served by the local
				educational agency:
										(i)Economically
				disadvantaged students.
										(ii)Students from
				major racial or ethnic groups.
										(6)High
				schoolThe term high school means a nonprofit
				institutional day or residential school, including a public charter high
				school, that provides high school education, as determined under State
				law.
								(7)High school
				graduation rateThe term high school graduation rate
				means the percentage of students who graduate from high school with a regular
				diploma in the standard number of years as measured by a valid and reliable
				measure of high school graduation rates, such as the averaged freshman
				graduation rate.
								(8)Rigorous
				secondary school program of studyThe term rigorous
				secondary school program of study means a rigorous secondary school
				program of study recognized as such by the Secretary for purposes of
				subparagraph (A)(i) or (B)(i) of section 401A(c)(3) of the Higher Education Act
				of 1965.
								1804.Program
				authorized
								(a)In
				generalFrom amounts appropriated under section 1002(h) for a
				fiscal year, the Secretary is authorized to award grants, on a competitive
				basis, to eligible entities to enable eligible entities to award subgrants to
				eligible local educational agencies for the authorized activities described in
				subsection (d).
								(b)Duration
									(1)GrantsThe
				Secretary may award grants under this part for a period of not more than 6
				years.
									(2)SubgrantsAn
				eligible entity may award subgrants under this part (other than a planning
				grant under subsection (c)(3)) for a period of not more than 6 years.
									(c)Eligible entity
				authorized activities
									(1)DistributionAn
				eligible entity that receives a grant under this part—
										(A)shall reserve not
				more than 15 percent of the grant funds to carry out the activities described
				in paragraphs (2) through (5); and
										(B)shall use not
				less than 85 percent of the grant funds to award subgrants, on a competitive
				basis, to eligible local educational agencies to enable the eligible local
				educational agencies to carry out the authorized activities described in
				subsection (d).
										(2)State level
				planning and administrationAn eligible entity that receives a
				grant under this part may use the grant funds reserved under paragraph (1)(A)
				for planning and administration, including—
										(A)evaluating
				applications from eligible local educational agencies;
										(B)administering the
				distribution of subgrants to eligible local educational agencies; and
										(C)assessing and
				evaluating, on a regular basis, eligible local educational agency activities
				carried out under this part, including regularly evaluating the academic rigor
				of courses at high schools in the State that receive funding under this
				part.
										(3)Local
				educational agency planning grants
										(A)In
				generalFrom amounts reserved under paragraph (1)(A), an eligible
				entity may award a planning grant to an eligible local educational
				agency.
										(B)AmountAn
				eligible entity shall award each planning grant under this paragraph in an
				amount of not more than $10,000.
										(C)Duration and
				use of planning grant fundsEach planning grant shall be—
											(i)awarded for a
				period of 1 year;
											(ii)nonrenewable;
				and
											(iii)used to plan
				and apply for a subgrant awarded under paragraph (1)(B).
											(4)Technical
				assistance for local educational agenciesAn eligible entity that
				receives a grant under this part may use the grant funds reserved under
				paragraph (1)(A) for technical assistance, including—
										(A)assisting
				eligible local educational agencies in accomplishing the tasks required to
				implement a program under this part;
										(B)implementing a
				program of professional development for teachers and administrators, in high
				schools that receive funding under this part, that prepares those teachers and
				administrators to implement the authorized activities described in subsection
				(d); and
										(C)assisting
				eligible local educational agencies in designing a program to be assisted under
				this part.
										(5)ReportingAn
				eligible entity that receives a grant under this part may use the grant funds
				reserved under paragraph (1)(A) for annually collecting the data and preparing
				the report as required under section 1805.
									(d)Eligible local
				educational agency authorized activitiesEach eligible local
				educational agency receiving a subgrant under this part shall use the subgrant
				funds to carry out each of the following activities:
									(1)To implement a
				college-preparatory curriculum for all students in a high school served by the
				eligible local educational agency under this part (and for students with
				disabilities in accordance with the individualized education program of the
				student) that is, at a minimum, aligned with a rigorous secondary school
				program of study.
									(2)To implement
				accelerated academic catch-up programs, for students who enter high school not
				meeting proficient levels of academic achievement in mathematics, reading or
				language arts, or science, that enable such students to meet the proficient
				levels of achievement and remain on track to graduate from high school on time
				with a regular high school diploma.
									(3)To implement an
				early warning system to quickly identify students at risk of dropping out of
				high school, including systems that track student absenteeism.
									(4)To implement a
				system of student and classroom progress monitoring, which may include the
				adoption and use of diagnostic or formative assessments that—
										(A)measure student
				academic progress in the core academic areas; and
										(B)may identify
				areas in which students need additional academic assistance and support.
										(5)To implement a
				comprehensive college guidance program that—
										(A)will ensure that
				all students in a high school served by the eligible local educational agency
				under this part, and their parents, are regularly notified throughout the
				students' time in high school, of high school graduation requirements and
				entrance requirements for institutions of higher education; and
										(B)provides guidance
				and assistance to students in applying to an institution of higher education
				and in applying for Federal financial aid assistance and other State, local,
				and private financial aid assistance and scholarships.
										(6)To implement a
				program that offers, to students in a high school served by the eligible local
				educational agency under this part, opportunities for work-based and
				experiential learning experiences, such as job shadowing, internships, and
				community service.
									(7)To implement a
				program that ensures that all students in a high school served by the eligible
				local educational agency under this part, have access to enroll in courses in
				which the students may earn postsecondary credit for courses taken while in
				high school, such as a dual credit course, or an Advanced Placement or
				International Baccalaureate course.
									(8)To implement a
				program of student advisement in which all students in a high school served by
				the eligible local educational agency under this part are assigned and have
				regular meetings with an academic teacher advisor.
									(9)To implement a
				program of teacher professional development and institutional leadership that
				includes use of diagnostic and formative assessments to identify student and
				teacher needs, to assess classroom practice, and to improve classroom
				instruction.
									(e)Applications
									(1)Eligible
				entityEach eligible entity desiring a grant under this part
				shall submit an application to the Secretary at such time and in such manner as
				the Secretary may require. Each application shall—
										(A)include a
				description of how subgrants made by the eligible entity under this part will
				meet the requirements described in subsection (d);
										(B)include a
				description of the peer review process the eligible entity shall use to
				evaluate applications from eligible local educational agencies;
										(C)contain an
				assurance that the eligible entity, and any eligible local educational agencies
				receiving a subgrant from that eligible entity, will, if requested, participate
				in the independent evaluation under section 1806(1);
										(D)describe how the
				eligible entity will use grant funds received under this section;
										(E)describe how the
				eligible entity will assist eligible local educational agencies that receive
				planning grant funds or subgrant funds under this part in securing any
				necessary waivers from the State educational agency that may be required to
				carry out the requirements of this part, such as waivers with respect to
				budgeting, school structure, staffing, and flexible use of resources and time;
				and
										(F)describe how the
				eligible entity will assess and evaluate, on a regular basis, eligible local
				educational agency activities carried out under this part, including regularly
				evaluating the academic rigor of courses at high schools in the State that
				receive funding under this part.
										(2)Eligible local
				educational agencyEach eligible local educational agency
				desiring a subgrant under this part shall submit an application to the eligible
				entity at such time and in such manner as the eligible entity may require. Each
				application shall—
										(A)include a
				description of each high school that will receive funding from the eligible
				local educational agency under this part, including such high school
				graduation, academic achievement, demographic, and socioeconomic data as the
				eligible entity may request;
										(B)contain an
				assurance that academic tests for admission purposes will not be used to
				determine student enrollment in each such high school;
										(C)contain a
				description of specific outreach and recruitment efforts for students to enroll
				at each such high school that will be undertaken for student populations
				historically underrepresented at institutions of higher education;
										(D)contain an
				assurance that a college-preparatory curriculum will be offered to all students
				at each such high school (and to students with disabilities in accordance with
				the individualized education program of the student), that is, at a minimum,
				aligned with a rigorous secondary school program of study;
										(E)include a
				comprehensive description of how the curriculum at each such high school will
				be developed, structured, and delivered;
										(F)include clearly
				delineated benchmarks for improved student academic achievement, high school
				graduation rates, and college-going rates at each such high school;
										(G)include a
				description of assessments that will be used at each such high school,
				including assessments for school accountability purposes and student progress
				monitoring purposes;
										(H)contain a
				comprehensive plan for professional development at each such high school that
				includes intended changes in teaching practices that will result in improved
				student academic achievement, high school graduation rates, and college-going
				rates;
										(I)include a
				detailed description of work-based and experiential learning experiences that
				will be offered to students at each such high school, such as job shadowing,
				internships, and community service;
										(J)contain an
				assurance that all students at each such high school will be assigned and have
				regular access to an academic teacher advisor;
										(K)contain an
				assurance that the eligible local educational agency will grant each such high
				school any necessary waivers from local educational agency policies and rules
				that may be required to carry out the requirements of this part, such as
				waivers with respect to budgeting, school structure, staffing, and flexible use
				of resources and time;
										(L)include a plan
				that details how programs assisted under this part will be sustained after the
				end of subgrant funding under this part;
										(M)in the case of
				dual credit courses and early college high schools, contain formal agreements
				between the eligible local educational agency and institutions of higher
				education that detail shared responsibility for each such high school and
				students at the high school;
										(N)include a
				description of how teachers will be selected for each such high school;
										(O)include a
				detailed plan of the college awareness program at each such high school that
				addresses applying for admission to an institution of higher education and
				applying for financial aid; and
										(P)contain an
				assurance that the eligible local educational agency will report to the
				eligible entity all data necessary for the eligible entity's report under
				section 1805.
										(f)Matching
				requirement
									(1)In
				generalSubject to paragraph (2), each eligible entity that
				receives a grant under this part shall provide, toward the cost of the
				activities assisted under the grant and from non-Federal sources, an amount
				equal to 100 percent of the amount of the grant.
									(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for an eligible entity if the Secretary
				determines that applying the matching requirement to such eligible entity would
				result in serious hardship or an inability to carry out the authorized
				activities described in subsection (c).
									(3)Supplement not
				supplantGrant funds provided under this part shall be used to
				supplement, not supplant, other Federal and State funds available to carry out
				the activities described in subsection (d).
									1805.Reporting and
				accountability
								(a)Collection of
				dataEach eligible entity receiving a grant under this part shall
				collect and report annually to the Secretary such information on the results of
				the activities assisted under the grant as the Secretary may reasonably
				require, including information on—
									(1)the number and
				percentage of students in the State who are assisted under this part and
				graduate from high school on time with a regular high school diploma;
									(2)the number and
				percentage of students, at each grade level, in the State who are assisted
				under this part and meet or exceed State reading or language arts, mathematics,
				or science standards, as measured by State academic assessments required under
				section 1111(b)(3);
									(3)the number and
				percentage of students, at each grade level, in the State who are assisted
				under this part and are on track to graduate from high school on time and with
				a regular high school diploma;
									(4)the number and
				percentage of students in the State who are assisted under this part and
				participate in work-based and experiential learning experiences, such as job
				shadowing, internships, community service, and descriptive information on the
				types of experiences in which such students participated;
									(5)the number and
				percentage of students, in grades 11 and 12, in the State who are assisted
				under this part and enrolled in not less than 2 courses that are dual credit
				courses or Advanced Placement or International Baccalaureate courses;
									(6)the number and
				percentage of students in the State who are assisted under this part and
				receive a passing grade or higher for a dual credit course, or an Advanced
				Placement or International Baccalaureate course;
									(7)the number and
				percentage of students in the State who are assisted under this part and apply
				to an institution of higher education while still in high school;
									(8)the number and
				percentage of students in the State who are assisted under this part and are
				accepted to an institution of higher education while still in high
				school;
									(9)the number and
				percentage of students in the State who are assisted under this part and enroll
				in an institution of higher education in the school year immediately following
				the students' high school graduation;
									(10)the number and
				percentage of students in the State who are assisted under this part and
				enrolled in remedial mathematics or English courses during their freshman year
				at an institution of higher education;
									(11)the number and
				percentage of students, in grade 10, in the State who are assisted under this
				part and take the PSAT; and
									(12)the number and
				percentage of students, in grades 11 and 12, in the State who are assisted
				under this part and take the SAT or ACT, and the students' mean scores on such
				assessments.
									(b)Reporting of
				dataEach eligible entity receiving a grant under this section
				shall report the information required under subsection (a) disaggregated in the
				same manner as information is disaggregated under section
				1111(h)(1)(C)(i).
								1806.Evaluation
				and reportFrom the amount
				appropriated for any fiscal year under section 1002(h), the Secretary may
				reserve not more than a total of 1 percent—
								(1)to conduct an
				independent evaluation, by grant or by contract, of the program carried out
				under this part, which shall include an assessment of the impact of the program
				on high school graduation rates, college-going rates, and student academic
				achievement; and
								(2)to prepare and
				submit a report on the results of the evaluation described in paragraph (1) to
				the authorizing
				committees.
								.
				IGeneral Provisions
				1901.Local
			 educational agency spending auditsSection 1904(b) (20 U.S.C.6574(b)) is
			 amended by striking the Workforce and inserting
			 Labor.
				1902.State report
			 on dropout dataSection 1907
			 (20 U.S.C. 6577) is amended by striking Not later than 1 year after
			 a and inserting Each year that a.
				1903.Regulations
			 for sections 1111 and 1116Section 1908 (20 U.S.C. 6578) is amended by
			 striking No Child Left Behind Act of 2001 and inserting
			 No Child Left Behind Act of 2007.
				IIPreparing,
			 training, and recruiting high quality teachers and principals
			ATeacher and principal training and recruiting
			 fund
				2101.PurposeSection 2101 (20 U.S.C. 6601) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 through strategies such as and inserting by;
			 and
						(B)by striking
			 and after the semicolon;
						(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting
			 after paragraph (1) the following:
						
							(2)ensure that
				low-income and minority children are not taught by unqualified teachers at
				higher rates than such children's more advantaged peers;
				and
							.
					2102.Authorizations
			 of appropriationsSection 2103
			 (20 U.S.C. 6603) is amended—
					(1)in subsection
			 (a), by striking 2002 and inserting 2008;
			 and
					(2)in subsection
			 (b), by striking 2002 and inserting 2008.
					2103.State
			 applications and needs assessmentSection 2112 (20 U.S.C. 6612) is
			 amended—
					(1)by amending the
			 section heading to read as follows:
						
							2112.State
				applications and needs
				assessment
							;
					(2)by redesignating
			 subsections (c) through (g) as subsections (d) through (h),
			 respectively;
					(3)in subsection
			 (b), by striking paragraphs (1) through (12) and inserting the
			 following:
						
							(1)A description of
				how the activities to be carried out by the State educational agency under this
				subpart will respond to the State’s teacher quality needs assessment conducted
				under subsection (c).
							(2)A description of
				how the State educational agency will use funds under this part to improve the
				quality of the State's teachers and principals to ensure that low-income and
				minority students are not taught by unqualified teachers at higher rates than
				such children's more affluent peers.
							(3)A description
				of—
								(A)the State
				educational agency's annual measurable objectives under section
				1119(a)(2);
								(B)how the State
				educational agency will use funds under this part to meet the teacher and
				paraprofessional requirements of section 1119;
								(C)how the State
				educational agency will hold local educational agencies accountable for meeting
				the annual measurable objectives described in section 1119(a)(2); and
								(D)how the State
				educational agency will assist local educational agencies in meeting such
				objectives.
								(4)A description of
				how the State educational agency will ensure that the professional development
				needs of teachers (including teacher mentoring) will be met using funds under
				this subpart and subpart 2.
							(5)(A)A description of how
				the State educational agency will coordinate professional development
				activities authorized under this part with professional development activities
				provided under other Federal, State, and local programs.
								(B)A description of the comprehensive
				strategy that the State educational agency will use, as part of such
				coordination effort, to ensure that teachers are trained in the use of
				technology so that technology and applications of technology are effectively
				used in the classroom to improve teaching and learning in all curricula and
				academic subjects, as appropriate.
								(6)A description of
				how the State educational agency will encourage the development of proven,
				innovative strategies to deliver intensive professional development programs
				that are both cost-effective and easily accessible (especially for teachers in
				rural areas), such as strategies that involve delivery through the use of
				technology, peer networks, and distance learning.
							(7)(A)A description of how
				the State educational agency will ensure compliance with the requirements for
				professional development activities described in section 9101 and how the
				activities to be carried out under the grant will be developed collaboratively
				and based on the input of teachers, principals, parents, administrators,
				paraprofessionals, and other school personnel.
								(B)In the case of a State in which the
				State educational agency is not the entity responsible for teacher professional
				standards, certification, and licensing, an assurance that the State activities
				carried out under this subpart are carried out in conjunction with the entity
				responsible for such standards, certification, and licensing under State
				law.
								(8)A description of
				how the activities to be carried out by the State educational agency under this
				subpart will be based on a review of scientifically based research and an
				explanation of why the activities are expected to improve the quality of the
				teachers and to raise student academic achievement.
							(9)A description of
				how the State educational agency will ensure that activities assisted under
				this subpart are aligned with challenging State academic content and student
				academic achievement standards, State assessments, and State and local
				curricula.
							(10)A description of
				how the State educational agency will ensure that a local educational agency
				receiving a subgrant to carry out subpart 2 will comply with the requirements
				of such subpart.
							(11)In the case of a
				State that has a charter school law that exempts teachers from State
				certification and licensing requirements, the specific portion of the State law
				that provides for the exemption.
							(12)An assurance
				that the State educational agency will comply with section 9501 (regarding
				participation by private school children and
				teachers).
							;
					(4)by inserting
			 after subsection (b) the following:
						
							(c)Needs
				assessment
								(1)In
				generalFor a State to be eligible to receive a grant under this
				part, not later than 18 months after the date of enactment of the No Child Left
				Behind Act of 2007, the State educational agency shall conduct and make public
				a statewide needs assessment to determine which local educational agencies
				within the State have the most acute teacher quality and staffing needs.
								(2)Assessment
				elementsIn conducting the needs assessment described in
				paragraph (1), a State educational agency shall—
									(A)analyze and
				report on local educational agencies within the State with the highest
				percentages of—
										(i)first-year
				teachers;
										(ii)first and
				second-year teachers;
										(iii)teacher
				attrition rates averaged over the most recent 3 years for which data are
				available;
										(iv)teachers
				teaching with emergency credentials or under waivers of State certification or
				licensure requirements; and
										(v)classes taught by
				teachers who are not highly qualified; and
										(B)analyze and
				report on, for schools within the State identified for school improvement or
				restructuring under section 1116(b), the data elements described in clauses (i)
				through (v) of subparagraph (A), including a comparison of such elements
				between schools identified for improvement or restructuring as compared to
				schools not so identified.
									(3)Application
				update and report
									(A)Application
				updateNot later than 2 years after the date of enactment of the
				No Child Left Behind Act of 2007, a State educational agency shall update the
				application the agency submitted pursuant to subsection (a)—
										(i)to describe how
				the State will use State funds under section 2113 to address the needs of local
				educational agencies identified by the needs assessment conducted under
				paragraph (1), including specific programs and assistance the State will
				provide to such local educational agencies; and
										(ii)to include
				specific, measurable goals for improving the distribution of highly qualified
				teachers, novice teachers, teachers with emergency credentials, and teacher
				retention rates among high and low-poverty schools and high and low-poverty
				local educational agencies.
										(B)ReportNot later than 1 year after a State
				educational agency updates the agency's application as required by subparagraph
				(A), and each year thereafter for the period of the grant, the agency shall
				submit to the Secretary a report on the progress made in meeting the goals
				established under subparagraph
				(A)(ii).
									;
					(5)in subsection
			 (g), as redesignated by paragraph (2)—
						(A)by striking
			 (e)(2) each place the term appears and inserting
			 (f)(2); and
						(B)in paragraph (2),
			 by striking (c) and inserting (d); and
						(6)in subsection
			 (h), as redesignated by paragraph (2), by striking (e)(2) and
			 inserting (f)(2).
					2104.State use of
			 fundsSection 2113(c) (20
			 U.S.C. 6613(c)) is amended—
					(1)by striking
			 paragraphs (5) through (18);
					(2)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
					(3)in the matter
			 preceding subparagraph (A)(i) of paragraph (1), by striking (including
			 recertification) or licensing requirements and inserting and
			 recertification, licensing requirements, or tenure systems;
					(4)by inserting
			 after paragraph (1) the following:
						
							(2)Funding projects
				to promote reciprocity of teacher and principal certification or licensing
				between or among States, except that no reciprocity agreement developed under
				this paragraph or developed using funds provided under this part may lead to
				the weakening of any State teaching certification or licensing
				requirement.
							;
					(5)in paragraph (4),
			 as redesignated by paragraph (2), by striking the areas of mathematics
			 and science and inserting high need subjects and areas such as
			 mathematics, science, special education, and language instruction for limited
			 English proficient students;
					(6)by adding at the
			 end the following:
						
							(6)Developing, or
				assisting local educational agencies in developing—
								(A)merit or
				performance-based pay systems; and
								(B)strategies that
				provide differential, incentive, and bonus pay for teachers in high-need
				academic subjects, such as reading, mathematics, science, and special education
				and teachers in high-poverty schools and districts.
								(7)Developing, or
				assisting local educational agencies in developing, teacher advancement
				initiatives that promote professional growth and emphasize multiple career
				paths (such as paths to becoming a career teacher, mentor teacher, or exemplary
				teacher) and pay differentiation.
							(8)Providing
				professional development for teachers and principals and, in cases in which a
				State educational agency determines support to be appropriate, supporting the
				participation of pupil services personnel in the same type of professional
				development activities as are made available to teachers and principals, to
				ensure that teachers and principals are able to use challenging State academic
				content standards and student academic achievement standards, and State
				assessments, to improve instructional practices and improve student academic
				achievement.
							(9)Developing—
								(A)systems to
				measure the effectiveness of specific professional development programs;
				and
								(B)strategies to
				document gains in student academic achievement or increases in teacher mastery
				of the academic subjects the teachers teach.
								(10)Providing
				assistance to teachers to enable them to meet certification, licensing, or
				other requirements needed to be highly qualified.
							(11)Providing
				technical assistance to local educational agencies to improve the programs
				funded under this part by such agencies.
							(12)Encouraging and
				supporting the training of teachers and administrators to effectively integrate
				technology into curricula and instruction, including training to improve the
				ability to collect, manage, and analyze data to improve teaching,
				decisionmaking, school improvement efforts, and
				accountability.
							.
					2105.Local
			 applications and needs assessmentSection 2122 (20 U.S.C. 6622) is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (2),
			 by striking , measurable, and positive impact on student academic
			 achievement and inserting impact on student achievement that is
			 measurable by student academic growth;
						(B)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), by inserting and after the semicolon;
							(ii)by
			 striking subparagraph (B);
							(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
							(iv)in
			 subparagraph (B), as redesignated by clause (iii)—
								(I)by inserting
			 academic alert, after are identified for;
			 and
								(II)by inserting
			 , or restructuring after school
			 improvement;
								(2)in subsection
			 (c)—
						(A)by redesignating
			 paragraph (2) as paragraph (4);
						(B)by striking
			 paragraph (1) and inserting the following:
							
								(1)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall, not later than 18 months after the date of
				enactment of the No Child Left Behind Act of 2007, conduct an assessment of
				local needs for professional development and hiring to determine which schools
				served by the local educational agency have the most acute teacher quality and
				staffing needs.
								(2)Assessment
				elementsIn conducting the needs assessment described in
				paragraph (1), a local educational agency shall—
									(A)analyze and
				report on schools served by the local educational agency with the highest
				percentages of—
										(i)first-year
				teachers;
										(ii)first and
				second-year teachers;
										(iii)teacher
				attrition rates averaged over the most recent 3 years for which data are
				available;
										(iv)teachers
				teaching with emergency credentials or under waivers of State certification or
				licensure requirements; and
										(v)classes taught by
				teachers who are not highly qualified; and
										(B)analyze and
				report on, for schools identified for school improvement or restructuring under
				section 1116(b), the data elements described in clauses (i) through (v) of
				subparagraph (A), including a comparison of such elements between schools
				identified for improvement and restructuring as compared to schools not so
				identified.
									(3)Application
				update and report
									(A)Application
				updateNot later than 2 years after the date of enactment of the
				No Child Left Behind Act of 2007, a local educational agency shall update the
				application the agency submitted pursuant to subsection (a)—
										(i)to describe how
				the local educational agency will use funds provided under section 2121 to
				address the needs of schools served by the local educational agency identified
				by the assessment conducted under paragraph (1), including specific programs
				and assistance the local educational agency will provide to schools; and
										(ii)to include
				specific, measurable goals for improving the distribution of highly qualified
				teachers, novice teachers, teachers with emergency credentials, and teacher
				retention rates among high and low-poverty schools.
										(B)ReportNot later than 1 year after a local
				educational agency updates the agency's application as required by subparagraph
				(A), and each year thereafter for the period of the grant, the local
				educational agency shall submit to the State educational agency a report on the
				progress made in meeting the goals established under subparagraph
				(A)(ii).
									.
						2106.Local use of
			 fundsSection 2123(a) is
			 amended—
					(1)by striking
			 paragraph (2) and inserting the following:
						
							(2)Developing and
				implementing initiatives to assist in recruiting, hiring, and retaining highly
				qualified teachers and principals, particularly in low-income schools with high
				percentages of unqualified teachers and high percentages of students not
				meeting the proficient level of academic achievement on the State academic
				assessments described in 1111(b)(3), including initiatives that—
								(A)provide
				scholarships, signing bonuses, or other financial incentives, such as
				differential, bonus, and incentive pay, for teachers to teach—
									(i)in high-need
				academic subjects and instructional areas, such as mathematics, science,
				critical foreign languages, special education, and instruction for limited
				English proficient students, in which there exists a shortage of highly
				qualified teachers within a school or within the local educational agency;
				and
									(ii)in schools in
				which there exists a shortage of highly qualified teachers;
									(B)provide
				incentives, including merit or performance-based pay systems, to teachers and
				principals who have a record of success in improving the academic achievement
				of all students and assisting all students meet or exceed the proficient level
				on State academic assessments, but particularly students from economically
				disadvantaged families, students from racial and ethnic minority groups,
				students with disabilities, and limited English proficient students;
								(C)establish
				programs that—
									(i)train and hire
				highly qualified regular and special education teachers (which may include
				hiring special education teachers to team-teach in classrooms that contain both
				children with disabilities and nondisabled children);
									(ii)train and hire
				highly qualified teachers of special needs children, such as limited English
				proficient students, as well as teaching specialists in core academic subjects,
				who will provide increased individualized instruction to students;
									(iii)recruit
				qualified professionals from other fields, including highly qualified
				paraprofessionals, and provide such professionals with alternative routes to
				teacher certification or licensure, including—
										(I)developing and
				implementing hiring policies that ensure comprehensive recruitment efforts as a
				way to expand the applicant pool, such as through identifying teachers
				certified or licensed through alternative routes; and
										(II)using a system
				of intensive screening designed to hire the most qualified applicants;
				and
										(iv)provide
				increased opportunities for minorities, individuals with disabilities, and
				other groups underrepresented in the teaching profession;
									(D)provide teacher
				mentoring from exemplary teachers, principals, or superintendents; or
								(E)provide induction
				and support for teachers and principals during their first 3 years of
				employment as teachers or principals,
				respectively.
								;
					(2)in paragraph
			 (3)(B)(v), by inserting instruction and after
			 classroom;
					(3)by striking
			 paragraphs (4) and (10);
					(4)by redesignating
			 paragraphs (5) through (8) as paragraphs (4) through (7), respectively;
			 and
					(5)in paragraph (4),
			 as redesignated by paragraph (4)—
						(A)in subparagraph
			 (C), by inserting and after the semicolon;
						(B)by striking
			 subparagraph (D); and
						(C)by redesignating
			 subparagraph (E) as subparagraph (D).
						2107.DefinitionsSection 2131(1)(B) (20 U.S.C. 6631(1)(B)) is
			 amended by striking a teacher organization, a principal
			 organization,.
				2108.National
			 activities of demonstrated effectivenessSection 2151 (20 U.S.C. 6651) is
			 amended—
					(1)by striking
			 subsection (d);
					(2)by redesignating
			 subsection (e) as subsection (d); and
					(3)by striking
			 subsection (f).
					BMathematics and science partnerships 
				2201.Allocation of
			 fundsSection 2202 (20 U.S.C.
			 6662) is amended—
					(1)in subsection
			 (b)(2)(C), by inserting on mathematics and science education programs
			 that are effective in improving student academic achievement after
			 research;
					(2)in subsection
			 (d)(2)—
						(A)in the heading,
			 by striking National
			 science foundation and inserting
			 consultation; and
						(B)by striking
			 with respect to the appropriate roles for the Department and the
			 Foundation;
						(3)in subsection
			 (e)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (B), by striking and after the semicolon;
							(ii)in
			 subparagraph (C)(iii), by striking the period at the end and inserting ;
			 and; and
							(iii)by adding at
			 the end the following:
								
									(D)shall describe
				how the activities supported under this part will be coordinated with other
				programs to improve mathematics and science achievement being implemented by
				the local educational agency that is a member of the
				partnership.
									;
				and
							(B)by adding at the
			 end the following:
							
								(3)ReportsEach
				eligible partnership receiving a grant or subgrant under this part shall report
				annually to the Secretary regarding the eligible partnership’s progress in
				meeting the objectives described in the accountability plan of the partnership
				under paragraph (1).
								(4)Revocation of
				grantIf the Secretary determines than an eligible partnership is
				not making substantial progress in meeting the objectives described in the
				eligible partnership’s accountability plan under paragraph (1) by the end of
				the second year of the grant under this part, the Secretary shall not make a
				grant payment to the eligible partnership for the third year of the
				grant.
								;
				and
						(4)by striking
			 subsection (f) and inserting the following:
						
							(f)Report to
				congressThe Secretary shall annually report to the appropriate
				committees of Congress on the effectiveness of programs supported under this
				part in improving student academic achievement in mathematics and
				science.
							.
					2202.Authorization
			 of appropriationsSection 2203
			 (20 U.S.C. 6663) is amended by striking fiscal year 2002 and
			 inserting fiscal year 2008.
				CInnovation for teacher quality 
				2301.DefinitionsSection 2301 (20 U.S.C. 6671) is
			 amended—
					(1)by redesignating
			 paragraphs (2), (3), (4), and (5), as paragraphs (4), (5), (6), and (7),
			 respectively;
					(2)by inserting
			 after paragraph (1) the following:
						
							(2)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—
								(A)that serves not
				fewer than 10,000 children from families with incomes below the poverty
				line;
								(B)in which not less
				than 20 percent of the children served by the agency are children from families
				with incomes below the poverty line; or
								(C)in which not less
				than 10 percent of the children served by the agency are children from families
				with incomes below the poverty line and that assigns all teachers funded under
				this chapter to a high-need school as defined in section 2304(d)(3) for the
				duration of such teachers' service commitment under this chapter.
								(3)Children from
				families with incomes below the poverty lineThe term
				children from families below the poverty line means children ages
				5 through 17 from families with incomes below the poverty
				line.
							;
				and
					(3)in paragraph
			 (7)(B), by striking paragraph (4) and inserting paragraph
			 (6).
					2302.Authorization
			 of troops-to-teachers programSection 2302(b) (20 U.S.C. 6672) is
			 amended—
					(1)in paragraph (1),
			 by striking vocational or technical and inserting career
			 and technical education; and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking public; and
							(ii)by
			 striking vocational or technical and inserting career and
			 technical education; and
							(B)in subparagraph
			 (B), by striking vocational or technical and inserting
			 career and technical education.
						2303.Recruitment
			 and selection or program participantsSection 2303 (20 U.S.C. 6673) is
			 amended—
					(1)in subsection
			 (a), by striking paragraph (4);
					(2)by striking
			 subsection (b)(2) and inserting the following:
						
							(2)Time for
				submissionAn application shall be considered to be submitted on
				a timely basis under paragraph (1) if, in the case of a member described in
				paragraphs (1)(A), (2), or (3) of subsection (a), the application is submitted
				not later than 4 years after the date on which the member is retired or
				separated or released from active duty, whichever applies to the
				member.
							;
					(3)by striking
			 subsection (c)(2)(B) and inserting the following:
						
							(B)Career and technical education
				teacherIf a member of the
				Armed Forces described in paragraph (1), (2), or (3) of subsection (a) is
				applying for assistance for placement as a career and technical education
				teacher, the Secretary shall require the member—
								(i)to have the equivalent of 1 year of college
				from an accredited institution of higher education and have 6 or more years of
				military experience in a career and technical field; or
								(ii)to otherwise
				meet the certification or licensing requirements for a career and technical
				education teacher in the State in which the member seeks assistance for
				placement under the Program.
								;
				and
					(4)in subsection
			 (d), by striking vocational or technical and inserting
			 career and technical education.
					2304.Participation
			 agreement and financial assistanceSection 2304 (20 U.S.C. 6674) is
			 amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking vocational or technical and inserting career and
			 technical education; and
							(ii)by
			 inserting (if otherwise required by this Act to be highly
			 qualified) after highly qualified teacher; and
							(B)in subparagraph
			 (B)—
							(i)by
			 striking vocational or technical and inserting career and
			 technical education;
							(ii)by
			 striking public; and
							(iii)by striking
			 , as such terms are defined in section 2101,;
							(2)in subsection
			 (b)(5), by striking vocational or technical and inserting
			 career and technical education;
					(3)in subsection
			 (d)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking vocational or technical and inserting career and
			 technical education; and
							(ii)by
			 inserting (if otherwise required by this Act to be highly
			 qualified) after highly qualified teacher; and
							(B)by striking
			 paragraph (3)(A) and inserting the following:
							
								(A)Students from
				low-income familiesIn the case of—
									(i)an elementary
				school, not less than 50 percent of the students enrolled in the school were
				from low-income families (as described in section 2302(b)(2)(A)(i)); and
									(ii)a secondary
				school, not less than 30 percent of the students enrolled in the school were
				from low-income families (as described in section
				2302(b)(2)(A)(i)).
									;
				and
						(4)in subsection
			 (f)(1)—
						(A)in subparagraph
			 (A), by striking vocational or technical and inserting
			 career and technical education; and
						(B)in subparagraph
			 (B), by striking vocational or technical and inserting
			 career and technical education.
						2305.Participation
			 by StatesSection 2305(b)(1)
			 (20 U.S.C. 6675(b)(1)) is amended by striking vocational or
			 technical and inserting career and technical
			 education.
				2306.Support of
			 innovative preretirement teacher certification programsSection 2306 (20 U.S.C. 6676) is
			 amended—
					(1)in subsection
			 (b), by striking vocational or technical and inserting
			 career and technical education; and
					(2)in subsection
			 (c)(3), by striking vocational or technical and inserting
			 career and technical education.
					2307.Reporting
			 requirementsThe Act (20
			 U.S.C. 6301 et seq.) is amended by striking section 2307.
				2308.Transition to
			 teaching grant programSection
			 2313 (20 U.S.C. 6683) is amended—
					(1)by striking
			 subsection (c);
					(2)by redesignating
			 subsections (d), (e), (f), (g), (h), (i), (j), and (k), as subsections (c),
			 (d), (e), (f), (g), (h), (i), and (j), respectively;
					(3)in subsection
			 (f)(2)(A), as redesignated by paragraph (2)—
						(A)by inserting
			 recruiting and after effective in; and
						(B)by striking
			 $5,000 and inserting $10,000; and
						(4)in subsection
			 (h), as redesignated by paragraph (2), by striking 3 and
			 inserting 2.
					2309.General
			 provisions authorization of appropriationsSection 2321 (20 U.S.C. 6691) is amended by
			 striking 2002 both places such term appears and inserting
			 2008.
				2310.National
			 writing projectSection
			 2332(h) (20 U.S.C. 6702(h)) is amended by striking 2002 and
			 inserting 2008.
				2311.Civic
			 education general authoritySection 2343(a)(3) (20 U.S.C. 6713(a)(3)) is
			 amended—
					(1)in subsection
			 (a)(3)—
						(A)by striking
			 education and and inserting education or;
			 and
						(B)by inserting
			 or economic education after civic education;
			 and
						(2)in subsection
			 (b)(1), by striking 2346 and inserting
			 2347.
					2312.We the people
			 programSection 2344 (20
			 U.S.C. 6714) is amended—
					(1)in subsection
			 (a)(1)(B)—
						(A)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
						(B)by inserting
			 after clause (i) the following:
							
								(ii)to implement a
				comprehensive program to improve public knowledge, understanding, and support
				of American democratic institutions;
								;
				and
						(2)in subsection
			 (b)(1)(A)(iii)—
						(A)by inserting
			 and high after middle; and
						(B)by striking
			 level and inserting levels.
						2313.Close Up
			 fellowship programThe Act (20
			 U.S.C. 6301 et seq.) is amended—
					(1)by redesignating section 2346 as section
			 2347;
					(2)by inserting
			 after section 2345 the following:
						
							2346.Close up
				fellowship program
								(a)Program for
				middle school and secondary school students
									(1)Establishment
										(A)General
				authorityIn accordance with this subsection, the Secretary may
				make grants to the Close Up Foundation of Washington, District of Columbia, a
				nonpartisan, nonprofit foundation, for the purpose of assisting the Close Up
				Foundation in carrying out its programs of increasing civic responsibility and
				understanding of the Federal Government among middle school and secondary
				school students.
										(B)Use of
				fundsGrants under this subsection shall be used only to provide
				financial assistance to economically disadvantaged students who participate in
				the programs described in subparagraph (A).
										(C)Name of
				fellowshipsFinancial assistance received by students pursuant to
				this subsection shall be known as Close Up fellowships.
										(2)Applications
										(A)Application
				requiredNo grant under this subsection may be made except upon
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may reasonably require.
										(B)Contents of
				applicationEach application submitted under this paragraph shall
				contain assurances that—
											(i)Close Up
				fellowships provided under this subsection shall be made to economically
				disadvantaged middle school and secondary school students;
											(ii)every effort
				shall be made to ensure the participation of students from rural, small town,
				and urban areas;
											(iii)in awarding the
				fellowships to economically disadvantaged students, special consideration shall
				be given to the participation of those students with special educational needs,
				including students with disabilities, ethnic minority students, and students
				with migrant parents; and
											(iv)the funds
				received under this subsection shall be properly disbursed.
											(b)Program for
				middle school and secondary school teachers
									(1)Establishment
										(A)General
				authorityIn accordance with this subsection, the Secretary may
				make grants to the Close Up Foundation of Washington, District of Columbia, a
				nonpartisan, nonprofit foundation, for the purpose of assisting the Close Up
				Foundation in carrying out its programs of professional development for middle
				school and secondary school teachers and its programs to increase civic
				responsibility and understanding of the Federal Government among the teachers'
				students.
										(B)Use of
				fundsGrants under this subsection shall be used only to provide
				financial assistance to teachers who participate in the programs described in
				subparagraph (A).
										(C)Name of
				fellowshipsFinancial assistance received by teachers pursuant to
				this subsection shall be known as Close Up fellowships.
										(2)Applications
										(A)Application
				requiredNo grant under this subsection may be made except upon
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may reasonably require.
										(B)Contents of
				applicationEach application submitted under this paragraph shall
				contain assurances that—
											(i)Close Up
				fellowships provided under this subsection shall be made only to a teacher who
				has worked with at least one student from such teacher's school who
				participates in a program described in subsection (a)(1)(A);
											(ii)no teacher shall
				receive more than one such fellowship in any fiscal year; and
											(iii)the funds
				received under this subsection shall be properly disbursed.
											(c)Programs for
				new americans
									(1)Establishment
										(A)General
				authorityIn accordance with this subsection, the Secretary may
				make grants to the Close Up Foundation of Washington, District of Columbia, a
				nonpartisan, nonprofit foundation, for the purpose of assisting the Close Up
				Foundation in carrying out its programs of increasing civic responsibility and
				understanding of the Federal Government among economically disadvantaged middle
				school and secondary school recent immigrant students.
										(B)DefinitionIn
				this subsection, the term recent immigrant student means a student
				who is a member of a family that immigrated to the United States within 5 years
				of the student's participation in such a program.
										(C)Use of
				fundsGrants under this subsection shall be used only to provide
				financial assistance to economically disadvantaged recent immigrant students
				and their teachers who participate in the programs described in subparagraph
				(A).
										(D)Name of
				fellowshipsFinancial assistance received by students and
				teachers pursuant to this subsection shall be known as Close Up Fellowships for
				New Americans.
										(2)Applications
										(A)Application
				requiredNo grant under this subsection may be made except upon
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may reasonably require.
										(B)Contents of
				applicationEach application submitted under this paragraph shall
				contain assurances that—
											(i)Close Up
				Fellowships for New Americans shall be made to economically disadvantaged
				middle school and secondary school recent immigrant students;
											(ii)every effort
				shall be made to ensure the participation of recent immigrant students from
				rural, small town, and urban areas;
											(iii)in awarding the
				fellowships to economically disadvantaged recent immigrant students, special
				consideration shall be given to the participation of those students with
				special educational needs, including students with disabilities, students with
				migrant parents, and ethnic minority students;
											(iv)fully describe
				the activities to be carried out with the proceeds of the grant made under
				paragraph (1); and
											(v)the funds
				received under this subsection shall be properly disbursed.
											(d)General
				administrative provisions
									(1)AccountabilityIn
				consultation with the Secretary, the Close Up Foundation shall devise and
				implement procedures to measure the efficacy of the programs authorized in
				subsections (a), (b), and (c) in attaining objectives that include the
				following:
										(A)Providing young
				people with an increased understanding of the Federal Government.
										(B)Heightening a
				sense of civic responsibility among young people.
										(C)Enhancing the
				skills of educators in teaching young people about civic responsibility, the
				Federal Government, and attaining citizenship competencies.
										(2)General
				rulePayments under this section may be made in installments, in
				advance, or by way of reimbursement, with necessary adjustments on account of
				underpayments or overpayments.
									(3)Audit
				ruleThe Comptroller General of the United States or any of the
				Comptroller General's duly authorized representatives shall have access for the
				purpose of audit and examination to any books, documents, papers, and records
				that are pertinent to any grant under this
				section.
									;
				and
					(3)by striking
			 section 2347, as redesignated by paragraph (1), and inserting the
			 following:
						
							2347.Authorization
				of appropriations
								(a)Sections 2344
				and 2345For the purpose of carrying out sections 2344 and 2345,
				there are authorized to be appropriated $30,000,000 for fiscal year 2008 and
				such sums as may be necessary for each of the 5 succeeding fiscal years.
								(b)Section
				2346
									(1)In
				generalFor the purpose of carrying out section 2346, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2008 and each of the 5 succeeding fiscal years.
									(2)Special
				ruleOf the funds appropriated pursuant to paragraph (1), not
				more than 30 percent may be used for teachers associated with students
				participating in the programs described in subsections (a)(1), (b)(1), and
				(c)(1) of section
				2346.
									.
					2314.Teaching of
			 traditional American historySection 2351 (20 U.S.C. 6721) is
			 amended—
					(1)in subsection
			 (a), in the matter preceding paragraph (1), by inserting , State
			 educational agencies, institutions of higher education, and nonprofit
			 organizations after local educational agencies;
					(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (1), (2), and (3), as subparagraphs (A), (B), and (C),
			 respectively;
						(B)by striking
			 Partnership.—A local and inserting the
			 following: Partnership.—
							
								(1)Local
				educational agencyA
				local
								;
				and
						(C)by adding at the
			 end the following:
							
								(2)State
				educational agencies, institutions of higher education, nonprofit
				organizationsA State educational agency, institution of higher
				education, or nonprofit organization that receives a grant under subsection (a)
				shall carry out activities under the grant in partnership with 1 or more local
				educational agencies.
								;
				and
						(3)in subsection
			 (c)—
						(A)by striking
			 eligible to receive an and inserting considered for
			 a; and
						(B)by inserting
			 , State educational agency, institution of higher education, or
			 nonprofit organization, after local educational
			 agency.
						2315.Appropriations
			 for teaching of traditional American historySection 2352 (20 U.S.C. 6722) is amended to
			 read as follows:
					
						2352.Authorization
				of appropriations
							(a)In
				generalThere are authorized to be appropriated to carry out this
				subpart such sums as may be necessary for fiscal year 2008 and each of the 5
				succeeding fiscal years.
							(b)ReservationThe
				Secretary may reserve not more than 3 percent of the funds appropriated for any
				fiscal year under this subpart for national research, development,
				dissemination, technical assistance, and
				evaluation.
							.
				2316.Teacher
			 incentive fund program; adjunct teacher corpsPart C of title II (20 U.S.C. 6671 et seq.)
			 is amended by adding at the end the following:
					
						6Teacher incentive fund program
							2371.Purposes;
				definitions
								(a)PurposesThe
				purposes of this subpart are—
									(1)to assist States,
				local educational agencies, and nonprofit organizations to develop, implement,
				improve, or expand comprehensive performance-based compensation systems for
				teachers and principals, especially for teachers and principals in high-need
				schools, who raise student academic achievement and close the achievement gap;
				and
									(2)to study and
				review performance-based compensation systems for teachers and principals to
				evaluate their effectiveness, fairness, quality, consistency, and
				reliability.
									(b)DefinitionsIn
				this subpart:
									(1)Eligible
				entityThe term eligible entity means—
										(A)a local
				educational agency (including a charter school that is a local educational
				agency) or a consortium of such agencies;
										(B)a State
				educational agency, or other State agency designated by the chief executive of
				the State to participate under this subpart; or
										(C)a partnership
				of—
											(i)one or more
				agencies described in subparagraph (A) or (B), or both; and
											(ii)not less than 1
				nonprofit or for-profit organization.
											(2)High-need local
				educational agencyThe term high-need local educational
				agency has the meaning given the term in section 2102.
									(3)High-need
				schoolThe term high-need school has the meaning
				given the term in section 2312.
									(4)Performance-based
				compensation systemThe term performance-based compensation
				system means a system of compensation for teachers and principals
				that—
										(A)differentiates
				levels of compensation primarily on the basis of measurable increases in
				student academic achievement; and
										(B)may
				include—
											(i)differentiated
				levels of compensation on the basis of high-quality teachers' and principals'
				employment and success in hard-to-staff schools or high-need subject areas;
				and
											(ii)recognition of
				the skills and knowledge of teachers and principals as demonstrated
				through—
												(I)successful
				fulfillment of additional responsibilities or job functions; and
												(II)evidence of high
				achievement, mastery of content knowledge, and superior teaching skills.
												2372.Teacher
				incentive fund grants
								(a)In
				generalFrom the amounts appropriated to carry out this subpart,
				the Secretary is authorized to make grants on a competitive basis to eligible
				entities to develop, implement, improve, or expand performance-based
				compensation systems in participating schools.
								(b)PriorityIn
				making grants under subsection (a), the Secretary shall give priority to an
				eligible entity that concentrates its proposed activities on teachers and
				principals serving in high-need schools.
								(c)ApplicationsTo
				be eligible to receive a grant under this subpart, an eligible entity shall
				submit an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require, that includes—
									(1)a description of
				the performance-based compensation system that the applicant proposes to
				develop and implement, improve, or expand;
									(2)a description and
				evidence of the support and commitment from teachers and principals in the
				targeted schools, the community, and local educational agency for the
				performance-based compensation system, including demonstration of consultation
				with teachers and principals on the development and implementation of the
				performance-based compensation system;
									(3)a description of
				how the eligible entity will develop and implement a fair, rigorous, and
				objective process to evaluate teacher, principal, and student performance,
				including the baseline performance against which evaluations of improved
				performance will be made;
									(4)a description of
				the local educational agency and the schools to be served by the project,
				including such student academic achievement, demographic, and socioeconomic
				data as the Secretary may request;
									(5)a description of
				the quality of current teachers and principals in the local educational agency
				and the schools to be served by the project and how the project will increase
				the quality of teachers and principals in high-need schools;
									(6)a description of
				how the applicant will use grant funds under this subpart in each year of the
				grant;
									(7)a description, if
				applicable, of how the applicant will define the term high-quality
				for the purposes of section 2371(b)(4)(B)(i), through the use of measurable
				indicators; and
									(8)a description of
				the State, local, or other public or private funds that will be used to
				supplement the grant and sustain the applicant’s performance-based compensation
				system at the end of the grant period.
									(d)Use of
				funds
									(1)In
				generalAn eligible entity that receives a grant under this
				section shall use grant funds provided under this subpart to develop,
				implement, or improve, in collaboration with teachers, principals, other school
				administrators, and members of the public, a performance-based compensation
				system consistent with the requirements of this subpart.
									(2)Authorized
				activitiesAuthorized activities under this subpart include the
				following:
										(A)Developing
				appraisal systems that reflect clear and fair measures of teacher and principal
				performance based on demonstrated improvements in student academic
				achievement.
										(B)Conducting
				outreach within the local educational agency or the State to gain input on how
				to construct the appraisal system and to develop support for it.
										(C)Paying, as part
				of a comprehensive performance-based compensation system, bonuses and increased
				salaries, so long as the grantee uses an increasing share of non-Federal funds
				to pay these monetary awards each year of the grant, to—
											(i)teachers and
				principals who raise student academic achievement;
											(ii)teachers who
				raise student academic achievement and either teach in high-need schools or
				teach subjects that are difficult to staff, or both; or
											(iii)principals who
				both raise student academic achievement and serve in high-need schools.
											(e)Duration of
				grants
									(1)In
				generalThe Secretary may make grants under this section for
				periods of not more than 5 years.
									(2)LimitationAn
				agency described in section 2371(b)(1)(A) may receive (whether individually or
				as part of a consortium or partnership) a grant under this subpart only once.
				Such an agency may continue to receive such grant for the period of such grant,
				but shall not receive (whether individually or as part of a consortium or
				partnership) any other grant under this subpart.
									(f)Equitable
				distributionTo the extent practicable, the Secretary shall
				ensure an equitable geographic distribution of grants under this
				section.
								(g)Matching
				requirement
									(1)In
				generalEach eligible entity that receives a grant under this
				section shall provide, from non-Federal sources, an amount (which may be
				provided in cash or in kind) to carry out the activities supported by the grant
				equal to—
										(A)for the first
				year of the grant, 25 percent of the amount received for that year under the
				grant;
										(B)for the second
				year, 30 percent of such amount;
										(C)for the third
				year, 35 percent of such amount;
										(D)for the fourth
				year, 40 percent of such amount; and
										(E)for the fifth
				year, 50 percent of such amount.
										(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for an eligible entity described in section
				2371(b)(1)(A) if that eligible entity is a high-need local educational agency,
				a consortium of high-need local educational agencies, or a charter school that
				is a high-need local educational agency and the Secretary determines that
				applying the matching requirement to such eligible entity would result in
				serious hardship or an inability to carry out the activities described in
				subsection (d).
									(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, not supplant, other Federal or State funds.
								2373.Evaluation
								(a)In
				generalThe Secretary shall, through grant or contract, carry out
				an independent evaluation of the program under this subpart.
								(b)ContentThe
				evaluation shall measure—
									(1)the effectiveness
				of the program in improving student academic achievement;
									(2)the satisfaction
				of the participating teachers or principals; and
									(3)the extent to
				which the program assisted the eligible entities in recruiting and retaining
				high-quality teachers and principals, especially in hard-to-staff subject
				areas.
									2374.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				subpart $200,000,000 for fiscal year 2008 and such sums as may be necessary for
				each of the succeeding 5 fiscal years.
								(b)ReservationThe
				Secretary may reserve not more than 3 percent of the funds appropriated to
				carry out this subpart for any 1 fiscal year for the cost of the evaluation
				under section 2373 and for technical assistance and program outreach.
								7Adjunct teacher corps
							2381.Purpose;
				definitions
								(a)PurposeThe
				purpose of this subpart is to create opportunities for professionals and other
				individuals with subject-matter expertise to teach secondary-school courses in
				the core academic subjects, particularly mathematics, science, and critical
				foreign languages, on an adjunct basis.
								(b)DefinitionsIn
				this subpart:
									(1)Adjunct
				teacherThe term adjunct teacher means a teacher
				who—
										(A)possesses, at a
				minimum, a bachelor’s degree; and
										(B)has demonstrated
				expertise in the subject matter the teacher teaches by having met the
				requirements of section 9101(23)(B)(ii).
										(2)Critical
				foreign languageThe term critical foreign language
				means a foreign language considered most critical to ensure future United
				States national security and economic prosperity, as determined by the
				Secretary.
									(3)Eligible
				entityThe term eligible entity means—
										(A)a local
				educational agency;
										(B)a nonprofit or
				for-profit organization; or
										(C)a partnership
				consisting of the entities described in subparagraphs (A) and (B).
										(4)Secondary
				school courseThe term secondary school course means
				a course in 1 of the core academic subjects (as that term is defined in section
				9101(11)) provided to students in grades 6 through 12.
									2382.Program
				authorized
								(a)Program
				authorizedThe Secretary shall award grants, on a competitive
				basis, to eligible entities to recruit, train, and place well-qualified
				individuals to serve as adjunct teachers in secondary-school courses in the
				core academic subjects.
								(b)Highly
				qualifiedNotwithstanding any other provision of law, for the
				purposes of this subpart, an adjunct teacher serving pursuant to this subpart
				shall be considered a highly qualified teacher.
								(c)Duration of
				grantsThe Secretary may award grants under this subpart for a
				period of not more than 5 years.
								(d)PrioritiesIn
				awarding grants under this subpart, the Secretary shall give priority to
				eligible entities that propose to—
									(1)serve local
				educational agencies that have a large number or percentage of students
				performing below grade level, including local educational agencies that are not
				making adequate yearly progress under section 1111(b)(2);
									(2)recruit, train,
				and provide schools adjunct teachers of mathematics, science, or critical
				foreign languages; and
									(3)recruit adjunct
				teachers to serve in schools that have an insufficient number of teachers with
				demonstrated expertise in the subjects the adjunct teachers will teach.
									(e)ApplicationTo
				be considered for a grant under this subpart, an eligible entity shall submit
				an application to the Secretary at such time, in such manner, and containing
				such information as the Secretary may reasonably require, including—
									(1)a description of
				the need for using adjunct teachers in the participating schools, which may
				include information on the difficulty participating schools face in recruiting
				qualified faculty and the achievement levels of students in those
				schools;
									(2)the goals and
				objectives for the project, including the number of adjunct teachers the
				eligible entity intends to place in classrooms;
									(3)how the eligible
				entity will recruit qualified individuals and appropriate public and private
				institutions to participate in the program;
									(4)the participating
				schools and grade levels at which, and the subjects in which, the eligible
				entity proposes to have the adjunct teachers teach;
									(5)how the eligible
				entity will use funds received under this subpart, including how the eligible
				entity will evaluate the success of its program; and
									(6)how the eligible
				entity will ensure that low-income students in participating schools and local
				educational agencies will, during the period of the grant, receive instruction
				in the core academic subjects from a teacher with demonstrated subject-matter
				expertise in the subject taught.
									(f)Use of
				fundsEach eligible entity that receives a grant under this
				section shall use the grant funds only for 1 or more of the following:
									(1)To develop the
				capacity of the local educational agency or the State educational agency, or
				both, to identify, recruit, and train qualified individuals outside of the
				elementary and secondary education system (including individuals in business
				and government, and individuals who would participate through distance-learning
				arrangements) to become adjunct teachers.
									(2)To provide
				financial incentives to adjunct teachers.
									(3)To reimburse
				outside entities for the costs associated with allowing an employee to serve as
				an adjunct teacher, except that these costs shall not exceed the total cost of
				salary and benefits for teachers with comparable experience or expertise in the
				local educational agency.
									(4)To collect and
				report such performance information as the Secretary may require, including
				information needed for the national evaluation conducted under subsection
				(h).
									(g)Matching
				requirementEach eligible entity that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in cash or in
				kind in an amount equal to 100 of the amount of the grant awarded under this
				section.
								(h)National
				evaluationFrom the amount made available for any fiscal year
				under section 2383, the Secretary may reserve not more than 3 percent for the
				cost to conduct an independent evaluation, by grant or by contract, of the
				adjunct teacher corps program carried out under this section, which shall
				include an assessment of the impact of the program on student academic
				achievement.
								(i)Program
				performance
									(1)In
				generalEach eligible entity receiving a grant under this section
				shall prepare and submit to the Secretary a final report on the results of the
				project that contains such information as the Secretary may require. At a
				minimum, the report shall include information on the academic achievement of
				students receiving instruction from an adjunct teacher.
									(2)Comparison and
				disaggregationThe information required under this subsection
				shall be—
										(A)reported in a
				manner that provides for a comparison of student achievement data prior to,
				during, and after implementation of the adjunct teacher corps program;
				and
										(B)disaggregated by
				race, ethnicity, disability status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the result would
				reveal personally identifiable information about an individual student.
										2383.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subpart $25,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							.
				DEnhancing education through technology
				2401.Authorization
			 of appropriationsSection 2404
			 (20 U.S.C. 6754) is amended—
					(1)in subsection
			 (a), by striking 2002 and inserting 2008;
					(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking 98 and inserting 99; and
						(B)in paragraph (2),
			 by striking 2 and inserting 1;
						(3)by striking
			 subsection (c); and
					(4)by redesignating
			 subsection (d) as subsection (c).
					2402.Allotment and
			 reallotmentSection 2411 (20
			 U.S.C. 6761) is amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph
			 (A), by striking Bureau of Indian Affairs; and inserting
			 Department of the Interior; and;
						(B)in subparagraph
			 (B), by striking ; and and inserting a period; and
						(C)by striking
			 subparagraph (C);
						(2)in subsection
			 (d), by striking Bureau of Indian Affairs and inserting
			 Department of the Interior.
					2403.ApplicationsSection 2413(b)(13) (20 U.S.C. 6763(b)(13))
			 is amended by striking by December 31, 2006.
				2404.Local
			 activitiesSection 2416 (20
			 U.S.C. 6766) is amended—
					(1)by striking
			 subsection (a); and
					(2)in subsection
			 (b)—
						(A)by striking
			 (b) Other
			 activities.— and all that follows through the
			 following: and inserting the following:
							
								A recipient
				of funds made available by a State educational agency under section 2412(a)(2)
				shall use such funds to carry out activities consistent with this subpart,
				which may include the following:
									(1)Providing
				professional development in the integration of advanced technologies, including
				emerging technologies, into curricula and instruction and in using those
				technologies to create new learning environments, such as professional
				development in the use of technology—
										(A)to access data
				and resources to develop curricula and instructional materials;
										(B)to enable
				teachers—
											(i)to use the
				Internet and other technology to communicate with parents, other teachers,
				principals, and administrators; and
											(ii)to retrieve
				Internet-based learning resources; and
											(C)to lead to
				improvements in classroom instruction in the core academic subjects, that
				effectively prepare students to meet challenging State academic content
				standards, including increasing student technology literacy, and student
				academic achievement standards.
										;
				and
						(B)by redesignating
			 paragraphs (1) through (10), as paragraphs (2) through (11),
			 respectively.
						2405.National
			 technology activitiesSection
			 2421 (20 U.S.C. 6771) is amended—
					(1)by striking subsections (a) and (b);
			 and
					(2)in subsection
			 (c), by striking Technical assistance.—.
					2406.National
			 education technology planSection 2422(a) (20 U.S.C. 6772(a)) is
			 amended by striking 2001 and inserting
			 2007.
				2407.Ready-to-learn
			 televisionSection 2431 (20
			 U.S.C. 6775) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(E)(ii), by striking Even Start providers,;
						(B)in paragraph (2),
			 by striking Even Start providers,; and
						(C)in paragraph
			 (4)(B), by striking and Even Start,; and
						(2)in subsection
			 (e)(1), by striking 2002 and inserting
			 2008.
					IIILanguage
			 instruction for limited English proficient and immigrant children
			3101.Authorization
			 of appropriationsSection 3001
			 (20 U.S.C. 6801 et seq.) is amended to read as follows:
				
					3001.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $750,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
					.
			AEnglish language acquisition, language enhancement,
			 and academic achievement act
				3111.PurposesSection 3102 (20 U.S.C. 6812) is
			 amended—
					(1)by striking
			 paragraph (7); and
					(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
					1Grants and subgrants for english language
			 acquisition and language enhancement
					3115.Formula
			 grants to States
						(a)In
			 generalSection 3111 (20
			 U.S.C. 6821) is amended—
							(1)in subsection
			 (b)(2)(A), by inserting teachers and other after that
			 assist; and
							(2)in subsection
			 (c)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking 3001(a) and inserting 3001;
									(ii)in
			 subparagraph (B), by inserting and after the semicolon at the
			 end;
									(iii)in subparagraph
			 (C)—
										(I)by striking
			 3303 both places such term appears and inserting
			 3203; and
										(II)by striking
			 ; and and inserting a period; and
										(iv)by
			 striking subparagraph (D);
									(B)by striking
			 paragraph (2);
								(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
								(D)in paragraph
			 (2)(A), as redesignated by subparagraph (C), by striking 3001(a)
			 and inserting 3001; and
								(E)by striking
			 paragraph (3), as redesignated by subparagraph (C), and inserting the
			 following:
									
										(3)Use of data for
				determinationsIn making State allotments under paragraph (2),
				for the purpose of determining the number of limited English proficient
				children in a State and in all States, and the number of immigrant children and
				youth in a State and in all States, for each fiscal year, the Secretary shall
				use the data available from the American Community Survey available from the
				Department of
				Commerce.
										.
								(b)Conforming
			 amendmentsSection 3114 (20 U.S.C. 6824) is amended—
							(1)in subsection
			 (a), by striking 3111(c)(3) and inserting
			 3111(c)(2); and
							(2)in subsection
			 (d)(1), by striking 3111(c)(3) and inserting
			 3111(c)(2).
							3116.Subgrants to
			 eligible entitiesSection
			 3115(e)(1)(B) (20 U.S.C. 6825(e)(1)(B)) is amended by inserting teachers
			 and other after support for.
					3117.Local
			 plansSection 3116(d)(1) (20
			 U.S.C. 6826(d)(1)) is amended by striking 3302 and inserting
			 3202.
					2Accountability and administration
					3121.EvaluationsSection 3121(c)(1) (20 U.S.C. 6841(c)(1)) is
			 amended by inserting number and after (including
			 the.
					3122.Achievement
			 objectives and accountabilitySection 3122(a)(3) (20 U.S.C. 6842(a)(3)) is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)in clause (i), by
			 striking or and inserting and; and
							(B)in clause (ii),
			 by striking or and inserting and; and
							(2)in subparagraph
			 (B), by striking number or and inserting number
			 and.
						3123.Reporting
			 requirementsSection 3123(b)
			 (20 U.S.C. 6843(b)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking the Workforce and inserting
			 Labor; and
						(2)in paragraph (5),
			 by striking , and an estimate of the number of such teachers that will
			 be needed for the succeeding 5 fiscal years.
						BGeneral provisions
				3201.Improving
			 language instruction educational programsPart B of title III (20 U.S.C. 6891 et seq.)
			 is repealed.
				3202.General
			 provisionsTitle III (20
			 U.S.C. 6801 et seq.) is amended—
					(1)by redesignating
			 part C as part B;
					(2)by redesignating
			 sections 3301, 3302, 3303, and 3304 as sections 3201, 3202, 3203, and 3204,
			 respectively; and
					(3)in section 3201,
			 as redesignated by paragraph (2)—
						(A)by striking
			 paragraphs (3), (4), (5), and (7); and
						(B)by redesignating
			 paragraphs (6), (8), (9), (10), (11), (12), (13), (14), and (15), as paragraphs
			 (3), (4), (5), (6), (7), (8), (9), (10), and (11), respectively.
						IV21ST CENTURY
			 SCHOOLS
			ASafe and drug-free schools and communities
				4101.Safe and
			 drug-free schools and communitiesPart A of title IV (20 U.S.C. 7101 et seq.)
			 is amended—
					(1)by striking section 4002 and inserting the
			 following:
						
							4002.PurposeThe purpose of this part is to provide
				financial and technical assistance to State educational agencies, local
				educational agencies, and communities for programs that emphasize scientific
				research and best practices and—
								(1)prevent violence
				and illegal use of alcohol, tobacco, and drugs;
								(2)foster a safe,
				secure, healthy, and drug-free learning environment that supports student
				achievement to high academic standards; and
								(3)strengthen
				emergency-management
				planning.
								;
					(2)in section 4003,
			 by striking 2002 both places such term appears and inserting
			 2008;
					(3)by striking
			 section 4111(a)(2) and inserting the following:
						
							(2)Other
				reservationsFrom the amount made available under section 4003(2)
				to carry out subpart 2 for each fiscal year, the Secretary may reserve not more
				than $2,000,000 for the national impact evaluation required by section
				4122(a).
							;
					(4)in section
			 4112—
						(A)by striking
			 subsection (b)(2) and inserting the following:
							
								(2)State
				administration costsA State educational agency may use not more
				than 3 percent of the amount made available to the State under section 4111(b)
				for each fiscal year less the amount reserved under subsection (a) of this
				section, for State educational agency administrative costs, including the
				implementation of the uniform management information and reporting system as
				provided for under subsection (c)(3).
								;
				and
						(B)in subsection
			 (c)—
							(i)in
			 paragraph (2)(D)—
								(I)in clause (ii),
			 by striking and after the semicolon;
								(II)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
								(III)by adding at
			 the end the following:
									
										(iv)training,
				technical assistance, and financial assistance to prepare for, prevent,
				mitigate, respond to, and recover from violent or traumatic events or natural
				disasters and to restore the learning environment in the event of a crisis or
				emergency.
										;
				and
								(ii)in
			 paragraph (3)(B)—
								(I)in the matter
			 preceding clause (i), by striking subparagraphs (A) and (B)
			 of;
								(II)in clause (iii),
			 by striking and after the semicolon; and
								(III)in clause (iv),
			 by striking the period at the end and inserting ; and;
									
										(v)the state of
				preparedness of schools to respond appropriately in the event of an
				emergency.
										;
								(5)in section
			 4113—
						(A)in subsection
			 (a)—
							(i)in
			 paragraph (3), by inserting the head of the State agency for homeland
			 security, the head of the State emergency-management agency, after
			 designees,; and
							(ii)in
			 paragraph (9)—
								(I)by inserting
			 comprehensive after results of a;
								(II)by inserting
			 and school safety and security programs after violence
			 prevention programs;
								(III)by striking
			 ongoing State evaluation activities, including data on and
			 inserting objective data, which may include; and
								(IV)by striking
			 subparagraph (D) and inserting the following:
									
										(D)an inventory of
				the presence of threats to school safety and security from a variety of
				potential hazards;
										;
				and
								(B)in subsection
			 (b), by striking 2002 both places such term appears and
			 inserting 2008;
						(6)in section
			 4114—
						(A)in subsection
			 (c)(1)(A), by inserting and emergency management planning after
			 professionals); and
						(B)in subsection
			 (d)—
							(i)in
			 paragraph (2), in the matter preceding subparagraph (A), by inserting
			 and school safety and security programs after violence
			 prevention; and
							(ii)by
			 striking paragraph (7)(D) and inserting the following:
								
									(D)a crisis and
				emergency management plan for responding and recovering from crises arising
				from violent or traumatic events or natural disasters and for restoring the
				learning environment in the event of a crisis or emergency;
				and
									;
							(7)in section
			 4115—
						(A)in subsection
			 (a)(1)—
							(i)by
			 redesignating subparagraphs (C), (D), and (E), as subparagraphs (D), (E), and
			 (F), respectively;
							(ii)by
			 inserting after subparagraph (B) the following:
								
									(C)be based on
				assessment of objective data regarding the state of preparedness of schools and
				communities to be served by the program to respond appropriately in the event
				of an emergency and an inventory of the presence of threats to school safety
				and security from potential hazards;
									;
				and
							(iii)by striking
			 subparagraph (D) (as redesignated by clause (i)) and inserting the
			 following:
								
									(D)reflect, to the
				extent practicable, scientifically based research, or in the absence of a
				strong research base, reflect best practices in the
				field;
									;
				and
							(B)in subsection
			 (b)—
							(i)in
			 paragraph (1)(C)—
								(I)in clause (i), by
			 striking and after the semicolon; and
								(II)by adding at the
			 end the following:
									
										(iii)prepare for,
				prevent, mitigate, respond to, and recover from crises arising from violent or
				traumatic events and natural disasters and to restore the learning environment
				in the event of a crisis or emergency;
				and
										;
				and
								(ii)in
			 paragraph (2)—
								(I)by redesignating
			 subparagraph (F) as subparagraph (G); and
								(II)by inserting
			 after subparagraph (E) the following:
									
										(F)Activities for
				emergency management
				planning.
										;
								(8)in section
			 4116(a)(1), by striking 2003 and inserting
			 2009;
					(9)in section
			 4121(a)(5), by inserting and emergency management planning
			 activities after violence prevention programs;
					(10)in section
			 4122(c), by striking 2003 and inserting
			 2009;
					(11)by striking
			 section 4130 ; and
					(12)by striking
			 section 4155.
					B21st century community learning centers and
			 mentoring programs
				4201.21st century
			 community learning centersPart B of title IV (20 U.S.C. 7171 et seq.)
			 is amended—
					(1)in the part
			 heading, by inserting and
			 mentoring programs after centers;
					(2)by inserting
			 before section 4201 the following:
						
							121st Century Community Learning
				Centers
							;
					(3)in section
			 4201—
						(A)in subsection
			 (a)—
							(i)by
			 striking part and inserting subpart; and
							(ii)in
			 paragraph (1), by striking and mathematics and inserting
			 or language arts, mathematics, and science; and
							(B)in subsection
			 (b)—
							(i)by
			 striking part and inserting subpart;
							(ii)in
			 paragraph (1)(A), by striking and mathematics and inserting
			 or language arts, mathematics, and science;
							(iii)by striking
			 paragraph (2); and
							(iv)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively;
							(4)in section
			 4202—
						(A)in subsection
			 (a)—
							(i)by
			 striking part each place the term appears and inserting
			 subpart;
							(ii)by
			 striking paragraph (1);
							(iii)by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;
			 and
							(iv)in
			 paragraph (2) (as redesignated by clause (iii)), by striking Bureau of
			 Indian Affairs and inserting Department of the
			 Interior;
							(B)in subsection
			 (b)(2), by striking part and inserting subpart;
			 and
						(C)in subsection
			 (c)—
							(i)by
			 striking part each place the term appears and inserting
			 subpart; and
							(ii)in
			 paragraph (2), by inserting (C) before
			 supervising;
							(5)in section
			 4203—
						(A)in subsection
			 (a), by striking part each place the term appears and inserting
			 subpart;
						(B)in subsection
			 (b), by striking part and inserting subpart;
			 and
						(C)in subsection
			 (d), by striking this part and inserting this
			 subpart;
						(6)in section
			 4204—
						(A)in subsection
			 (a), by striking part both places the term appears and inserting
			 subpart;
						(B)in subsection
			 (b), by striking part each place the term appears and inserting
			 subpart;
						(C)in subsection
			 (c), by striking part and inserting
			 subpart;
						(D)in subsection
			 (d), by striking part both places the term appears and inserting
			 subpart;
						(E)in subsection
			 (f), by striking part and inserting
			 subpart;
						(F)in subsection
			 (g), by striking part and inserting
			 subpart;
						(G)in subsection
			 (h), by striking part and inserting subpart;
			 and
						(H)in subsection
			 (i)—
							(i)by
			 striking this part and inserting this
			 subpart;
							(ii)in
			 paragraph (1)(A), by striking as in need of improvement and
			 inserting for school improvement or restructuring; and
							(iii)by striking
			 paragraph (1)(B)(ii) and inserting the following:
								
									(ii)community-based
				organization or other public or private entity, including a provider of
				supplemental educational
				services.
									;
							(7)in section
			 4205—
						(A)by striking
			 part both places the term appears and inserting
			 subpart; and
						(B)by striking
			 subsection (a)(2) and inserting the following:
							
								(2)mathematics,
				science, and reading or language arts
				activities;
								;
				and
						(8)in section 4206,
			 by striking to be and all that follows through the period and
			 inserting the following: to be appropriated to carry out this subpart,
			 $2,500,000,000 for fiscal year 2008 and such sums as may be necessary for each
			 of the 5 succeeding fiscal years..
					4202.Mentoring
			 programsPart B of title IV
			 (20 U.S.C. 7171 et seq.), as amended by section 4201, is further amended by
			 adding at the end the following:
					
						2Mentoring Programs
							4221.Purpose;
				definitions
								(a)PurposeThe
				purpose of this subpart is to make assistance available to promote mentoring
				programs for children with greatest need—
									(1)to assist such
				children in receiving support and guidance from a mentor;
									(2)to improve the
				academic outcomes of such children by improving student academic performance
				and decreasing student absenteeism;
									(3)to improve
				interpersonal relationships between such children and their peers, teachers,
				other adults, and family members;
									(4)to reduce the
				dropout rate and raise the high school graduation rate of such children;
									(5)to reduce
				juvenile delinquency and involvement in gangs by such children; and
									(6)to foster
				character education.
									(b)DefinitionsIn
				this subpart:
									(1)Child with
				greatest needThe term child with greatest need
				means a child who is at risk of educational failure, dropping out of school, or
				involvement in criminal or delinquent activities, or who lacks strong positive
				role models.
									(2)Eligible
				entityThe term eligible entity means —
										(A)a local
				educational agency;
										(B)a nonprofit,
				community-based organization; or
										(C)a partnership
				between 1 or more local educational agencies and nonprofit, community-based
				organizations, and other partners such as businesses and institutions of higher
				education.
										(3)MentorThe
				term mentor means a responsible adult, a postsecondary school
				student, or a secondary school student, who works with a child—
										(A)to provide a
				positive role model for the child;
										(B)to establish a
				supportive relationship with the child; and
										(C)to provide the
				child with academic assistance and exposure to new experiences and examples of
				opportunity that enhance the ability of the child to become a responsible and
				successful adult.
										(4)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
									4222.Grants to
				eligible entities
								(a)In
				generalFrom the amounts appropriated to carry out this subpart,
				the Secretary is authorized to make grants, on a competitive basis, to eligible
				entities to assist such entities in establishing and supporting mentoring
				programs and activities for children with greatest need that meet the
				following:
									(1)Such programs and
				activities are designed to link such children (particularly children living in
				rural areas, areas with high rates of gang involvement, areas with high rates
				of drug use, areas with low high school graduation rates, high-crime areas, or
				troubled home environments, or children experiencing educational failure) with
				mentors who—
										(A)have received
				training and support in mentoring;
										(B)have been
				screened using appropriate reference checks, child and domestic abuse record
				checks, and criminal background checks; and
										(C)are interested in
				working with children with greatest need.
										(2)Such programs and
				activities are intended to achieve 1 or more of the following goals with
				respect to children with greatest need:
										(A)Promote personal
				and social responsibility and encourage participation in community service and
				community activities.
										(B)Increase school
				attendance, and enhance the ability to benefit from, elementary and secondary
				education.
										(C)Discourage
				illegal use of drugs and alcohol, violence, use of dangerous weapons,
				promiscuous behavior, and other criminal, harmful, or potentially harmful
				activity.
										(D)Encourage setting
				goals and planning for the future, including encouragement of graduation from
				secondary school and planning for postsecondary education or training.
										(E)Discourage
				involvement in gangs.
										(b)ApplicationsTo
				be eligible to receive a grant under this subpart, an eligible entity shall
				submit an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require, that includes—
									(1)a description of
				the plan for the mentoring program the eligible entity proposes to carry out
				with such grant;
									(2)information on
				the children expected to be served by the mentoring program for which such
				grant is sought;
									(3)a description of
				the mechanism the eligible entity will use to match children with mentors based
				on the needs of the children;
									(4)an assurance that
				each mentor will be assigned to no more than 3 children, and that when assigned
				more than 1 child an assurance that such assignment will not undermine a
				mentor’s ability to be an effective mentor or to establish a close relationship
				with each mentored child;
									(5)an assurance that
				the mentoring program will provide children with a variety of experiences and
				support, including emotional support and academic assistance;
									(6)an assurance that
				the mentoring program will be monitored to ensure that each child assigned a
				mentor benefits from that assignment and that the child will be assigned a new
				mentor if the relationship between the original mentor and the child is not
				beneficial to the child;
									(7)information
				regarding how mentors and children will be recruited to the mentoring
				program;
									(8)information
				regarding how prospective mentors will be screened;
									(9)information on
				the training that will be provided to mentors;
									(10)information on
				the system that the eligible entity will use to manage and monitor information
				relating to the mentoring program's—
										(A)reference
				checks;
										(B)child and
				domestic abuse record checks;
										(C)criminal
				background checks; and
										(D)procedure for
				matching children with mentors;
										(11)information
				regarding the staffing plan and levels the eligible entity will use to monitor
				the mentor and mentee match during the duration of such match; and
									(12)information
				regarding the eligible entity’s plan for program sustainability and
				specifically information regarding how the eligible entity will meet the
				matching requirement for non-Federal funds under subsection (i).
									(c)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to an
				eligible entity that—
									(1)serves children
				with greatest need living in rural areas, high-crime areas, or troubled home
				environments, or who attend schools with violence problems; or
									(2)provides
				high-quality background screening of mentors, training of mentors, and
				technical assistance in carrying out mentoring programs.
									(d)Other
				considerationsIn awarding
				grants under this subpart, the Secretary shall also consider—
									(1)the degree to
				which the location of the mentoring program proposed by each eligible entity
				contributes to a fair distribution of mentoring programs with respect to urban
				and rural locations;
									(2)the quality of
				the mentoring program proposed by each eligible entity, including—
										(A)the resources, if
				any, the eligible entity will dedicate to providing children with opportunities
				for job training or postsecondary education;
										(B)the degree to
				which parents, teachers, community-based organizations, and the local community
				have participated, or will participate, in the design and implementation of the
				proposed mentoring program;
										(C)the degree to
				which the eligible entity can ensure that mentors will develop longstanding
				relationships with the children they mentor; and
										(D)the degree to
				which the mentoring program will serve children with the greatest need in the
				4th through 8th grades and continue to serve children through graduation from
				secondary school, as needed; and
										(3)the capability of
				each eligible entity to effectively implement its mentoring program and sustain
				such program for the duration of the grant period and beyond.
									(e)Grant to each
				StateNotwithstanding any other provision of this subpart, in
				awarding grants under this section, the Secretary shall select not less than 1
				grant recipient from each State for which there is an eligible entity that
				submits an application of sufficient quality pursuant to subsection (b).
								(f)Subsequent
				grantsIn awarding grants under this section, the Secretary shall
				consider eligible entities that have received a grant under this section in a
				prior grant cycle for a new grant only if the eligible entity meets the
				following criteria:
									(1)The Secretary
				determines that performance of the eligible entity during the initial grant
				period was satisfactory in terms of program design, implementation of the
				program, and the number of children served.
									(2)The proposed
				subsequent grant will exclusively support expanded services to a new geographic
				area or target population.
									(3)The eligible
				entity demonstrates that it will provide from non-Federal sources an amount to
				carry out the activities supported by the grant equal to not less than 50
				percent of the amount received under the grant for each of the 3 years of the
				grant period.
									(g)Use of
				funds
									(1)In
				generalEach eligible entity that receives a grant under this
				subpart shall use the grant funds for activities that establish or implement a
				mentoring program, that shall include 1 or more of the following:
										(A)Hiring of
				mentoring coordinators and support staff.
										(B)Providing for the
				professional development of mentoring coordinators and support staff.
										(C)Recruitment,
				screening, and training of mentors.
										(D)Reimbursement to
				schools, if appropriate, for the use of school materials or supplies in
				carrying out the mentoring program.
										(E)Dissemination of
				outreach materials.
										(F)Evaluation of the
				mentoring program using scientifically based methods.
										(G)Such other
				activities as the Secretary may reasonably prescribe by rule.
										(2)Prohibited
				usesNotwithstanding paragraph (1), an eligible entity awarded a
				grant under this subpart may not use the grant funds—
										(A)to directly
				compensate mentors;
										(B)to obtain
				educational or other materials or equipment that would otherwise be used in the
				ordinary course of the eligible entity's operations; or
										(C)to support
				litigation of any kind.
										(h)Availability of
				fundsFunds made available through a grant under this section
				shall be available for obligation for a period not to exceed 3 years.
								(i)Matching
				requirement
									(1)In
				generalEach eligible entity that receives a grant under this
				section shall provide from non-Federal sources an amount to carry out the
				activities supported by the grant equal to or greater than—
										(A)10 percent of the
				amount received under the grant for the first year of the grant;
										(B)25 percent of the
				amount received under the grant for the second year of the grant; and
										(C)50 percent of the
				amount received under the grant for the third year of the grant.
										(2)Subsequent
				grantsAn eligible entity that has received a grant under this
				section in a prior grant cycle shall for any subsequent grant awarded under
				this section provide from non-Federal sources an amount to carry out the
				activities supported by the grant equal to not less than 50 percent of the
				amount received under the grant for each of the 3 years of the grant
				period.
									4223.Ensuring
				quality grants
								(a)Model screening
				guidelines
									(1)In
				generalBased on model screening guidelines developed by the
				Office of Juvenile Programs of the Department of Justice, the Secretary shall
				develop and distribute to each eligible entity awarded a grant under this
				subpart specific model guidelines for the screening of mentors who seek to
				participate in mentoring programs assisted under this subpart.
									(2)Background
				checksThe guidelines developed under this subsection shall
				include, at a minimum, a requirement that potential mentors be subject to
				reference checks, child and domestic abuse record checks, and criminal
				background checks.
									(b)Support for
				granteesIn order to ensure the strongest possible outcomes for
				children mentored under this subpart, the Secretary shall—
									(1)provide technical
				assistance to grant recipients, beginning in year 1 and continuing throughout
				the duration of the grant;
									(2)track the
				mentoring practices and outcomes of all grant recipients throughout the 3-year
				duration of the grant; and
									(3)provide an annual
				report on the implementation of the program assisted under this subpart to
				Congress detailing the number of children served by grant recipients and the
				outcomes achieved for those children.
									(c)Research on
				school-based mentoringIn order to ensure that grant recipients
				assisted under this subpart have access to the most current research-based
				information about building and carrying out strong and effective mentoring
				programs, the Secretary shall—
									(1)consult with
				leading mentoring organizations and researchers, including the Federal
				Mentoring Council and the National Mentoring Working Group, to determine
				priorities for research on school-based mentoring and appropriate research
				design, with consideration for—
										(A)determining the
				ideal school environments in which school-based mentoring succeeds;
										(B)identifying
				techniques for matching children with specific characteristics (for example,
				age, academic achievement, and student risk factors) with the most appropriate
				mentoring models;
										(C)determining the
				infrastructure needed to foster the expansion of school-based mentoring in a
				sustainable way; and
										(D)refining best
				practices, match activities, and a range of mentoring models to lead to the
				best possible outcomes for children; and
										(2)through grant or
				contract with high-quality, independent research entities conduct research on
				the priorities identified in paragraph (1), and ensure that all research
				results and findings are widely disseminated to grantees assisted under this
				subpart and to the larger mentoring community.
									4224.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				subpart such sums as may be necessary for each of the fiscal years 2008 through
				2013.
								(b)ReservationsThe Secretary may reserve not more than 8
				percent of the funds appropriated to carry out this subpart for each fiscal
				year for the costs of technical assistance and research under subsections (b)
				and (c) of section
				4223.
								.
				VPROMOTING
			 INFORMED PARENTAL CHOICE AND INNOVATIVE PROGRAMS
			AInnovative programs 
				5101.State uses of
			 fundsSection 5121 (20 U.S.C.
			 7213) is amended—
					(1)by striking paragraph (7); and
					(2)by redesignating paragraph (8) as paragraph
			 (7).
					5102.State
			 applicationsSection
			 5122(a)(2) (20 U.S.C. 7213a(a)(2)) is amended by striking Provision
			 of and inserting An assurance that the State educational agency
			 will provide for.
				5103.Local uses of
			 funds
					(a)Local uses of
			 fundsSection 5131 (20 U.S.C.
			 7215) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking to reduce class size, especially in the early
			 grades, and inserting , including to reduce class size,
			 especially in the early grades, performance- or merit-based pay systems and
			 strategies that provide differential and bonus pay for teachers in high-need
			 academic subjects such as reading, mathematics, and science and teachers in
			 high-poverty schools and local educational agencies,;
							(B)by striking
			 paragraphs (19) and (26);
							(C)by redesignating
			 paragraphs (20), (21), (22), (23), (24), (25), and (27), as paragraphs (19),
			 (20), (21), (22), (23), (24), and (25), respectively; and
							(D)in paragraph
			 (25), as redesignated by subparagraph (C), by striking 1116(e)
			 and inserting 1116(d); and
							(2)by striking
			 subsection (c).
						(b)Local
			 applicationsSection 5133(b) (20 U.S.C. 7215b) is amended—
						(1)in paragraph (2),
			 by striking subparagraph (A) and inserting paragraph
			 (1);
						(2)in paragraph
			 (7)—
							(A)by striking
			 Provision and inserting An assurance that;
							(B)by striking
			 for systematic and inserting systematic;
			 and
							(C)by inserting
			 will occur before with parents; and
							(3)in paragraph (9),
			 by striking 5131(a)(23) and inserting
			 5131(a)(22).
						5104.Participation
			 of children enrolled in private schoolsSection 5142(i) (20 U.S.C. 7217a(i)) is
			 amended to read as follows:
					
						(i)Prior
				determinationAny bypass determination in effect under this part
				on the day preceding the date of enactment of the No Child Left Behind Act of
				2007 shall, to the extent consistent with the purposes of this part, apply to
				programs under this
				part.
						.
				5105.DefinitionsSection 5145 (20 U.S.C. 7217d) is
			 amended—
					(1)by striking paragraphs (1) and (2);
			 and
					(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (1) and (2), respectively.
					5106.Authorization
			 of appropriationsSection 5146
			 (20 U.S.C. 7217e) is amended to read as follows:
					
						5146.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $450,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
						.
				BPublic Charter Schools 
				5201.Program
			 authorizedSection 5202(e)(1)
			 (20 U.S.C. 7221a(e)(1)) is amended by striking for fiscal year 2002 or
			 any succeeding fiscal year.
				5202.Authorization
			 of appropriations for charter school programsSection 5211(a) (20 U.S.C. 7221j(a)) is
			 amended by striking 2002 and inserting
			 2008.
				5203.Authorization
			 of appropriations for credit enhancement initiativesSection 5231 (20 U.S.C. 7223j) is amended by
			 striking 2002 and all that follows through the period at the end
			 and inserting 2008 and such sums as may be necessary for each of the 5
			 succeeding fiscal years..
				5204.Authorization
			 of appropriations for voluntary public school choice programsSection 5248 (20 U.S.C. 7225g) is amended by
			 striking 2002 and inserting 2008.
				CMagnet Schools Assistance 
				5301.Findings and
			 purposeSection 5301 (20
			 U.S.C. 7231) is amended—
					(1)in subsection
			 (a)(4)(B), by inserting , including greater participation of minority
			 students and young women in mathematics and science and greater participation
			 of all students in critical foreign languages after
			 backgrounds; and
					(2)in subsection
			 (b)—
						(A)in paragraph (2),
			 by inserting , while ensuring that all students enrolled in magnet
			 school programs have equitable access to a high quality education after
			 achievement standards;
						(B)in paragraph
			 (4)—
							(i)by
			 striking vocational and inserting career;
			 and
							(ii)by
			 inserting that will enable students to succeed academically and make a
			 successful transition into postsecondary education or productive employment in
			 a global economy after such schools;
							(C)in paragraph (5),
			 by striking ; and and inserting a period; and
						(D)by striking
			 paragraph (6).
						5302.DefinitionSection 5302 (20 U.S.C.7231a) is amended by
			 inserting and ethnic after racial.
				5303.LimitationsSection 5309(c) (20 U.S.C.7231h(c)) is
			 amended by adding at the end the following: The Secretary shall give
			 full consideration to any application that requests not more than $4,000,000
			 for each year of the 3-year grant period.
				5304.Authorization
			 of appropriationsSection 5311
			 (20 U.S.C. 7231j) is amended—
					(1)in subsection
			 (a), by striking 2002 and inserting 2008;
			 and
					(2)by adding at the
			 end the following:
						
							(c)Additional
				mathematics and science magnet school programsIn any fiscal year
				for which the amount appropriated pursuant to subsection (a) exceeds the amount
				appropriated for fiscal year 2007, the Secretary shall expend not less than 50
				percent of such excess amount as grants only to local educational agencies or
				consortia of such agencies proposing new or expanded magnet school programs in
				mathematics and science, including such programs in computer sciences, medical
				sciences, and
				pre-engineering.
							.
					DFund for the improvement of education
				5401.Authorization
			 of appropriationsSection 5401
			 (20 U.S.C. 7241) is amended to read as follows:
					
						5401.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $675,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
						.
				5402.Programs
			 authorizedSection 5411(b) (20
			 U.S.C. 7243(b)) is amended—
					(1)by striking paragraphs (5), (6), and (7);
			 and
					(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (5) and (6), respectively.
					5403.Studies of
			 national significanceSubpart
			 1 of part D of title V (20 U.S.C. 7243 et seq.) is amended by striking section
			 5414.
				5404.Counseling
			 programsSection 5421 (20
			 U.S.C. 7245) is amended—
					(1)by striking
			 subsection (c)(K) and inserting the following:
						
							(K)ensure a team
				approach to school counseling in the schools served by the local educational
				agency by working toward a ratio recommended by the American Counseling
				Association of 1 school counselor to 250 students, and ratios recommended by
				the American School Health Association of 1 school social worker to 800
				students, and 1 school psychologist to 1,000 students;
				and
							;
				and
					(2)by striking
			 subsection (g).
					5405.Partnerships
			 in character educationSection
			 5431(i) (20 U.S.C. 7247(i)) is amended—
					(1)in the heading,
			 by striking Permissive;
					(2)in paragraph (1),
			 by striking may require and inserting shall
			 require; and
					(3)by striking
			 paragraph (4).
					5406.Programs to
			 be struckPart D of title V
			 (20 U.S.C. 7241 et seq.) is amended—
					(1)by striking
			 subparts 4, 11, 12, 17, 18, 19, 20, and 21;
					(2)by redesignating
			 subparts 5, 6, 7, 8, 9, 10, 13, 14, 15, and 16, as subparts 4, 5, 6, 7, 8, 9,
			 10, 11, 12, and 13, respectively; and
					(3)by redesignating
			 sections 5451, 5461, 5462, 5463, 5464, 5465, 5466, 5471, 5472, 5473, 5474,
			 5475, 5476, 5477, 5481, 5482, 5483, 5484, 5485, 5491, 5492, 5493, 5494, 5501,
			 5502, 5503, 5504, 5505, 5506, 5507, 5531, 5532, 5533, 5534, 5535, 5536, 5537,
			 5541, 5542, 5551, 5561, 5562, 5563, 5564, 5565, 5566, as sections 5441, 5451,
			 5452, 5453, 5454, 5455, 5456, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5471,
			 5472, 5473, 5474, 5475, 5481, 5482, 5483, 5484, 5491, 5492, 5493, 5494, 5495,
			 5496, 5497, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5511, 5512, 5521, 5531,
			 5532, 5533, 5534, 5535, and 5536, respectively.
					5407.Gifted and
			 talented studentsSubpart 5 of
			 part D of title V (as redesignated by section 5406) is amended—
					(1)in section 5451
			 (as redesignated by section 5406) by striking 2001 and inserting
			 2007;
					(2)in section 5454
			 (as redesignated by section 5406)—
						(A)by striking
			 subsection (c);
						(B)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively; and
						(C)in subsection (d)
			 (as redesignated by subparagraph (B))—
							(i)by
			 striking Office of Educational Research and Improvement and
			 inserting Institute of Education Sciences; and
							(ii)by
			 striking such Office both places such terms appear and inserting
			 such Institute;
							(3)in section 5455
			 (as redesignated by section 5406) by striking 5464(a)(2) and
			 inserting 5454(a)(2); and
					(4)in section 5456
			 (as redesignated by section 5406)—
						(A)in subsection
			 (b)(3), by striking No Child Left Behind Act of 2001 and
			 inserting No Child Left Behind Act of 2007; and
						(B)in subsection
			 (c)—
							(i)in
			 paragraph (2), by adding and after the semicolon;
							(ii)in
			 paragraph (3)—
								(I)by striking
			 Assistant Secretary for Educational Research and Improvement and
			 inserting Director of the Institute of Education Sciences;
			 and
								(II)by striking
			 ; and and inserting a period; and
								(iii)by striking
			 paragraph (4).
							5408.Star schools
			 programSubpart 6 of part D of
			 title V (as redesignated by section 5406) is amended—
					(1)in section
			 5462(1) (as redesignated by section 5406) by striking vocational
			 and inserting career and technical;
					(2)in section
			 5463(c)(2) (as redesignated by section 5406) by striking 5474
			 and inserting 5464; and
					(3)in section 5464
			 (as redesignated by section 5406)—
						(A)in subsection
			 (a), by striking 5473 and inserting 5463;
						(B)in subsection
			 (b)(12)(G), by striking vocational and inserting career
			 and technical; and
						(C)in subsection
			 (c), by striking 5473 and inserting 5463;
						(4)in section
			 5463(a) (as redesignated by section 5406) by striking , in conjunction
			 with the Office of Educational Technology, after The
			 Secretary; and
					(5)in section
			 5465(a)(1) (as redesignated by section 5406) by striking , in
			 conjunction with the Office of Educational Technology, after The
			 Secretary.
					5409.Ready to
			 teachSubpart 7 of part D of
			 title V (as redesignated by section 5406) is amended—
					(1)in section 5471(b) (as redesignated by
			 section 5406) by striking section 5484 and inserting
			 5474;
					(2)in section 5472 (as redesignated by section
			 5406)—
						(A)in subsection (a)—
							(i)in paragraph (1), by striking
			 5481(a) and inserting 5471(a); and
							(ii)in
			 paragraph (2), by striking 5481(a) and inserting
			 5471(a); and
							(B)in subsection
			 (b), by striking 5481(b) and inserting
			 5471(b);
						(3)in section 5473
			 (as redesignated by section 5406) by striking 5481(a) and
			 inserting 5471(a); and
					(4)in section 5474
			 (as redesignated by section 5406) by striking 5481(b) each place
			 such term appears and inserting 5471(b).
					5410.Foreign
			 language assistance programSection 5484 (as redesignated by section
			 5406) is repealed.
				5411.Physical
			 educationSection 5496(c) (as
			 redesignated by section 5406) is amended by striking 2003 and
			 inserting 2009.
				5412.Excellence in
			 economic educationSubpart 10
			 of part D of title V (as redesignated by section 5406) is amended—
					(1)in section
			 5505(b) (as redesignated by section 5406) by striking
			 5533(b)(2)(A) and inserting 5503(b)(2)(A);
					(2)in section 5506
			 (as redesignated by section 5406)—
						(A)in subsection
			 (a), by striking 5533(b)(2) and inserting
			 5503(b)(2); and
						(B)in subsection
			 (c), by striking Not later and all that follows through
			 thereafter, and inserting Every 2 years;
			 and
						(3)in section 5507
			 (as redesignated by section 5406) by striking 5532(a) and
			 inserting 5502(a).
					5413.Arts in
			 educationSection 5521(d)(8)
			 (as redesignated by section 5406) is amended by striking Very Special
			 Arts and inserting VSA arts (formerly Very Special
			 Arts).
				5414.Parental
			 assistance and local family information centersSubpart 13 of part D of title V (as
			 redesignated by section 5406) is amended—
					(1)in the subpart heading, by striking
			 Parental Assistance and
			 Local Family Information Centers and inserting
			 Parental Information and
			 Resource Centers;
					(2)in section 5533(b) (as redesignated by
			 section 5406)—
						(A)by striking
			 paragraph (14);
						(B)by redesignating
			 paragraphs (12) and (13) as paragraphs (14) and (15), respectively;
						(C)in paragraph
			 (14), as redesignated by subparagraph (B), by inserting and
			 after the semicolon at the end;
						(D)in paragraph
			 (15), as redesignated by subparagraph (B), by striking ; and and
			 inserting a period; and
						(E)by inserting
			 after paragraph (11) the following:
							
								(12)provide
				information and assistance to parents regarding State and local high school
				graduation requirements, college entrance requirements, and Federal and State
				financial assistance for postsecondary education;
								(13)provide
				information and assistance to parents regarding options for public school
				choice and supplemental educational services for students enrolled in schools
				identified for school improvement and restructuring under section
				1116;
								;
						(3)in section
			 5534(b) (as redesignated by section 5406)—
						(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and
						(B)by inserting
			 after paragraph (3) the following:
							
								(4)Providing
				information about State and local high school graduation requirements, college
				entrance requirements, and Federal and State financial assistance for
				postsecondary education.
								(5)Providing
				information about options for public school choice and supplemental educational
				services for students enrolled in schools identified for school improvement and
				restructuring under section 1116;
								;
				
						(4)by striking
			 section 5535(f) (as redesignated by section 5406); and
					(5)by striking
			 section 5536 (as redesignated by section 5406).
					VIFlexibility and
			 accountability
			AImproving academic achievement
				6101.Grants for
			 State assessments and related activitiesSection 6111 (20 U.S.C. 7301) is amended to
			 read as follows:
					
						6111.Grants for
				State assessments and related activities
							(a)Grant program
				authorizedThe Secretary shall make grants to States to enable
				the States—
								(1)to develop and
				improve State assessments and standards required under section 1111(b);
								(2)to develop and
				improve State alternate assessments and alternate and modified academic
				achievement standards for students with disabilities required by or allowed
				under section 1111(b);
								(3)to expand the
				range of assessment accommodations available to students with limited English
				proficiency and students with disabilities to improve the rates of inclusion of
				such students;
								(4)to develop and
				improve State standards and assessments of English language proficiency as
				required under section 1111(b)(7); and
								(5)if a State has
				developed the assessments and standards required under section 1111(b),
				including assessments of English language proficiency as required under section
				1111(b)(7), to administer such assessments or to carry out other activities
				described in this subpart to ensure that the State's schools and local
				educational agencies are held accountable for improved student academic
				achievement, such as the following:
									(A)Developing
				challenging academic content standards and challenging student academic
				achievement standards and aligned assessments in academic subjects for which
				standards and assessments are not required under section 1111(b).
									(B)Ensuring the
				continued validity and reliability of State assessments.
									(C)Refining State
				assessments to ensure their continued alignment with the State's academic
				content standards and to improve the alignment of curricula and instructional
				materials.
									(D)Developing
				multiple measures to increase the reliability and validity of State assessment
				systems.
									(E)Developing
				diagnostic and formative assessments aligned to State standards to provide
				teachers and administrators with timely and accurate student and
				classroom-level information that may be used to inform and improve classroom
				instruction and to target academic assistance to students in need.
									(F)Carrying out
				professional development activities for IEP teams, special education teachers,
				and regular classroom teachers on the appropriate use of accommodations,
				alternate assessments, and alternate or modified academic achievement standards
				for students with disabilities.
									(G)Carrying out
				professional development activities for teachers of limited English proficient
				students and for regular classroom teachers and administrators on the
				appropriate use of accommodations for limited English proficient
				students.
									(H)Carrying out
				professional development activities for teachers and administrators concerning
				the interpretation and analysis of assessment results in order to use such
				results to improve classroom instruction.
									(I)Developing and
				improving State longitudinal data systems that incorporate and link student
				records of achievement, high school graduation data, and teacher and classroom
				level data.
									(J)Improving the
				dissemination of information on student achievement and school performance to
				parents and the community.
									(b)Voluntary State
				partnershipsIn carrying out the activities under subsection (a),
				a State may use funds authorized under subsection (a) to work in a voluntary
				partnership or consortium with another State, at the sole discretion of each
				such State.
							(c)Rule of
				constructionNothing in this section shall be construed to
				authorize an officer or employee of the Federal Government to mandate or direct
				any federally sponsored national academic standards or academic assessments,
				unless specifically and explicitly authorized by
				law.
							.
				6102.Grants for
			 enhanced assessments for students with disabilities and limited English
			 proficient studentsSection
			 6112 (20 U.S.C. 7301a) is amended to read as follows:
					
						6112.Grants for
				enhanced assessments for students with disabilities and limited english
				proficient students
							(a)Grant program
				authorizedFrom funds made available to carry out this subpart,
				the Secretary shall award, on a competitive basis, grants to State educational
				agencies that have submitted an application at such time, in such manner, and
				containing such information as the Secretary may require—
								(1)to enable States
				(or consortia of States) to collaborate with institutions of higher education,
				other research institutions, or other organizations to improve the quality,
				validity, and reliability of State academic assessments for students with
				disabilities, including alternate assessments based on alternate student
				academic achievement standards, alternate assessments aligned with modified
				student academic achievement standards, and testing accommodations for students
				with disabilities; and
								(2)to enable States
				(or consortia of States) to collaborate with institutions of higher education,
				other research institutions, or other organizations to improve the quality,
				validity, and reliability of State academic assessments for students with
				limited English proficiency, including alternative assessments aligned with
				State student academic achievement standards, testing accommodations for
				students with limited English proficiency, and assessments of English language
				proficiency.
								(b)ApplicationEach
				State wishing to apply for funds under this section shall submit an application
				at such time, in such manner, and containing such information as the Secretary
				may require.
							(c)Annual
				reportEach State educational agency receiving a grant under this
				section shall submit an annual report to the Secretary describing its
				activities, and the result of those activities, under the
				grant.
							.
				6103.FundingSection 6113 (20 U.S.C. 7301b) is amended to
			 read as follows:
					
						6113.Funding
							(a)Authorization
				of appropriations
								(1)State
				assessmentsFor the purpose of carrying out section 6111, there
				are authorized to be appropriated $460,000,000 for fiscal year 2008, and such
				sums as may be necessary for each of the 5 succeeding fiscal years.
								(2)Enhanced
				assessmentsFor the purpose of carrying out section 6112, there
				are authorized to be appropriated $30,000,000 for fiscal year 2008, and such
				sums as may be necessary for each of the 5 succeeding fiscal years.
								(b)Allotment of
				appropriated fundsFrom amounts made available for each fiscal
				year under subsection (a)(1) that are equal to or less than the amount
				described in section 1111(b)(3)(F), the Secretary shall—
								(1)reserve
				1/2 of 1 percent for the Bureau of Indian Affairs;
								(2)reserve
				1/2 of 1 percent for the outlying areas; and
								(3)from the
				remainder, allocate to each State an amount equal to—
									(A)$3,000,000;
				and
									(B)with respect to
				any amounts remaining after the allocation is made under subparagraph (A), an
				amount that bears the same relationship to such total remaining amounts as the
				number of students ages 5 through 17 in the State (as determined by the
				Secretary on the basis of the most recent satisfactory data) bears to the total
				number of such students in all States.
									(c)State
				definedIn this section, the term State means each
				of the 50 States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
							.
				6104.Performance
			 review and penaltiesSection
			 6143(a) (20 U.S.C. 7315b(a)) is amended by striking paragraphs (1), (2), and
			 (3), and inserting the following:
					
						(1)Progress
				reportAfter the end of the second year of the grant of
				flexibility authority, a State educational agency receiving a grant of
				flexibility authority under this chapter shall submit a progress report to the
				Secretary, including evidence of increased academic achievement of all
				students, especially disadvantaged students, and evidence of narrowing of
				achievement gaps between the lowest and highest achieving groups of
				students.
						(2)Peer
				reviewThe progress report described in paragraph (1) shall be
				reviewed by the peer review panel convened under section 6141(d).
						(3)Consequences of
				insufficient progressAfter submission of the progress report
				described in paragraph (1), if the Secretary determines that the State
				educational agency is not making significant progress in meeting the purposes
				of this chapter, the Secretary shall terminate a grant of flexibility authority
				for a State if there is evidence that the State educational agency involved has
				failed to comply with the terms of the grant of
				authority.
						.
				6105.Local
			 flexibility demonstration agreementsSection 6151 (20 U.S.C. 7321) is
			 amended—
					(1)in subsection
			 (a), by striking Except as otherwise provided in this chapter,
			 the and inserting The; and
					(2)in subsection
			 (b)(2)—
						(A)in subparagraph
			 (A), by striking that does not have a grant of flexibility authority
			 under chapter A; and
						(B)by striking
			 subparagraph (C).
						6106.Performance
			 review and penaltiesSection
			 6154(a) (20 U.S.C. 7321c(a)) is amended by striking paragraphs (1), (2), and
			 (3), and inserting the following:
					
						(1)Progress
				reportAfter the end of the second year of the term of a local
				flexibility demonstration agreement, a local educational agency receiving an
				agreement under this chapter shall submit a progress report to the Secretary,
				including evidence of increased academic achievement of all students,
				especially disadvantaged students, and evidence of narrowing of achievement
				gaps between the lowest and highest achieving groups of students.
						(2)Peer
				reviewThe progress report described in paragraph (1) shall be
				reviewed by the peer review panel convened under section 6151(d).
						(3)Consequences of
				insufficient progressAfter submission of the progress report
				described in paragraph (1), if the Secretary determines that the local
				educational agency is not making significant progress in meeting the purposes
				of this chapter, the Secretary shall terminate the local flexibility
				demonstration agreement for a local educational agency if there is evidence
				that the local educational agency involved has failed to comply with the terms
				of the
				agreement.
						.
				6107.ReportsSection 6156(a) (20 U.S.C. 7321e(a)) is
			 amended by striking the Workforce and inserting
			 Labor.
				6108.Education
			 flexibility partnershipSubpart 4 of part A of title VI (20 U.S.C.
			 7325 et seq.) is amended to read as follows:
					
						4Education flexibility partnership
							6161.Short
				titleThis subpart may be
				cited as the Education Flexibility Partnership Act of
				1999.
							6162.PurposesThe purpose of this subpart is to ensure
				that all students meet State proficient levels of academic achievement by
				focusing on results in raising student achievement, not process, by granting
				waivers of certain statutory and regulatory requirements to remove impediments
				for local educational agencies in implementing educational reforms and raising
				the achievement levels of all children.
							6163.Education
				flexibility partnership
								(a)Educational
				flexibility program
									(1)Program
				authorized
										(A)In
				generalThe Secretary may carry out an educational flexibility
				program under which the Secretary authorizes a State educational agency that
				serves an eligible State to waive statutory or regulatory requirements
				applicable to 1 or more programs described in subsection (b), other than
				requirements described in subsection (c), for any local educational agency or
				school within the State.
										(B)DesignationEach
				eligible State participating in the program described in subparagraph (A) shall
				be known as an Ed-Flex Partnership State.
										(2)Eligible
				stateIn this section, the term eligible State means
				a State that—
										(A)has met the
				requirements for developing and implementing a State system of challenging
				academic standards and assessments and a single, statewide State accountability
				system for ensuring that all local educational agencies, public elementary
				schools, and public secondary schools make adequate yearly progress as required
				under section 1111;
										(B)holds local
				educational agencies and schools accountable for meeting the educational goals
				described in the local applications submitted under paragraph (4) and for
				engaging in technical assistance, school and local educational agency
				improvement consistent with section 1116, for the local educational agencies
				and schools that do not make adequate yearly progress as described in section
				1111(b)(2); and
										(C)waives State
				statutory or regulatory requirements relating to education while holding local
				educational agencies or schools within the State that are affected by such
				waivers accountable for the academic achievement of the students who are
				affected by such waivers.
										(3)State
				application
										(A)In
				generalEach State educational agency desiring to participate in
				the educational flexibility program under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require. Each such application
				shall demonstrate that the eligible State has adopted an educational
				flexibility plan for the State that includes—
											(i)a
				description of the process the State educational agency will use to evaluate
				applications from local educational agencies or schools requesting waivers
				of—
												(I)Federal statutory
				or regulatory requirements as described in paragraph (1)(A); and
												(II)State statutory
				or regulatory requirements relating to education;
												(ii)a detailed
				description of the State statutory and regulatory requirements relating to
				education that the State educational agency will waive;
											(iii)a description
				of clear educational objectives the State intends to meet under the educational
				flexibility plan;
											(iv)a description of
				how the educational flexibility plan is consistent with and will assist in
				implementing the State system of challenging academic standards and assessments
				and a single, statewide State accountability system for ensuring that all local
				educational agencies, public elementary schools, and public secondary schools
				make adequate yearly progress as required under section 1111;
											(v)a
				description of how the State educational agency will evaluate (consistent with
				the requirements of title I) the performance of students in the schools and
				local educational agencies affected by the waivers; and
											(vi)a description of
				how the State educational agency will meet the requirements of paragraph
				(8).
											(B)Approval and
				considerationsThe Secretary may approve an application described
				in subparagraph (A) only if the Secretary determines that such application
				demonstrates substantial promise of assisting the State educational agency and
				affected local educational agencies and schools within the State in carrying
				out comprehensive educational reform, after considering—
											(i)the eligibility
				of the State as described in paragraph (2);
											(ii)the
				comprehensiveness and quality of the educational flexibility plan described in
				subparagraph (A);
											(iii)the ability of
				the educational flexibility plan to ensure accountability for the activities
				and goals described in such plan;
											(iv)the degree to
				which the State's objectives described in subparagraph (A)(iii)—
												(I)are clear and
				have the ability to be assessed; and
												(II)take into
				account the performance of local educational agencies or schools, and students,
				particularly those affected by waivers;
												(v)the significance
				of the State statutory or regulatory requirements relating to education that
				will be waived; and
											(vi)the quality of
				the State educational agency's process for approving applications for waivers
				of Federal statutory or regulatory requirements as described in paragraph
				(1)(A) and for monitoring and evaluating the results of such waivers.
											(4)Local
				applications
										(A)In
				generalEach local educational agency or school requesting a
				waiver of a Federal statutory or regulatory requirement as described in
				paragraph (1)(A) and any relevant State statutory or regulatory requirement
				from a State educational agency shall submit an application to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may reasonably require. Each such
				application shall—
											(i)indicate each
				Federal program affected and each statutory or regulatory requirement that will
				be waived;
											(ii)describe the
				purposes and overall expected results of waiving each such requirement;
											(iii)describe, for
				each school year, specific, measurable, educational goals for each local
				educational agency or school affected by the proposed waiver, and for the
				students served by the local educational agency or school who are affected by
				the waiver;
											(iv)explain why the
				waiver will assist the local educational agency or school in reaching such
				goals; and
											(v)in the case of an
				application from a local educational agency, describe how the local educational
				agency will meet the requirements of paragraph (8).
											(B)Evaluation of
				applicationsA State educational agency shall evaluate an
				application submitted under subparagraph (A) in accordance with the State's
				educational flexibility plan described in paragraph (3)(A).
										(C)ApprovalA
				State educational agency shall not approve an application for a waiver under
				this paragraph unless—
											(i)the local
				educational agency or school requesting such waiver has developed a local
				reform plan that is applicable to such agency or school, respectively;
											(ii)the waiver of
				Federal statutory or regulatory requirements as described in paragraph (1)(A)
				will assist the local educational agency or school in reaching its educational
				goals, particularly goals with respect to school and student performance;
				and
											(iii)the State
				educational agency is satisfied that the underlying purposes of the statutory
				requirements of each program for which a waiver is granted will continue to be
				met.
											(D)TerminationThe
				State educational agency shall annually review the performance of any local
				educational agency or school granted a waiver of Federal statutory or
				regulatory requirements as described in paragraph (1)(A) in accordance with the
				evaluation requirement described in paragraph (3)(A)(v), and shall terminate
				any waiver granted to the local educational agency or school if the State
				educational agency determines, after notice and an opportunity for a hearing,
				that the local educational agency or school's performance with respect to
				meeting the accountability requirement described in paragraph (2)(C) and the
				goals described in paragraph (4)(A)(iii)—
											(i)has been
				inadequate to justify continuation of such waiver; or
											(ii)has decreased
				for 2 consecutive years, unless the State educational agency determines that
				the decrease in performance was justified due to exceptional or uncontrollable
				circumstances.
											(5)Oversight and
				reporting
										(A)OversightEach
				State educational agency participating in the educational flexibility program
				under this section shall annually monitor the activities of local educational
				agencies and schools receiving waivers under this section.
										(B)State
				reports
											(i)Annual
				reportsThe State educational agency shall submit to the
				Secretary an annual report on the results of such oversight and the impact of
				the waivers on school and student performance.
											(ii)Performance
				dataNot later than 2 years after the date a State is designated
				an Ed-Flex Partnership State, each such State shall include, as part of the
				State's annual report submitted under clause (i), data demonstrating the degree
				to which progress has been made toward meeting the State's educational
				objectives. The data, when applicable, shall include—
												(I)information on
				the total number of waivers granted for Federal and State statutory and
				regulatory requirements under this section, including the number of waivers
				granted for each type of waiver;
												(II)information
				describing the effect of the waivers on the implementation of State and local
				educational reforms pertaining to school and student performance; and
												(III)information
				describing the relationship of the waivers to the performance of schools and
				students affected by the waivers.
												(C)Secretary's
				reportsThe Secretary, not later than 2 years after the date of
				enactment of the No Child Left Behind Act of 2007 and annually thereafter,
				shall—
											(i)make each State
				report submitted under subparagraph (B) available to Congress and the public;
				and
											(ii)submit to
				Congress a report that summarizes the State reports and describes the effects
				that the educational flexibility program under this section had on the
				implementation of State and local educational reforms and on the performance of
				students affected by the waivers.
											(6)Duration of
				federal waivers
										(A)In
				generalThe Secretary shall not approve the application of a
				State educational agency under paragraph (3) for a period exceeding 5 years,
				except that the Secretary may extend such period if the Secretary determines
				that such agency's authority to grant waivers—
											(i)has been
				effective in enabling such State or affected local educational agencies or
				schools to carry out their State or local reform plans and to continue to meet
				the accountability requirement described in paragraph (2)(C); and
											(ii)has improved
				student performance.
											(B)Performance
				reviewThree years after the date a State is designated an
				Ed-Flex Partnership State, the Secretary shall review the performance of the
				State educational agency in granting waivers of Federal statutory or regulatory
				requirements as described in paragraph (1)(A) and shall terminate such agency's
				authority to grant such waivers if the Secretary determines, after notice and
				an opportunity for a hearing, that such agency's performance (including
				performance with respect to meeting the objectives described in paragraph
				(3)(A)(iii)) has been inadequate to justify continuation of such
				authority.
										(C)RenewalIn
				deciding whether to extend a request for a State educational agency's authority
				to issue waivers under this section, the Secretary shall review the progress of
				the State educational agency to determine if the State educational
				agency—
											(i)has made progress
				toward achieving the objectives described in the application submitted pursuant
				to paragraph (3)(A)(iii); and
											(ii)demonstrates in
				the request that local educational agencies or schools affected by the waiver
				authority or waivers have made progress toward achieving the desired results
				described in the application submitted pursuant to paragraph
				(4)(A)(iii).
											(7)Public notice
				and commentEach State educational agency seeking waiver
				authority under this section and each local educational agency seeking a waiver
				under this section—
										(A)shall provide the
				public with adequate and efficient notice of the proposed waiver authority or
				waiver, consisting of a description of the agency's application for the
				proposed waiver authority or waiver in a widely read or distributed medium,
				including a description of any improved student performance that is expected to
				result from the waiver authority or waiver;
										(B)shall provide the
				opportunity for parents, educators, and all other interested members of the
				community to comment regarding the proposed waiver authority or waiver;
										(C)shall provide the
				opportunity described in subparagraph (B) in accordance with any applicable
				State law specifying how the comments may be received, and how the comments may
				be reviewed by any member of the public; and
										(D)shall submit the
				comments received with the agency's application to the Secretary or the State
				educational agency, as appropriate.
										(b)Included
				programsThe statutory or regulatory requirements referred to in
				subsection (a)(1)(A) are any such requirements for programs carried out under
				the following provisions:
									(1)The following
				provisions of this Act:
										(A)Part A of title I
				(other than sections 1111 and 1116), and parts C and D of title I.
										(B)Subparts 2 and 3
				of part A of title II.
										(C)Subpart 1 of part
				D of title II.
										(D)Subpart 1 of part
				A of title III.
										(E)Subpart 1 of part
				A of title IV.
										(F)Subpart 1 of part
				B of title IV.
										(G)Part A of title
				V.
										(2)The Carl D.
				Perkins Career and Technical Education Improvement Act of 2006.
									(c)Waivers not
				authorizedThe Secretary and the State educational agency may not
				waive under subsection (a)(1)(A) any statutory or regulatory
				requirement—
									(1)relating
				to—
										(A)maintenance of
				effort;
										(B)comparability of
				services;
										(C)equitable
				participation of students and professional staff in private schools;
										(D)parental
				participation and involvement;
										(E)distribution of
				funds to States or to local educational agencies;
										(F)serving eligible
				school attendance areas in rank order under section 1113(a)(3);
										(G)the selection of
				a school attendance area or school under subsections (a) and (b) of section
				1113, except that a State educational agency may grant a waiver to allow a
				school attendance area or school to participate in activities under part A of
				title I if the percentage of children from low-income families in the school
				attendance area of such school or who attend such school is not less than 10
				percentage points below the lowest percentage of such children for any school
				attendance area or school of the local educational agency that meets the
				requirements of such subsections (a) and (b);
										(H)use of Federal
				funds to supplement, not supplant, non-Federal funds; and
										(I)applicable civil
				rights requirements; and
										(2)unless the
				underlying purposes of the statutory requirements of the program for which a
				waiver is granted continue to be met to the satisfaction of the
				Secretary.
									(d)PublicationA
				notice of the Secretary's decision to authorize State educational agencies to
				issue waivers under this section, including a description of the rationale the
				Secretary used to approve applications under subsection (a)(3)(B), shall be
				published in the Federal Register and the Secretary shall provide for the
				dissemination of such notice to State educational agencies, interested parties
				(including educators, parents, students, and advocacy and civil rights
				organizations), and the
				public.
								.
				6109.Child-centered
			 programmingPart A of title VI
			 (20 U.S.C. 7301 et seq.) is amended by adding at the end the following:
					
						5Child-centered programming
							6171.PurposeThe purpose of this subpart is to create a
				child-centered program in which—
								(1)title I funds
				would relocate with eligible students rather than schools;
								(2)incentive grants
				would be available to States and local educational agencies operating
				child-centered programs that allow for State and local funds to relocate with
				the child;
								(3)parents would be
				better empowered to effectively address the needs of their children by
				expanding public school choice options; and
								(4)achievement gaps
				between the lowest and highest achieving groups would be narrowed so that no
				child is left behind.
								6172.DefinitionsIn this subpart:
								(1)Eligible
				childThe term eligible child means a child
				who—
									(A)is eligible to be
				counted under section 1124(c); or
									(B)(i)the State or
				participating local educational agency elects to serve under this subpart;
				and
										(ii)is a child eligible to be served
				under this part pursuant to section 1115(b).
										(2)Participating
				local educational agencyThe term participating local
				educational agency means a local educational agency that elects under
				section 6173(b) to carry out a child-centered program under this
				subpart.
								(3)SchoolThe
				term school means a public school, including a public charter
				school, that provides elementary or secondary education, as determined under
				State law, except that such term does not include any school that provides
				education beyond grade 12.
								(4)Supplemental
				education servicesThe term supplemental education
				services means educational services intended—
									(A)to meet the
				individual educational needs of eligible children; and
									(B)to enable
				eligible children to meet challenging State student academic achievement
				standards as described in section 1111(b).
									6173.Child-centered
				program funding
								(a)FundingNotwithstanding
				any other provision of law, each State or participating local educational
				agency may use the funds made available under subparts 1 and 2 of part A of
				title I, and shall use the funds made available under subsection (c), to carry
				out a child-centered program under this subpart.
								(b)Participating
				local educational agency election
									(1)In
				generalIf a State does not carry out a child-centered program
				under this subpart or does not have an application approved under section 6175
				for a fiscal year, a local educational agency in the State may elect to carry
				out a child-centered program under this subpart, and the Secretary shall
				provide the funds that the local educational agency (with an application
				approved under section 6175) is eligible to receive under subparts 1 and 2 of
				part A of title I, and subsection (c), directly to the local educational agency
				to enable the local educational agency to carry out the child-centered
				program.
									(2)Submission
				approvalIn order to be eligible to carry out a child-centered
				program under this subpart, a participating local educational agency shall
				obtain from the State approval of the submission, but not the contents, of the
				application submitted under section 6175.
									(c)Incentive
				grants
									(1)In
				generalFrom amounts appropriated under paragraph (3) for a
				fiscal year, the Secretary shall award grants to each State, or participating
				local educational agency described in subsection (b), that elects to carry out
				a child-centered program under this subpart and has an application approved
				under section 6175, to enable the State or participating local educational
				agency to carry out the child-centered program.
									(2)AmountEach
				State or participating local educational agency that elects to carry out a
				child-centered program under this subpart and has an application approved under
				section 6175 for a fiscal year shall receive a grant in an amount that bears
				the same relation to the amount appropriated under paragraph (3) for the fiscal
				year as the amount the State or participating local educational agency received
				under subparts 1 and 2 of part A of title I for the fiscal year bears to the
				amount all States and participating local educational agencies carrying out a
				child-centered program under this subpart received under subparts 1 and 2 of
				part A of title I for the fiscal year.
									(3)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subpart $50,000,000 for fiscal year 2008, and such sums as may
				be necessary for each of the 5 succeeding fiscal years.
									6174.Child-centered
				program requirements
								(a)UsesEach
				State or participating local educational agency with an application approved
				under section 6175 shall use funds made available under subparts 1 and 2 of
				part A of title I and subsection (c), to carry out a child-centered program
				under which—
									(1)the State or
				participating local educational agency establishes a per pupil amount based on
				the number of eligible children in the State or the school district served by
				the participating local educational agency; and
									(2)the State or
				participating local educational agency may vary the per pupil amount to take
				into account factors that may include—
										(A)variations in the
				cost of providing supplemental education services in different parts of the
				State or the school district served by the participating local educational
				agency;
										(B)the cost of
				providing services to pupils with different educational needs; or
										(C)the desirability
				of placing priority on selected grades; and
										(3)the State or the
				participating local educational agency makes available, not later than 3 months
				after the beginning of the school year, the per pupil amount determined under
				paragraphs (1) and (2) to the school in which an eligible child is enrolled,
				which per pupil amount shall be used for supplemental education services for
				the eligible child that are—
										(A)subject to
				subparagraph (B), provided by the school directly or through a contract for the
				provision of supplemental education services with any governmental or
				nongovernmental agency, school, postsecondary educational institution, or other
				entity, including a private organization or business; or
										(B)if requested by
				the parent or legal guardian of an eligible child, purchased from a tutorial
				assistance provider or another public school selected by the parent or
				guardian.
										(b)Schoolwide
				programs
									(1)In
				generalIn the case of a public school in which 50 percent of the
				students enrolled in the school are eligible children, the public school may
				use funds provided under this subpart, in combination with other Federal,
				State, and local funds, to carry out a schoolwide program to upgrade the entire
				educational program in the school.
									(2)PlanIf
				a public school elects to use funds provided under this subpart in accordance
				with paragraph (1), and does not have a plan approved by the Secretary under
				section 1114(b)(2), the public school shall develop and adopt a comprehensive
				plan for reforming the entire educational program of the public school
				that—
										(A)incorporates—
											(i)strategies for
				improving achievement for all children to meet challenging State student
				academic achievement standards as described in section 1111(b);
											(ii)instruction by
				highly qualified staff;
											(iii)professional
				development for teachers in content areas in which the teachers provide
				instruction and, where appropriate, professional development for pupil services
				personnel, parents, and principals, and other staff to enable all children in
				the school to meet the challenging State student academic achievement standards
				as described in section 1111(b); and
											(iv)activities to
				ensure that eligible children who experience difficulty mastering any of the
				standards described in section 1111(b) during the course of the school year
				shall be provided with effective, timely additional assistance;
											(B)describes the
				school's use of funds provided under this subpart and from other sources to
				implement the activities described in subparagraph (A);
										(C)includes a list
				of State and local educational agency programs and other Federal programs that
				will be included in the schoolwide program;
										(D)describes how the
				school will provide individual student assessment results, including an
				interpretation of those results, to the parents of an eligible child who
				participates in the assessment; and
										(E)describes how and
				where the school will obtain technical assistance services and a description of
				such services.
										(3)Special
				ruleIn the case of a public school operating a schoolwide
				program under this subsection, the Secretary may, through publication of a
				notice in the Federal Register, exempt child-centered programs under this
				section from statutory or regulatory requirements of any other noncompetitive
				formula grant program administered by the Secretary, or any discretionary grant
				program administered by the Secretary (other than formula or discretionary
				grant programs under the Individuals with Disabilities Education Act), to
				support the schoolwide program, if the intent and purposes of such other
				noncompetitive or discretionary programs are met.
									(c)Open
				enrollment
									(1)In
				generalIn order to be eligible to carry out a child-centered
				program under this subpart, a State or participating local educational agency
				shall operate a statewide or school district wide, respectively, open
				enrollment program that permits parents to enroll their child in any public
				school in the State or school district, respectively, if space is available in
				the public school and the child meets the qualifications for attendance at the
				public school.
									(2)WaiverThe
				Secretary may waive paragraph (1) for a State or participating local
				educational agency if the State or agency, respectively, demonstrates that
				parents served by the State or agency, respectively—
										(A)have sufficient
				options to enroll their child in multiple public schools; or
										(B)will have
				sufficient options to use the per pupil amount made available under this
				subpart to purchase supplemental education services from multiple tutorial
				assistance providers or schools.
										(d)Parent
				involvement
									(1)In
				generalAny public school receiving funds under this subpart
				shall convene an annual meeting at a convenient time. All parents of eligible
				children shall be invited and encouraged to attend the meeting, in order to
				explain to the parents the activities assisted under this subpart and the
				requirements of this subpart. At the meeting, the public school shall explain
				to parents how the school will use funds provided under this subpart to enable
				eligible children enrolled at the school to meet challenging State student
				academic achievement standards as described in section 1111(b). In addition,
				the public school shall inform parents of their right to choose to use the per
				pupil amount described in subsection (a) to purchase supplemental education
				services from a tutorial assistance provider or another public school.
									(2)InformationAny
				public school receiving funds under this subpart shall provide to parents a
				description and explanation of the curriculum in use at the school, the forms
				of assessment used to measure student progress, and the proficiency levels
				students are expected to meet.
									6175.Application
								(a)In
				generalEach State or participating local educational agency
				desiring to carry out a child-centered program under this subpart shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require. Each such application shall
				contain—
									(1)documentation
				that the State is in compliance with subsections (a) and (b) of section
				1111;
									(2)a detailed
				description of the program to be assisted, including an assurance that—
										(A)the per pupil
				amount established under section 6174(a) will follow each eligible child
				described in that section to the public school or tutorial assistance provider
				of the parent or guardian's choice;
										(B)funds made
				available under this subpart will be spent in accordance with the requirements
				of this subpart; and
										(C)parents have the
				option to use the per pupil amount to purchase supplemental education services
				for their children from a wide variety of tutorial assistance providers and
				schools;
										(3)an assurance that
				the State or participating local educational agency will publish in a widely
				read or distributed medium an annual report card that contains—
										(A)information
				regarding the academic progress of all students served by the State or
				participating local educational agency in meeting challenging State student
				academic achievement standards as described in section 1111(b), including
				students assisted under this subpart, with results disaggregated as described
				in section 1111(b)(2)(C)(v)(II); and
										(B)such other
				information as the State or participating local educational agency may
				require;
										(4)a description of
				how the State or participating local educational agency will make available, to
				parents of children participating in the child-centered program, annual school
				report cards, with results disaggregated as described in section
				1111(b)(2)(C)(v)(II) for schools in the State or in the school district of the
				participating local educational agency;
									(5)in the case of an
				application from a participating local educational agency, an assurance that
				the participating local educational agency has notified the State regarding the
				submission of the application;
									(6)a description of
				specific measurable objectives for improving the student achievement on
				challenging State student academic achievement standards as defined in section
				1111(b) of students served under this subpart; and
									(7)a description of
				the process by which the State or participating local educational agency will
				measure progress in meeting the objectives.
									6176.Administrative
				provisions
								(a)Program
				durationA State or participating local educational agency shall
				carry out a child-centered program under this subpart for a period of 5
				years.
								(b)Administrative
				costsA State may reserve 2 percent of the funds made available
				to the State under this subpart, and a participating local educational agency
				may reserve 5 percent of the funds made available to the participating local
				educational agency under this subpart, to pay the costs of administrative
				expenses of the child-centered program. The costs may include costs of
				providing technical assistance to schools receiving funds under this subpart,
				in order to increase the opportunity for all students in the schools to meet
				the challenging State student academic achievement standards as described in
				section 1111(b). The technical assistance may be provided directly by the State
				educational agency, local educational agency, or, with a local educational
				agency's approval, by an institution of higher education, by a private
				nonprofit organization, by an educational service agency, or by another entity
				with experience in helping schools improve student achievement.
								(c)Reports
									(1)Annual
				reports
										(A)In
				generalThe State educational agency serving each State, and each
				participating local educational agency, carrying out a child-centered program
				under this subpart shall submit to the Secretary an annual report, that is
				consistent with data provided under section 6175(a)(2)(A), regarding the
				performance of eligible children receiving supplemental education services
				under this subpart.
										(B)DataNot
				later than 2 years after establishing a child-centered program under this
				subpart and each year thereafter, each State or participating local educational
				agency shall include in the annual report data on student achievement for
				eligible children served under this subpart with results disaggregated as
				described in section 1111(b)(2)(C)(v)(II), demonstrating the degree to which
				measurable progress has been made toward meeting the objectives described in
				section 6175(a)(6).
										(C)Data
				assurancesEach annual report shall include—
											(i)an assurance from
				the managers of the child-centered program that data used to measure student
				achievement under subparagraph (B) is reliable, complete, and accurate, as
				determined by the State or participating local educational agency; or
											(ii)a description of
				a plan for improving the reliability, completeness, and accuracy of such data
				as determined by the State or participating local educational agency.
											(2)Secretary's
				reportThe Secretary shall make each annual report available to
				Congress and the public.
									(d)TerminationThree
				years after the date a State or participating local educational agency
				establishes a child-centered program under this subpart the Secretary shall
				review the performance of the State or participating local educational agency
				in meeting the objectives described in section 6175(a)(6). The Secretary, after
				providing notice and an opportunity for a hearing, may terminate the authority
				of the State or participating local educational agency to operate a
				child-centered program under this subpart if the State or participating local
				educational agency submitted data that indicated the State or participating
				local educational agency has not made any progress in meeting the
				objectives.
								(e)Treatment of
				amounts receivedThe per pupil amount provided under this subpart
				for an eligible child shall not be treated as income of the eligible child or
				the parent of the eligible child for purposes of Federal tax laws, or for
				determining the eligibility for or amount of any other Federal
				assistance.
								6177.Evaluation
								(a)Annual
				evaluation
									(1)ContractThe
				Inspector General of the Department shall enter into a contract, with an
				evaluating entity that has demonstrated experience in conducting evaluations,
				for the conduct of an ongoing rigorous evaluation of child-centered programs
				under this subpart.
									(2)Annual
				evaluation requirementThe contract described in paragraph (1)
				shall require the evaluating entity entering into such contract to annually
				evaluate each child-centered program under this subpart in accordance with the
				evaluation criteria described in subsection (b).
									(3)TransmissionThe
				contract described in paragraph (1) shall require the evaluating entity
				entering into such contract to transmit to the Inspector General of the
				Department the findings of each annual evaluation under paragraph (2).
									(b)Evaluation
				criteriaThe Inspector General of the Department, in consultation
				with the Secretary, shall establish minimum criteria for evaluating the
				child-centered programs under this subpart. Such criteria shall provide for a
				description of—
									(1)the
				implementation of each child-centered program under this subpart;
									(2)the effects of
				the programs on the level of parental participation and satisfaction with the
				programs; and
									(3)the effects of
				the programs on the educational achievement of eligible children participating
				in the programs.
									6178.Reports
								(a)Reports by
				inspector general
									(1)Interim
				reportsThree years after the date of enactment of the No Child
				Left Behind Act of 2007 the Inspector General of the Department shall submit an
				interim report to Congress on the findings of the annual evaluations under
				section 6177(a) for each child-centered program assisted under this subpart.
				The report shall contain a copy of the annual evaluation under section 6177(a)
				of each child-centered program under this subpart.
									(2)Final
				reportThe Inspector General of the Department shall submit a
				final report to Congress, not later than March 1, 2013, that summarizes the
				findings of the annual evaluations under section
				6177(a).
									.
				BRural Education Initiative
				1Small, Rural School Achievement Program
					6211.RedesignationSubpart 1 of part B of title VI (20 U.S.C.
			 7345 et seq.) is amended—
						(1)by striking
			 section 6211; and
						(2)by redesignating
			 sections 6212 and 6213 as sections 6211 and 6212, respectively.
						6212.Grant
			 programs authorizedSection
			 6211 (as redesignated by section 6211(2)) (20 U.S.C. 7345a) is amended—
						(1)by redesignating
			 subsections (c) and (d) as subsections (f) and (g), respectively;
						(2)in subsection
			 (a), by striking to eligible and all that follows through
			 carry out and inserting to State educational agencies to
			 enable the State educational agencies to award grants to eligible local
			 educational agencies in the State for carrying out; and
						(3)by striking
			 subsection (b) and inserting the following:
							
								(b)Allocation
									(1)In
				GeneralThe Secretary shall award grants under this subpart to
				State educational agencies with approved applications, in order to enable the
				State educational agencies to award grants to eligible local educational
				agencies in the State for the activities described in subsection (a).
									(2)State
				Educational Agency Allocation
										(A)Allocation by
				the SecretaryExcept as provided in paragraph (3), the Secretary
				shall allot to each State educational agency with an approved application for a
				fiscal year an amount that bears the same ratio to the total amount available
				as the number of students in average daily attendance during that fiscal year
				who are served by eligible local educational agencies in the State bears to the
				number of all such students in all States during that fiscal year.
										(B)Allocation by
				the State Educational AgencyEach State educational agency
				receiving funds under subparagraph (A) shall allocate to the eligible local
				educational agencies in that State the amount determined under paragraph
				(4).
										(3)Specially
				Qualified Agencies
										(A)Eligibility and
				applicationIf a State educational agency elects not to
				participate in the program under this subpart, or does not have its application
				submitted under this subsection approved for a fiscal year, a specially
				qualified agency in the State desiring a grant under this subpart may submit an
				application for an award under this subpart directly to the Secretary.
										(B)Direct
				awardsThe Secretary may award, on a competitive basis or by
				formula, a grant in the amount the State educational agency is eligible to
				receive under paragraph (2) directly to a specially qualified agency in the
				State that has submitted an application in accordance with subparagraph (A) and
				obtained approval of that application.
										(C)Specially
				qualified agency definedIn this subpart, the term
				specially qualified agency means an eligible local educational
				agency served by a State educational agency that does not participate in a
				program under this subpart in a fiscal year.
										(4)Local
				Educational Agency Allocation
										(A)In
				generalExcept as provided in subparagraph (C), a State
				educational agency that receives a grant under this subpart for a fiscal year
				shall allocate to an eligible local educational agency in the State for such
				fiscal year an amount equal to the initial amount determined under subparagraph
				(B) for that fiscal year.
										(B)Determination
				of Initial AmountThe initial amount referred to in subparagraph
				(A) is equal to $100 multiplied by the total number of students in excess of 50
				students who are in average daily attendance at the schools served by the local
				educational agency, plus $5,000, except that the initial amount may not exceed
				$60,000.
										(C)Adjustments
											(i)Ratable
				AdjustmentsIf the amount made available to carry out this
				section for any fiscal year is not sufficient to pay in full the amounts that
				local educational agencies are eligible to receive under subparagraph (B) for
				such year, the Secretary shall ratably reduce those amounts for that
				year.
											(ii)Adjustments
				for Additional AmountsIf additional funds become available for
				making payments under subparagraph (B) for that fiscal year, payments that were
				reduced under clause (i) shall be increased on the same basis as such payments
				were reduced.
											(c)Application
									(1)In
				GeneralA State educational agency that desires to receive a
				grant under this subpart shall submit an application at such time, in such
				form, and containing such information as the Secretary may require.
									(2)Average Daily
				AttendanceAn application submitted by a State educational agency
				under this subpart shall include the total number of students in average daily
				attendance at all of the schools served by each eligible local educational
				agency in the State.
									(3)Combined
				ApplicationA State educational agency that desires to
				participate in the programs under this subpart and subpart 2 may submit a
				combined application for grants under both subparts that includes such terms
				and conditions as the Secretary may require.
									(d)Administrative
				Costs and Technical AssistanceA State educational agency that
				receives a grant under this subpart may use not more than 3 percent of the
				amount of the grant—
									(1)for State
				administrative costs for the program under this subpart; or
									(2)to provide
				technical assistance to eligible local educational agencies.
									(e)Local
				Educational Agency Eligibility
									(1)In
				GeneralA local educational agency shall be eligible to receive
				an allocation from a State educational agency under this subpart if—
										(A)(i)(I)the total number of
				students in average daily attendance at each school served by the local
				educational agency is fewer than 600; or
												(II)each county or locale in which a
				school served by the local educational agency is located has a total population
				density of fewer than 10 persons per square mile; and
												(ii)each of the schools served by the
				local educational agency is designated with a school locale code of 41, 42, or
				43, as determined by the Secretary; or
											(B)the agency meets
				either of the criteria established in subclause (I) or (II) of subparagraph
				(A)(i) and the Secretary, in accordance with paragraph (2), grants the State
				educational agency's request to waive the criteria described in subparagraph
				(A)(ii).
										(2)CertificationThe
				Secretary shall determine whether to waive the criteria described in paragraph
				(1)(A)(ii) based on a demonstration by the State educational agency that the
				local educational agency is located in an area defined as rural by a
				governmental agency of the
				State.
									.
						6213.AccountabilitySection 6212(b) (as redesignated by section
			 6211(2)) (20 U.S.C. 7345b(b)) is amended in the matter preceding paragraph (1)
			 by striking the provisions of law described in section 6211(c)
			 and inserting this subpart.
					2Rural and Low-Income School Program
					6221.Program
			 authorizedSection 6221 (20
			 U.S.C. 7351) is amended—
						(1)in subsection
			 (a)(1), by striking section 6234 and inserting section
			 6244;
						(2)in subsection
			 (b)(1)(B), by striking 6, 7, or 8 and inserting 41, 42,
			 or 43; and
						(3)in subsection
			 (c), by striking section 6234 and inserting section
			 6244.
						6222.AccountabilitySection 6224(c) (20 U.S.C. 7351c(c)) is
			 amended in the matter preceding paragraph (1) by striking the
			 Workforce and inserting Labor.
					3Alternate Uses of Funds
					6231.Use of
			 applicable fundingPart B of
			 title VI (as amended by this part) (20 U.S.C. 7341 et seq.) is further
			 amended—
						(1)by redesignating subpart 3 as subpart
			 4;
						(2)by redesignating
			 sections 6231 through 6234 as sections 6241 through 6244, respectively;
			 and
						(3)by inserting
			 after section 6224 the following:
							
								3Alternate uses of funds
									6231.Use of
				applicable funding
										(a)Alternative
				uses
											(1)In
				generalNotwithstanding any other provision of law, an eligible
				local educational agency may use the applicable funding, as defined in
				subsection (c), that the agency is eligible to receive from the State
				educational agency for a fiscal year to carry out local activities authorized
				under any of the following provisions:
												(A)Part A of title
				I.
												(B)Part A or D of
				title II.
												(C)Title III.
												(D)Part A or B of
				title IV.
												(E)Part A of title
				V.
												(2)NotificationAn
				eligible local educational agency shall notify the State educational agency of
				the local educational agency's intention to use the applicable funding in
				accordance with paragraph (1), by a date that is established by the State
				educational agency for the notification.
											(b)EligibilityA
				local educational agency that is eligible to receive funds under subpart 1 or 2
				may use the applicable funding in accordance with subsection (a).
										(c)Applicable
				funding definedIn this section, the term applicable
				funding means funds provided under any of the following
				provisions:
											(1)Subpart 2 and
				section 2412(a)(2)(A) of title II.
											(2)Section
				4114.
											(3)Part A of title
				V.
											(d)DisbursementEach
				State educational agency that receives applicable funding for a fiscal year
				shall disburse the applicable funding to local educational agencies for
				alternative uses under this section for the fiscal year at the same time as the
				State educational agency disburses the applicable funding to local educational
				agencies that do not intend to use the applicable funding for such alternative
				uses for the fiscal year.
										(e)Applicable
				rulesApplicable funding under this section shall be available to
				carry out local activities authorized under subsection
				(a).
										.
						4General provisions
					6241.Annual
			 average daily attendance determinationSection 6241(b) (20 U.S.C. 7355(b)) (as
			 redesignated by section 6231(2)) is amended—
						(1)by striking
			 additional funds under section 6212 or subpart 2 and inserting
			 additional funds under this part; and
						(2)by striking
			 received under section 6212 or subpart 2 and inserting
			 received under this part.
						6242.Supplement,
			 not supplantSection 6242 (20
			 U.S.C. 7355a) (as redesignated by section 6231(2)) is amended by striking
			 subpart 1 or subpart 2 and inserting this
			 part.
					6243.Authorization of
			 appropriationsSection 6244
			 (20 U.S.C. 7355c) (as redesignated by section 6201(2)) is amended by striking
			 2002 and inserting 2008.
					VIIIndian, Native Hawaiian, and
			 Alaska Native education 
			AIndian education
				7101.PurposeSection 7102(b)(3) (20 U.S.C. 7402(b)(3)) is
			 amended by striking , and in other professions serving Indian
			 people.
				1Formula grants to local educational
			 agencies
					7111.PurposeSection 7111(2) (20 U.S.C. 7421(2)) is
			 amended by striking those standards and inserting the
			 same challenging State student academic achievement standards as all children
			 are expected to meet, consistent with section 1111.
					7112.Grants to
			 local educational agencies and tribesSubsection (b) of section 7112 (20 U.S.C.
			 7422(b)) is amended to read as follows:
						
							(b)Enrollment
				requirement for local educational agencies
								(1)General
				ruleBeginning with grants awarded under this subpart for fiscal
				year 2009 and all succeeding fiscal years, a local educational agency shall be
				eligible for such grant for the fiscal year if the number of Indian children
				eligible under section 7117 who were enrolled in the schools of the agency, and
				to whom the agency provided free public education during the preceding fiscal
				year, was not less than 20.
								(2)Rule for fiscal
				year 2008For grants awarded under this subpart for fiscal year
				2008, a local educational agency’s enrollment requirements shall be determined
				pursuant to this subsection, as this subsection was in effect on the day before
				the date of enactment of the No Child Left Behind Act of
				2007.
								.
					7113.Amount of
			 grantsSection 7113 (20 U.S.C.
			 7423) is amended—
						(1)in subsection (a)(2), by striking
			 subsection (e) and inserting subsection
			 (d);
						(2)in subsection
			 (b)(1), by striking subsection (e) and inserting
			 subsection (d);
						(3)by striking
			 subsection (c);
						(4)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively;
						(5)in the matter
			 preceding subparagraph (A) of subsection (c)(1) (as redesignated by paragraph
			 (4)), by striking subsection (e) and inserting subsection
			 (d); and
						(6)in subsection (d)
			 (as redesignated by paragraph (4)), by striking subsection (d)
			 and inserting subsection (c).
						7114.Report on
			 obstacles to program integrationSubsection (o) of section 7116 (20 U.S.C.
			 7426(o)) is amended to read as follows:
						
							(o)Report on
				statutory obstacles to program integrationNot later than 5 years
				after the date of enactment of the No Child Left Behind Act of 2007, the
				Secretary shall submit a report to the Committee on Education and Labor and the
				Committee on Resources of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions and the Committee on Indian Affairs of
				the Senate on the results of the implementation of the demonstration projects
				authorized under this section. Such report shall identify statutory barriers to
				the ability of participants to integrate more effectively their education and
				related services to Indian students in a manner consistent with the objectives
				of this
				section.
							.
					7115.Student
			 eligibilitySection 7117 (20
			 U.S.C. 7427) is amended—
						(1)in subsection
			 (b)(1)—
							(A)in subparagraph
			 (A)(ii), by striking enrollment number establishing the membership of
			 the child (if readily available) and inserting enrollment or
			 membership number establishing the membership of the child; and
							(B)in subparagraph
			 (B), by striking enrollment number (if readily available) and
			 inserting enrollment or membership number;
							(2)by striking
			 subsection (d);
						(3)by redesignating
			 subsections (e) through (h) as subsections (d) through (g),
			 respectively;
						(4)in subsection (d)
			 (as redesignated by paragraph (3))—
							(A)by striking the
			 second sentence;
							(B)by striking
			 Documentation—For purposes and
			 inserting
								
									Documentation—(1)Type of
				proofFor purposes;
									;
				and
							(C)by adding at the
			 end the following:
								
									(2)Previously
				filed formsAll Indian student eligibility forms that were on
				file as required by this section before the date of enactment of the No Child
				Left Behind Act of 2007 and that met the requirements of this section, as this
				section was in effect on the day before the date of enactment of such Act,
				shall remain valid for such Indian
				students.
									;
							(5)in subsection
			 (e)(1) (as redesignated by paragraph (3))—
							(A)by striking
			 subparagraph (B); and
							(B)by striking
			 In
			 general.— and all that follows through For
			 each and inserting In general.—For each; and
							(6)in the matter
			 preceding paragraph (1) of subsection (g) (as redesignated by paragraph (3)),
			 by striking subsection (g)(1) and inserting subsection
			 (f)(1).
						2Definitions; authorization of
			 appropriations
					7121.DefinitionsSection 7151 (20 U.S.C. 7451) is
			 amended—
						(1)by striking
			 paragraph (2);
						(2)by redesignating
			 paragraph (3) as paragraph (2); and
						(3)in paragraph (2)
			 (as redesignated by paragraph (2))—
							(A)in subparagraph
			 (C), by inserting or after the semicolon;
							(B)in subparagraph
			 (D), by striking ; or and inserting a period; and
							(C)by striking
			 subparagraph (E).
							7122.Authorization
			 of appropriationsSection 7152
			 (20 U.S.C. 7452) is amended—
						(1)in subsection
			 (a), by striking 2002 and inserting 2008;
			 and
						(2)in subsection
			 (b), by striking 2002 and inserting 2008.
						3Additional
			 amendments
					7131.Department of
			 Interior schoolsPart A of
			 title VII (as amended by this part) (20 U.S.C. 7401 et seq.) is further
			 amended—
						(1)in section 7113
			 (20 U.S.C. 7423)—
							(A)in the subsection
			 heading of subsection (c) (as redesignated by section 7113(4)), by striking
			 Bureau of Indian
			 Affairs and inserting Department of the
			 Interior; and
							(B)by striking
			 Bureau of Indian Affairs each place the term appears and
			 inserting Department of the Interior;
							(2)in section
			 7117(f) (as redesignated by section 7115(3)) (20 U.S.C. 7427(f))—
							(A)in the matter
			 preceding paragraph (1), by striking Bureau of Indian Affairs
			 and inserting Department of the Interior; and
							(B)in paragraph (1),
			 by striking Bureau. and inserting Department of the
			 Interior.;
							(3)in section
			 7122(b)(4) (20 U.S.C. 7442(b)(4)), by striking section 1146 and
			 inserting 1141;
						(4)in section
			 7132(a)(2)(C) (20 U.S.C. 7452(a)(2)(C)), by striking Bureau of Indian
			 Affairs and inserting Department of the Interior;
			 and
						(5)in section
			 7134(d) (20 U.S.C. 7454(d))—
							(A)in paragraph (1),
			 by striking Bureau of Indian Affairs and inserting
			 Department of the Interior;
							(B)in paragraph
			 (7)(A), by striking Bureau schools and inserting
			 Department of the Interior schools; and
							(C)by striking
			 Bureau school each place the term appears and inserting
			 Department of the Interior school.
							BNative Hawaiian Education
				7201.Report date
			 for Native Hawaiian Education Council and Island CouncilsSection 7204(i) (20 U.S.C. 7514(i)) is
			 amended by striking 2001 and inserting
			 2007.
				7202.Program
			 authorizedSection 7205 (20
			 U.S.C. 7515) is amended—
					(1)in subsection
			 (a)(1)(H)(iii), by striking vocational and inserting
			 career and technical; and
					(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking 2002 and inserting 2008; and
						(B)in paragraph (2),
			 by striking 2002 and inserting 2008.
						CAlaska Native Education
				7301.Program
			 authorizedSection 7304 (20
			 U.S.C. 7544) is amended—
					(1)in subsection
			 (a)(2)—
						(A)in subparagraph
			 (N), by striking Even Start programs carried out under subpart 3 of part
			 B of title I and; and
						(B)in subparagraph
			 (S), by striking vocational and inserting career and
			 technical education; and
						(2)in subsection
			 (d)(1), by striking 2002 and inserting
			 2008.
					VIIIImpact Aid
			 program
			8101.Impact
			 aid
				(a)AmendmentsSection 8014 (20 U.S.C. 7714) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 $32,000,000 and inserting $64,500,000;
						(B)by striking
			 2000 and inserting 2008; and
						(C)by striking
			 seven and inserting 5;
						(2)in subsection
			 (b)—
						(A)by striking
			 $809,400,000 and inserting $1,100,000,000;
						(B)by striking
			 2000 and inserting 2008; and
						(C)by striking
			 seven and inserting 5;
						(3)in subsection
			 (c)—
						(A)by striking
			 2000 and inserting 2008; and
						(B)by striking
			 seven and inserting 5;
						(4)by striking
			 subsection (e) and inserting the following:
						
							(d)ConstructionFor
				the purpose of carrying out section 8007, there are authorized to be
				appropriated $20,000,000 for fiscal year 2008 and such sums as may be necessary
				for each of the 5 succeeding fiscal
				years.
							;
				
					(5)by redesignating
			 subsection (f) as subsection (e); and
					(6)in subsection (e)
			 (as redesignated by paragraph (5))—
						(A)by striking
			 2000 and inserting 2008; and
						(B)by striking
			 seven and inserting 5.
						(b)Conforming
			 amendments
					(1)ConstructionSection
			 8007 (20 U.S.C. 7707) is amended—
						(A)in subsection
			 (a)(1), by striking 8014(e) and inserting
			 8014(d);
						(B)in subsection
			 (a)(3)(A)(i)—
							(i)by
			 striking (i)(II) 20 percent and inserting (i)(I) 20
			 percent; and
							(ii)by
			 striking 8014(e) and inserting 8014(d);
							(C)in subsection
			 (a)(3)(B)(i)(I), by striking 8014(e) and inserting
			 8014(d); and
						(D)in the matter
			 preceding subparagraph (A) of subsection (b)(1), by striking
			 8014(e) and inserting 8014(d).
						(2)FacilitiesSection
			 8008(a) (20 U.S.C. 7008(a)) is amended by striking 8014(f) and
			 inserting 8014(e).
					IXGeneral
			 provisions
			9101.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
				(1)in paragraph
			 (13)—
					(A)by striking
			 subparagraphs (B) and (E);
					(B)by redesignating
			 subparagraphs (C), (D), and (F) through (L) as subparagraphs (B), (C), and (D)
			 through (J), respectively; and
					(C)in subparagraph
			 (J) (as redesignated by subparagraph (B)), by striking subpart 2
			 of;
					(2)in paragraph
			 (25)(D)—
					(A)in clause (i), by
			 inserting or after the semicolon;
					(B)in clause (ii),
			 by striking ; or and inserting a period; and
					(C)by striking
			 clause (iii).
					9102.Consolidation
			 of funding for local administrationSection 9203(b) (20 U.S.C. 7823(b)) is
			 amended by striking 2001 and inserting
			 2007.
			9103.WaiversSection 9401(e)(4) (20 U.S.C. 7861(e)(4)) is
			 amended—
				(1)by striking
			 Beginning in fiscal year 2002 and for each subsequent year, and
			 inserting For each fiscal year; and
				(2)by striking
			 the Workforce and inserting Labor.
				9104.Disasters and
			 emergenciesPart D of title IX
			 (20 U.S.C. 7861) is further amended by adding at the end the following:
				
					9402.Emergencies
				and disasters
						(a)In
				generalExcept as provided in subsection (b), the Secretary may
				waive or modify, on a case-by-case basis, any statutory or regulatory
				requirement of this Act for a State educational agency, a local educational
				agency, or an Indian tribe, or through a local educational agency, for a school
				that is directly or indirectly affected by a major disaster or emergency
				declared by the President under the authority of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act, or such other emergency situation
				as the Secretary may determine impedes the efficient and expeditious provision
				of assistance to such entities and the students served by such entities.
						(b)LimitationsThe
				Secretary shall not use the authority provided in subsection (a) to waive any
				statutory or regulatory requirement relating to applicable civil rights
				requirements, the prohibition regarding the use of funds for religious worship
				or instruction described in section 9505, or the prohibitions against the
				activities described in section
				9526.
						.
			9105.Participation
			 by private school children and teachersSection 9501(b)(1)(A) (20 U.S.C.
			 7881(b)(1)(A)) is amended by striking subparts 1 and 3 and
			 inserting subpart 1.
			9106.By-pass
			 determination processSection
			 9504(d) (20 U.S.C. 7884(d)) is amended by striking 2001 and
			 inserting 2007.
			XMcKinney-Vento
			 Homeless Assistance Act
			10001.Short
			 titleThis title may be cited
			 as the McKinney-Vento Homeless Education Assistance Improvements Act of
			 2007.
			10002.Grants for
			 State and local activitiesSection 722(e) of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11432(e)) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)Minimum
				disbursements by StatesFrom the sums made available each year to
				carry out this subtitle, a State educational agency—
							(A)may use not more
				than 25 percent of the State's allocation under subsection (c)(1) of such sums
				or $85,000, whichever is greater, for State-level activities; and
							(B)shall distribute
				the remainder of the allocation such sums in subgrants to local educational
				agencies for the purposes of carrying out section
				723.
							;
				and
				(2)in paragraph
			 (3)—
					(A)by striking
			 subparagraph (F); and
					(B)by redesignating
			 subparagraph (G) as subparagraph (F).
					10003.Waivers by
			 the SecretarySection 724 of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434) is amended—
				(1)by striking
			 subsection (c) and inserting the following:
					
						(c)WaiverThe
				Secretary may waive or modify, on a case-by-case basis, any statutory or
				regulatory requirement of this subtitle in response to a major disaster or
				emergency designated by the President under the authority of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.).
						;
				(2)by striking
			 subsection (g);
				(3)by redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively; and
				(4)in subsection (h)
			 (as redesignated by paragraph (3))—
					(A)by striking
			 2001 and inserting 2007; and
					(B)by striking
			 the Workforce and inserting Labor.
					10004.Authorization of
			 appropriationsSection 726 of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11435) is amended by
			 striking $70,000,000 and all that follows through the period at
			 the end and inserting $70,000,000 for fiscal year 2008 and such sums as
			 may be necessary for each of the succeeding 5 fiscal years..
			
